


Exhibit 10.8

























--------------------------------------------------------------------------------

LEASE AGREEMENT
BY AND BETWEEN
6200 STONERIDGE MALL ROAD INVESTORS LLC,
a Delaware limited liability company
AS LANDLORD
and
BLACKHAWK NETWORK, INC.,
an Arizona corporation
AS TENANT
Dated effective as of December 1, 2015

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Index of Defined
Terms............................................................................................................................iv
Basic Lease
Information...........................................................................................................................vi
1.
Demise and Condition
Precedent....................................................................................................1

2.
Premises...........................................................................................................................................1

3.
Term.................................................................................................................................................3

4.
Rent..................................................................................................................................................3

5.
Utilities and
Services.....................................................................................................................14

6.
Late
Charge....................................................................................................................................20

7.
Security
Deposit.............................................................................................................................20

8.
Possession......................................................................................................................................21

9.
Use of Premises; Compliance With
Laws......................................................................................21

10.
Condition of
Premises....................................................................................................................24

11.
Surrender........................................................................................................................................25

12.
Alterations and
Additions..............................................................................................................26

13.
Maintenance to and Repairs of
Premises.......................................................................................29

14.
Landlord’s
Insurance......................................................................................................................31

15.
Tenant’s
Insurance.........................................................................................................................31

16.
Indemnification..............................................................................................................................33

17.
Subrogation....................................................................................................................................34

18.
Signs...............................................................................................................................................34

19.
Free From
Liens.............................................................................................................................36

20.
Entry By
Landlord.........................................................................................................................36

21.
Destruction and
Damage................................................................................................................36

22.
Condemnation................................................................................................................................39

23.
Assignment and
Subletting............................................................................................................40

24.
Default............................................................................................................................................46

25.
Landlord’s
Remedies.....................................................................................................................50

26.
Landlord’s Right to Perform Tenant’s
Obligations........................................................................51

27.
Attorneys’
Fees..............................................................................................................................52

28.
Taxes..............................................................................................................................................52

29.
Effect of
Conveyance.....................................................................................................................53

30.
Tenant’s Estoppel
Certificate.........................................................................................................53

31.
Subordination.................................................................................................................................53


i



--------------------------------------------------------------------------------




32.
Environmental
Covenants..............................................................................................................55

33.
Notices...........................................................................................................................................58

34.
Waiver............................................................................................................................................58

35.
Holding
Over..................................................................................................................................58

36.
Successors and
Assigns..................................................................................................................59

37.
Time...............................................................................................................................................59

38.
Brokers...........................................................................................................................................59

39.
Limitation of
Liability....................................................................................................................59

40.
Financial
Statements......................................................................................................................60

41.
Rules and
Regulations....................................................................................................................60

42.
Mortgagee
Protection.....................................................................................................................61

43.
Parking...........................................................................................................................................61

44.
Entire Agreement; No Oral Modification; Joint and Several
Liability..........................................63

45.
Interest............................................................................................................................................63

46.
Governing Law;
Construction........................................................................................................63

47.
Representations and Warranties of
Tenant.....................................................................................64

48.
Representations and Warranties of
Landlord.................................................................................65

49.
Name of
Building...........................................................................................................................66

50.
Security..........................................................................................................................................66

51.
Governing Law; Waiver of Trial by Jury; Judicial Reference; Consent to
Venue.........................66

52.
Recordation....................................................................................................................................68

53.
Right to
Lease................................................................................................................................68

54.
Force
Majeure................................................................................................................................68

55.
Quiet
Enjoyment............................................................................................................................69

56.
Acceptance.....................................................................................................................................69

57.
No
Setoff........................................................................................................................................69

58.
Non-Disclosure of Lease
Terms.....................................................................................................69

59.
Option to
Extend............................................................................................................................70

60.
Right of First
Offer.........................................................................................................................74

61.
Option to
Terminate.......................................................................................................................76

62.
Counterparts...................................................................................................................................78

63.
Miscellaneous................................................................................................................................78






ii



--------------------------------------------------------------------------------




INDEX OF EXHIBITS
A-1
Diagram of the Premises
A-2
Site Plan
B
Tenant Improvements Work Letter
C
Rules and Regulations
D
Form of Estoppel Certificate
E
Tenant's Insurance Requirements for Vendors and Contractors




iii



--------------------------------------------------------------------------------




Index of Defined Terms
6210 Building
73


 
First Offer Notice
73


Accessibility Laws
22


 
First Offer Space
73


Additional Rent
3


 
Force Majeure
68


Affiliate
45


 
Green Building Standards
55


Alteration
25


 
Hazardous Materials
54


Alterations
25


 
Holder
60


Annual Statement
10


 
Independent CPA
13


Anti-Terrorism Law
64


 
Interest Rate
62


Base Operating Expenses
7


 
Landlord
52


Base Rent
3


 
Landlord Insureds
31


Base Taxes
7


 
Landlord Parties
59


Base Year
7


 
Landlord's Agents
22


Base Year Statement
10


 
Laws
21


Basic Lease Information
1


 
Lease
1


Building
1


 
Mold Conditions
29


Building Systems
4


 
Mold Prevention Practices
29


Building's Sustainability Practices
55


 
Net Worth
45


Carbon Offset Costs
19


 
Normal Business Hours
14


Carbon Tax
19


 
Operating Expenses
3


Casualty Discovery Date
36


 
Option Notice
69


Casualty Election Notice
36


 
Outside Agreement Date
70


Chronic Delinquency
47


 
Parking Areas
2


Chronic Overuse
47


 
Permitted Electrical Usage
14


Commencement Date
3


 
Permitted Transfer
45


Common Areas
2


 
Permitted Transfer Costs
41


Comparison Leases
70


 
Premises
1


Computation Year
7


 
Prevailing Market Rate
70


Condemnation
38


 
Private Restrictions
21


Construction Rules and Regulations
26


 
Prohibited Person
64


control
45


 
Project
1


Default
46


 
Proportionate Share
10


Dish
23


 
Refusal Notice
48


Early Termination Date
75


 
Related Corporation
45


Early Termination Notice
75


 
Rent
12


Election Date
74


 
Report Date
13


Electric Service Provider
15


 
Right of First Offer
73


Environmental Laws
54


 
Rules and Regulations
60


Excused Rent
14


 
Safeway
1


Executive Order No. 13224
64


 
Safeway Lease
1


Expense Adjustment Deadline
7


 
Security Deposit
20


Expense Claim
13


 
Signage Criteria
34


Expenses
3


 
Specialty Alterations
25


Expiration Date
3


 
Sublease
1


Extension Option
69


 
substantially all of Tenant's assets
45


Extension Term
69


 
Successor Landlord
53









iv



--------------------------------------------------------------------------------




Superior Mortgage(s)
53


 
Termination Fee
75


Superior Mortgagee
53


 
Termination Option
75


Superior Rights
73


 
Transfer Premium
41


Taxes
6


 
USA Patriot Act
64


Tenant's Agents
21


 
Utilities
6


Tenant's CPA
13


 
Utility
6


Tenant's Property
31


 
Utility Expenses
6


Tenant's Election Notice
74


 
Visitors
62


Term
3


 
Wi-Fi Network
28


Termination and Turn-Over Agreement
1


 
 
 







v



--------------------------------------------------------------------------------




LEASE AGREEMENT
BASIC LEASE INFORMATION
Lease Date:
effective as of December 1, 2015
Landlord:
6200 STONERIDGE MALL ROAD INVESTORS LLC,
a Delaware limited liability company
Landlord’s Address:
c/o UBS Realty Investors LLC
455 Market Street, Suite 1000
San Francisco, California 94105
Attention: Asset Manager,
Pleasanton Corporate Commons
 
All notices sent to Landlord under this Lease shall be sent to the above
address, with simultaneous copies to:
UBS Realty Investors LLC
Ten State House Square, 15th Floor
Hartford, Connecticut 06103-3604
Attention: General Counsel
and
Hines
6200 Stoneridge Mall Road, Suite 130
Pleasanton, California 94588
Attention: Property Manager
Tenant:
BLACKHAWK NETWORK, INC.,
an Arizona corporation
Tenant’s Address:
6220 Stoneridge Mall Road
Pleasanton, California 94588
Attention: Facilities
 
All notices sent to Tenant under this Lease shall be sent to the above address,
with simultaneous copies to:
Tenant at the Premises
Attention: General Counsel
and
Donahue Fitzgerald LLP
1646 N. California Boulevard, Suite 250
Walnut Creek, CA 94596
Attention: Douglas A. Crosby, Esq.
Premises Square Footage:
Approximately 148,902 rentable square feet
Premises Address:
6220 Stoneridge Mall Road
Pleasanton, California 94588
Project:
Pleasanton Corporate Commons: 6200, 6210, 6220 and 6230 Stoneridge Mall Road,
Pleasanton, California, consisting of approximately Five Hundred Ninety-Five
Thousand Six Hundred Eight (595,608) rentable square feet of building space
among four (4) office buildings, together with the land on which such buildings
are situated and all Common Areas (as hereinafter defined).
Building:
6220 Stoneridge Mall Road, Pleasanton, California 94588


vi



--------------------------------------------------------------------------------




Tenant’s Proportionate Share of Project:
25%, subject to adjustment as provided in Paragraph 4(c)
Tenant’s Proportionate Share of Building:
100%
Length of Term:
One Hundred Thirty-Seven (137) months
Commencement Date:
December 1, 2015
Expiration Date:
April 30, 2027
Base Rent:
Period
Monthly Base Rent
 
 
December 1, 2015 – April 30, 2016
$268,023.60*
 
 
May 1, 2016 – April 30, 2017
$282,913.80
 
 
May 1, 2017 – April 30, 2018
$424,370.70
 
 
May 1, 2018 – April 30, 2019
$437,101.82
 
 
May 1, 2019 – April 30, 2020
$450,214.88
 
 
May 1, 2020 – April 30, 2021
$463,721.32
 
 
May 1, 2021 – April 30, 2022
$477,632.96
 
 
May 1, 2022 – April 30, 2023
$491,961.95
 
 
May 1, 2023 – April 30, 2024
$506,720.81
 
 
May 1, 2024 – April 30, 2025
$521,922.43
 
 
May 1, 2025 – April 30, 2026
$537,580.12
 
 
May 1, 2026 – April 30, 2027
$553,707.51
 
Prepaid Base Rent:
Two Hundred Seventy-Eight Thousand Four Hundred Forty-Six and 74/100 Dollars
($278,446.74)
Base Year:
the calendar year 2010 for the period through April 30, 2017
the calendar year 2017 from and after May 1, 2017
Security Deposit:
Three Hundred Thousand Dollars ($300,000.00)
Permitted Use:
General office and administration, and uses ancillary thereto that are
consistent with the standards of a “Class A” office building.
Parking Spaces:
Five Hundred Six (506) parking spaces, with certain designated spaces as
provided in Paragraph 43(a) below. All such parking shall be rent free, other
than any charges referenced in Paragraph 43(d) below.
Broker(s):
Colliers International (Landlord’s Broker)
Jones Lang LaSalle (Tenant’s Broker)




vii



--------------------------------------------------------------------------------




LEASE AGREEMENT
THIS LEASE AGREEMENT is made and entered into by and between Landlord and Tenant
as of the Lease Date. The defined terms used in this Lease Agreement which are
defined in the Basic Lease Information attached to this Lease Agreement (“Basic
Lease Information”) shall have the respective meanings and definitions given
them in the Basic Lease Information. The Basic Lease Information, the exhibits,
the addendum or addenda described in the Index of Exhibits, and this Lease
Agreement are and shall be construed as a single instrument and are referred to
herein as this “Lease”. All such exhibits, addendum or addenda attached to this
Lease are herein incorporated by reference, and capitalized terms used in such
exhibits, addendum or addenda but not defined herein shall have the meanings
ascribed to them in this Lease.
1.
DEMISE AND CONDITION PRECEDENT

(a)    In consideration for the rents and all other charges and payments payable
by Tenant, and for the agreements, terms and conditions to be performed by
Tenant in this Lease, LANDLORD DOES HEREBY LEASE TO TENANT, AND TENANT DOES
HEREBY HIRE AND TAKE FROM LANDLORD, the Premises described below (the
“Premises”), upon the agreements, terms and conditions of this Lease for the
Term hereinafter stated.
(b)    The parties hereby acknowledge that a portion of the Premises are
currently occupied by Tenant pursuant to that certain Sublease Agreement dated
July 29, 2010 by and between Safeway Inc. (“Safeway”), as sublandlord, and
Tenant, as subtenant (as amended, the “Sublease”). The Sublease is expressly
subject and subordinate to that certain Amended and Restated Office Building
Lease effective March 16, 2000 (as amended, the “Safeway Lease”), between
Landlord (as successor in interest to California Corporate Properties C, LLC, a
Delaware limited liability company) and Safeway (as successor in interest to
Charles Schwab & Co., Inc.). Substantially concurrently herewith, Landlord,
Tenant and Safeway anticipate entering into an agreement providing for the early
termination of the Safeway Lease, to be effective as of the day prior to the
Commencement Date, and also providing for the conditions under which Safeway
will vacate and surrender portions of the Premises to Tenant (the “Termination
and Turn-Over Agreement ”, and the parties acknowledge that concurrently with
the termination of the Safeway Lease, the Sublease shall also terminate, but
that Tenant’s occupancy rights in the Premises shall be uninterrupted between
the termination of the Sublease and the commencement of this Lease. The
effectiveness of this Lease is expressly contingent upon the full execution and
delivery of the Termination and Turn-Over Agreement.
2.
PREMISES

The Premises demised by this Lease are located in that certain building (the
“Building”) specified in the Basic Lease Information, which Building is located
in that certain real estate development (the “Project”) specified in the Basic
Lease Information. The Premises and the Project have the address and contain the
square footage specified in the Basic Lease Information; provided that any
statement of square footage set forth in this Lease, or that may have been used
in calculating any of the economic terms hereof, is an approximation which
Landlord and Tenant agree is reasonable and, except as expressly set forth in
Paragraphs 4(d)(iii) below, no economic terms based thereon shall be subject to
revision whether or not the actual square footage is more or less. The general
outline of the Premises is depicted on Exhibit A, which is attached hereto and
incorporated herein by this reference. For the avoidance of doubt, Landlord and
Tenant acknowledge and agree that the Premises does not include: (a) any
exterior walls or exterior windows, glass or glazing; (b) the roof (structure or
membrane) and Building foundation; (c) electrical rooms not specifically
designated for Tenant's use; (d) janitor's closets; (e) Building Systems,
elevators or stair wells; provided, however that all or portions of such areas
may have been included in the determination of rentable square footage of the
Premises. Tenant shall have the non-exclusive right (in common with the other
tenants of the Project, Landlord and any other person granted use by Landlord)
to use the Common Areas (as hereinafter defined), except that with respect to
the Project’s parking areas (the “Parking Areas”), Tenant shall have only the
rights set forth in the Basic Lease Information and in Paragraph 43 below. For
purposes of this Lease, “Common Areas” means all areas and facilities outside
the Premises and within the exterior boundary line of the Project that are, from
time to time, provided and designated by Landlord for the non-exclusive use of
Landlord, Tenant and other tenants of the Project and their respective
employees, visitors, clients, customers and invitees.

1



--------------------------------------------------------------------------------




Landlord has the right, in its sole discretion, from time to time, to: (a) make
changes to the Common Areas, the Building and/or the Project, including, but not
limited to, changes in the location, size, shape and number of driveways,
entrances, parking spaces (but in no event materially reducing the number
thereof from what is shown on Exhibit A-2 hereto), parking areas, ingress,
egress, direction of driveways, entrances, hallways, corridors, lobby areas and
walkways; (b) close temporarily any of the Common Areas for maintenance purposes
so long as reasonable access to the Premises remains available; (c) add
additional buildings and improvements to the Common Areas or remove existing
buildings or improvements therefrom; (d) use the Common Areas while engaged in
making additional improvements, repairs or alterations to the Project or any
portion thereof, and (e) do and perform any other acts, alter or expand, or make
any other changes in, to or with respect to the Common Areas, the Building
and/or the Project as Landlord may, in its sole discretion, deem appropriate.
Without limiting the foregoing, Landlord reserves the right from time to time to
install, use, maintain, repair, relocate and replace pipes, ducts, conduits,
wires, meters, and equipment for service to the Premises or to other parts of
the Building which are above the ceiling surfaces, below the floor surfaces,
within the walls and in the central core areas of the Building which are located
within the Premises or elsewhere in the Building. Landlord shall use reasonable
efforts while conducting any of the foregoing activities to minimize any
interference with Tenant’s use of the Premises and the Parking Areas, but
Landlord shall not be subject to liability nor shall Tenant be entitled to any
compensation or abatement or diminution of “Rent” (as defined below) as a result
of such activities, alterations or changes. Notwithstanding the foregoing, if
Landlord makes any alterations to the Common Areas pursuant to its rights under
this Paragraph 2, Landlord agrees that such alterations shall not unreasonably
interfere with Tenant’s use of, or access to, the Premises, or materially reduce
the number of unreserved parking spaces located within the Parking Areas.
No rights to any view or to light or air over any property, whether belonging to
Landlord or any other person, are granted to Tenant by this Lease. If at any
time any windows of the Premises are temporarily darkened or the light or view
therefrom is obstructed, the same shall be without liability to Landlord and
without any reduction or diminution of Tenant’s obligations under this Lease.
Noise, dust or vibration or other incidents to construction of improvements on
lands adjacent to the Building, whether or not owned by Landlord, shall in no
way affect this Lease or impose any liability on Landlord. Subject to the terms
of Paragraph 50 below, Landlord shall have the absolute right at all times,
including an emergency situation, to limit, restrict, or prevent access to the
Premises, the Building, and/or the Project in response to an actual, suspected,
perceived, or publicly or privately announced health or security threat.
3.
TERM

The term of this Lease (the “Term”) shall commence on December 1, 2015 (the
“Commencement Date”) and shall terminate on April 30, 2027 (the “Expiration
Date”).
4.
RENT

(a)    Base Rent. Tenant shall pay to Landlord, in advance on the first day of
each month of the Term, without further notice or demand and without abatement,
offset, rebate, credit or deduction for any reason, except as specifically set
forth in this Lease, the monthly installments of rent specified in the Basic
Lease Information (the “Base Rent”). Upon execution of this Lease, Tenant shall
pay to Landlord the Security Deposit and Prepaid Base Rent, specified in the
Basic Lease Information to be applied toward Base Rent for the first full
calendar month for which Base Rent is due.
(b)    Additional Rent. As used in this Lease, the term “Additional Rent” means
all sums of money, other than Base Rent, that shall become due from and payable
by Tenant pursuant to this Lease, and “Expenses” means the total of Operating
Expenses and Taxes.
(i)    During the Term, in addition to the Base Rent, Tenant shall pay to
Landlord as Additional Rent, in accordance with this Paragraph 4, (A) Tenant’s
Proportionate Share(s) of the total dollar increase, if any, in Operating
Expenses (as defined below) attributable to each Computation Year (as defined
below) over Base Operating Expenses (as defined below), and (B) Tenant’s
Proportionate Share(s) of the total dollar increase, if any, in Taxes (as
defined below) attributable to each Computation Year over Base Taxes (as defined
below). If during

2



--------------------------------------------------------------------------------




any Computation Year, Operating Expenses or Taxes decrease below the amount of
Base Operating Expenses, or Base Taxes, respectively, Tenant’s Proportionate
Share(s) of the applicable passthrough for such Computation Year shall be $0,
and Tenant shall not be entitled to any decrease in Base Rent or credit against
amounts due hereunder.
(ii)    As used in this Lease, the following terms shall have the meanings
specified:
(A)    “Operating Expenses” means the total costs and expenses paid or incurred
by Landlord in connection with the ownership, operation, maintenance, management
and repair of the Premises, the Building and/or the Project or any part thereof,
including, but not limited to, all the following items:
(1)    Common Area Operating Expenses. All costs to operate, maintain, repair,
replace, supervise, insure and administer the Common Areas, including any
Parking Areas and all costs of resurfacing and restriping Parking Areas, owned
or controlled by Landlord for the use of tenants, supplies, materials, labor and
equipment used in or related to the operation and maintenance of the Common
Areas (including, signs and directories for the Building and/or the Project),
landscaping (including maintenance contracts and fees to landscaping
consultants), amenities, sprinkler systems, sidewalks, walkways, driveways,
curbs, lighting systems and security services, if any, provided by Landlord for
the Common Areas, and any charges, assessments, costs or fees levied by any
association or entity of which the Project or any part thereof is a member or to
which the Project or any part thereof is subject.
(2)    Parking Charges; Public Transportation Expenses. Any parking charges or
other costs levied, assessed or imposed by, or at the direction of, or resulting
from statutes or regulations, or interpretations thereof, promulgated by any
governmental authority in connection with the use or occupancy of the Building
or the Project, and the cost of maintaining any public transit system, vanpool,
transportation management program, or other public or semi-public transportation
requirements imposed in connection with Landlord’s ownership and operation of
the Building and/or the Project.
(3)    Maintenance and Repair Costs. All costs to maintain, repair, and replace
the Premises, the Building and/or the Project or any part thereof and the
personal property used in conjunction therewith (including insurance
deductibles) and including, but not limited to: (a) all costs paid under
maintenance, management and service agreements such as contracts for janitorial,
security and refuse removal; (b) all costs to maintain, repair and replace the
roof coverings of the Building or the Project or any part thereof; (c) all costs
to monitor, maintain, repair and replace the heating, ventilation, air
conditioning, plumbing, sewer, drainage, electrical, fire protection, escalator,
elevator, life safety and security systems and other mechanical, electrical and
communications systems and equipment serving the Premises, the Building and/or
the Project or any part thereof (collectively, the “Building Systems”); (d) the
cost of all cleaning and janitorial services and supplies, the cost of window
glass replacement and repair; (e) the cost of maintenance, depreciation and
replacement of machinery, tools and equipment (if owned by Landlord) and for
rental paid for such machinery, tools and equipment (if rented) used in the
operation or maintenance of the Building; (f) costs for improvements made to the
Project which, although capital in nature, Landlord reasonably determines are
necessary and reasonably expected to enhance and improve security at the
Project; (g) costs of energy audits and commissioning the Building for purposes
of improving energy efficiency; and (h) costs of applying for, obtaining,
maintaining, managing, and reporting associated with the Building’s
Sustainability Practices and the applicable “Green Building Standards”, if any
(defined below).
(4)    Life Safety and Security Costs. All costs to install, maintain, monitor,
repair and replace all life safety systems, including, but not limited to:
(a) all fire alarm systems, serving the Premises, the Building, and/or the
Project or any part thereof (including all maintenance contracts and fees
payable to life safety consultants) whether such systems are or shall be
required by Landlord’s insurance carriers, Laws (as hereinafter defined) or
otherwise; and (b) all costs of security and security systems at the Project,
including, but not limited to, (i) wages and salaries (including management
fees) of all employees engaged in the security of the Project, (ii) all
supplies, materials, equipment, and devices used in the security of the Project,
and any upgrades thereto, and (iii) all service or maintenance contracts with
independent contractors

3



--------------------------------------------------------------------------------




for Project security, including, but not limited to, alarm service personnel,
security guards, watchmen, and any other security personnel.
(5)    Management and Administration. All costs for management and
administration of the Building, and/or the Project or any part thereof,
including commercially reasonable fees and costs for property management
services (not to exceed three percent (3%) of the Project’s gross receipts),
accounting, auditing, sustainability measuring, monitoring and reporting,
billing, postage, salaries and benefits for all employees and contractors
engaged in the management, operation, maintenance, repair and protection of the
Building and the Project, whether located at the Project or off-site up to the
level of a Building or Project Manager, payroll taxes and legal and accounting
costs, fees for licenses and permits related to the ownership and operation of
the Project, and market office rent for the Building and/or Project management
office or the rental value of such office if it is located within the Building
and/or the Project; provided such office is reasonably sized for the size of the
Project.
(6)    Capital Improvements. Amounts paid for capital improvements or other
costs incurred in connection with the Building or the Project (a) which are
reasonably intended and expected to affect in a positive manner economies in the
operation or maintenance of the Building or the Project, or any portion thereof,
(b) that are required to comply with present or anticipated conservation
programs, (c) which are replacements or modifications of structural or
nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, (d) which are required under any Laws in
effect or as interpreted after the Commencement Date or insurance requirements,
(e) which Landlord determines, in its reasonable discretion, are necessary and
reasonably expected to promote the health or safety of occupants of the Building
or the Project, including improvements to enhance and improve security at the
Building or the Project, (f) which Landlord determines, in its reasonable
discretion, are necessary and reasonably expected to improve the Building’s or
the Project’s energy and water efficiency, including, but not limited to,
bringing the Building or the Project into compliance with current energy and
water efficiency standards and codes, (g) which Landlord determines, in its
reasonable discretion, are necessary to improve the Building’s indoor air
quality, or (h) which Landlord determines, in its reasonable discretion, are
necessary to comply with the Building’s Sustainability Practices and the
applicable Green Building Standards, if any. Notwithstanding anything to the
contrary contained in this Lease, no other capital costs shall be included in
Operating Expenses, and to the extent capital costs are includable in Operating
Expenses in accordance with this Paragraph 4(b)(ii)(A)(6), such costs shall be
amortized over the useful life of the subject capital item as reasonably
determined by Landlord in accordance with generally accepted real estate
accounting principles, consistently applied.
(7)    Compliance with Laws. All non-capital costs to comply with the
requirements of any Laws.
(8)    Environmental. All non-capital costs to comply with the Building’s
Sustainability Practices and the applicable Green Building Standards, if any.
(9)    Alternative Transportation. Any and all costs of implementation of
Landlord’s alternative transportation programs, or compliance with governmental
requirements for alternative transportation, if any.
(10)    Insurance Expenses. The total costs and expenses paid or incurred by
Landlord in connection with obtaining insurance on the Premises, the Building
and/or the Project or any part thereof or interest therein, including, but not
limited to, premiums for “Causes of Loss – Special Form” or “All Risk” property
insurance, commercial general liability insurance, rent loss or abatement
insurance, earthquake insurance, flood or surface water coverage, and other
insurance as Landlord deems necessary in its sole discretion, and any
deductibles paid under policies of any such insurance. Without limiting the
generality of the above, such Insurance Expenses may include the cost of “green
building” endorsements to its property insurance policies to ensure that the
property insurance proceeds are sufficient to restore the Building to the
condition that may be required to meet the applicable Green Building Standards,
if any. The foregoing shall

4



--------------------------------------------------------------------------------




not be deemed an agreement by Landlord to carry any particular insurance
relating to the Premises, the Building, or the Project.
(B)    “Utility Expenses” means the cost of all electricity, water, gas, sewers,
oil and other utilities (individually, “Utility” and collectively, “Utilities”),
including any surcharges and including the cost to purchase or supply green or
renewable energy or renewable energy credits for the Premises, the Building
and/or the Project or any part thereof that are not separately metered to Tenant
or any other tenant, and any amounts, taxes, charges, surcharges, assessments or
impositions levied, assessed or imposed upon the Premises, the Building and/or
the Project or any part thereof, or upon Tenant’s use and occupancy thereof, as
a result of any rationing of Utility services or restriction on Utility use
affecting the Premises, the Building and/or the Project, as provided in
Paragraph 5 below. In addition, if submetering of spaces shall be required by
applicable Laws, Utility Expenses shall include the cost of purchasing,
installing, monitoring, repairing and replacing such submeters.
(C)    “Taxes” means all real estate taxes and assessments, which shall include
any form of tax, assessment (including any special or general assessments and
any assessments or charges for Utilities or similar purposes included in any tax
bill for the Building or the Project or any part thereof, including, but not
limited to, entitlement fees, allocation unit fees and/or any similar fees or
charges), fee, license fee, business license fee, levy, penalty, sales tax, rent
tax, occupancy tax, carbon tax, payroll tax or other tax (other than net income,
estate, succession, inheritance, transfer or franchise taxes), imposed by any
authority having the direct or indirect power to tax, or by any city, county,
state or federal government or any improvement or other district or division
thereof, whether such tax is determined by the area of the Premises, the
Building and/or the Project or any part thereof, or the Rent and other sums
payable hereunder by Tenant or by other tenants, including, but not limited to,
(i) any gross income, gross receipts or excise tax levied by any of the
foregoing authorities with respect to receipt of Rent and/or other sums due
under this Lease; (ii) upon any legal or equitable interest of Landlord in the
Premises, the Building and/or the Project or any part thereof, (iii) upon this
transaction or any document to which Tenant is a party creating or transferring
any interest in the Premises, the Building and/or the Project; (iv) levied or
assessed in lieu of, in substitution for, or in addition to, existing or
additional taxes against the Premises, the Building and/or the Project, whether
or not now customary or within the contemplation of the parties; or surcharged
against the Parking Areas. “Taxes” shall also include legal and consultants’
fees, costs and disbursements incurred in connection with proceedings to
contest, determine or reduce Taxes, Landlord specifically reserving the right,
but not the obligation, to contest by appropriate legal proceedings the amount
or validity of any Taxes. Tenant and Landlord acknowledge that Proposition 13
was adopted by the voters of the State of California in the June, 1978 election
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such purposes as fire protection, street, sidewalk,
road, utility construction and maintenance, refuse removal and for other
governmental services which may formerly have been provided without charge to
property owners or occupants. It is the intention of the parties that all new
and increased Taxes, regardless of the cause, shall be included within the
definition of real property taxes for purposes of this Lease.
(D)     “Base Year” means the calendar year specified in the Basic Lease
Information.
(E)    “Base Operating Expenses” means the amount of Operating Expenses for the
Base Year; provided, however, that Landlord hereby agrees that in the event
Landlord elects to maintain earthquake or terrorism insurance coverage for the
Building during any Comparison Year, and Landlord did not maintain earthquake or
terrorism insurance coverage for the Building during the Base Year, then the
cost of such new or added coverage shall be added to the Base Operating Expenses
(but at the rate which would have been in effect during the Base Year or the
rate in effect during such subsequent calendar year, whichever is lower) for the
Comparison Year(s) in which such earthquake or terrorism insurance coverage is
actually maintained.
(F)    “Base Taxes” means the amount of Taxes for the Base Year.
(G)    “Computation Year” means each twelve (12) consecutive month period
commencing January 1 of each year during the Term following the Base Year.

5



--------------------------------------------------------------------------------




(H)     “Expense Adjustment Deadline” means December 31 of the calendar year
following the year in which this Lease expires or terminates. Notwithstanding
anything to the contrary contained in this Lease, Tenant shall have no
obligation to pay any Expenses to Landlord which are first billed by Landlord
after the Expense Adjustment Deadline; provided, however, nothing contained
herein shall be deemed to relieve Tenant from its liability to pay Tenant’s
Proportionate Share of Expenses under this Lease which were billed by Landlord
prior to the Expense Adjustment Deadline. Similarly, Landlord shall have no
obligation to return, rebate or credit to Tenant any refund, rebate, or return
of Expenses credited to or received by Landlord after the Expense Adjustment
Deadline.
(c)    Exclusions from Expenses. Notwithstanding anything to the contrary
contained in Paragraph 4(b) above, Operating Expenses” shall not include the
following:
(i)    Any costs or expenses for which Landlord is reimbursed, whether by an
insurer, indemnitor, tenant, condemnor, or otherwise (other than by tenants as
operating expenses);
(ii)    Overhead and administrative costs of Landlord not directly incurred in
the operation and maintenance of the Premises, the Building or the Project;
(iii)    Depreciation or amortization of the Premises, the Building, the Project
or the contents or components thereof, except as specifically permitted under
Paragraph (b)(ii)(A)(6) above;
(iv)    Expenses for the preparation of leasable space which Landlord performs
for any tenant or prospective tenant of the Project;
(v)    Expenses for repairs or other work caused by insured casualty, including
fire, windstorm, or any other casualty, except to the extent of Landlord’s
commercially reasonable insurance deductible(s);
(vi)    Expenses incurred in leasing or obtaining new tenants or retaining
existing tenants in the Project, including leasing commissions, legal expenses,
advertising, entertaining or promotion including disputes with tenants and/or
prospective tenants;
(vii)    Interest, amortization or other costs, including legal fees, associated
with any mortgage, loan or refinancing of the Project or any Common Areas,
transfer or recordation of taxes and other charges in connection with the
transfer of ownership in the Premises, the Building or the Project, land trust
fees, and rental due under any ground lease related to the Project or any
portion thereof;
(viii)    Expenses incurred for any necessary replacement of any item to the
extent that it is covered under warranty;
(ix)    The cost of any item or service which Tenant separately reimburses
Landlord or pays to third parties, or which Landlord provides selectively to one
or more tenants of the Project, other than Tenant, whether or not Landlord is
reimbursed by such other tenant(s). This category shall include the actual cost
of any special electrical, heating, ventilation or air conditioning required by
any tenant that exceeds normal building standards or is required during times in
excess of the standard business hours stated in this Lease;
(x)    Accounting and legal fees relating to any specific lease or tenant, or to
the enforcement of the terms of any lease;
(xi)    Any interest or penalty incurred due to the late payment of any
operating expense and/or real estate tax;

6



--------------------------------------------------------------------------------




(xii)    The cost of any penalty or fine incurred for noncompliance with any
Laws applicable to the Project (provided, however, that the cost of correcting
such violation, as opposed to penalties assessed in excess of such corrective
costs and which would not be incurred but for such violation, may be included
within Operating Expenses, subject to the limitations otherwise set forth
herein), and any cost to test, survey, cleanup, contain, abate or remove any
Hazardous Substances (as hereinafter defined), including asbestos containing
materials from the Building, the Project or any Common Areas or to remedy any
breach or violation of any Environmental Law (as hereinafter defined); provided,
however, that costs incurred in the cleanup or remediation of de minimis amounts
of Hazardous Materials (other than asbestos) customarily used in office
buildings or used to operate motor vehicles and customarily found in parking
facilities shall be included as Operating Expenses;
(xiii)    Any personal property taxes of Landlord for equipment or items not
used directly in the operation or maintenance of the Premises, the Building or
the Project;
(xiv)    Any costs or expenses for the acquisition or leasing of sculpture,
paintings, or other works of fine art;
(xv)    All bad debt loss, rent loss, or reserve for bad debt or rent loss;
(xvi)    Payroll and payroll related expenses for any employees in commercial
concessions operated by Landlord;
(xvii)    Wages, salaries, employee benefits, payroll taxes and/or other labor
costs for Landlord employees above the level of a Building Manager or Project
Manager;
(xviii)    Costs, fines, interest, penalties, liquidated damages and other
expenses incurred by Landlord due to (a) the gross negligence or willful
misconduct of Landlord or its employees, agents and contractors, (b) late
payment on any obligation, (c) failure to comply with any laws, rules,
regulations or orders of any governmental authority, (d) failure to comply with
any contractual requirements relating to any services, materials, equipment, or
other apparatus used in connection with the operation, maintenance, repair, or
management of the Premises, the Building or the Project, or (e) default under
other leases or other contractual requirements with respect to other tenants in
the Project;
(xix)    Advertising, promotion and marketing expenses;
(xx)    Costs or fees related to the defense of Landlord’s title to the Project;
(xxi)    Payments in respect of overhead or profit to subsidiaries or affiliates
of Landlord, or to any party as a result of a non-competitive selection process,
for management or other services in or to the Project, or for supplies or other
materials to the extent that the costs of such services, supplies, or materials
exceed the costs that would have been paid had the services, supplies, or
materials exceeded the costs had the services, supplies, or materials been
provided by parties unaffiliated with the Landlord on a competitive basis; and
(xxii)    Any capital costs except as specifically permitted under Paragraph
(b)(ii)(A)(6) above.
(d)    Payment of Additional Rent.
(i)    Prior to the commencement of each Computation Year or as soon thereafter
as practicable, Landlord shall notify Tenant of Landlord’s reasonable estimate
of the total amounts that will be payable by Tenant under Paragraph 4(b) for the
ensuing Computation Year (which reasonable estimate and all other statements
related to Expenses to be provided by Landlord to Tenant hereunder shall be in
writing and in reasonable detail), and Tenant shall pay such estimated
Additional Rent on a monthly basis, in advance, on the first day of each month.
Tenant

7



--------------------------------------------------------------------------------




shall continue to make said monthly payments until notified by Landlord of a
change therein. If at any time or times Landlord reasonably determines that the
amounts payable under Paragraph 4(b) for the current Computation Year will vary
from Landlord’s estimate given to Tenant, Landlord, by notice to Tenant, may
reasonably revise the estimate for such Computation Year provided that Landlord
may not so revise its estimate more than one time per Computation Year, and
subsequent payments by Tenant for such Computation Year shall be based upon such
revised estimate. By April 1 following the Base Year, Landlord shall endeavor to
provide Tenant a reasonably detailed written statement (a “Base Year Statement”)
showing Expenses for the Base Year. By April 1 of each calendar year following
the initial Computation Year, Landlord shall endeavor to provide to Tenant a
statement (an “Annual Statement”) showing the actual Additional Rent due to
Landlord under Paragraph 4(b) for the prior Computation Year. If the total of
the monthly payments of Additional Rent that Tenant has made for the prior
Computation Year under Paragraph 4(b) is less than the actual Additional Rent
chargeable to Tenant for such prior Computation Year, then Tenant shall pay the
difference in a lump sum within ten (10) business days after receipt of such
Annual Statement from Landlord. Any overpayment by Tenant of Additional Rent
under Paragraph 4(b) for the prior Computation Year shall, at Landlord’s option,
be credited against past due or current amounts owed by Tenant or returned to
Tenant in a lump sum payment within ten (10) business days after delivery of
such Annual Statement, unless such overpayment relates to the last Computation
Year of this Lease in which event Landlord shall make such lump sum payment
within ten (10) business days after the delivery of such Annual Statement,
provided Tenant is not otherwise in Default hereunder.
(ii)    Landlord’s then-current annual operating and capital budgets for the
Building and the Project or the pertinent part thereof shall be used for
calculating Tenant’s monthly payment of estimated Additional Rent for the
current year, subject to adjustment as provided above. Even though this Lease
has expired or terminated and Tenant has vacated the Premises, with respect to
the year in which this Lease expires or terminates, subject to the provisions of
Paragraph (b)(ii)(H), Tenant shall remain liable for payment of any amount due
to Landlord in excess of the estimated Additional Rent previously paid by
Tenant, and, conversely, Landlord shall promptly return to Tenant any
overpayment of Additional Rent. Failure of Landlord to submit statements as
called for herein shall not be deemed a waiver of Tenant’s obligation to pay
Additional Rent as herein provided.
(iii)    Landlord, in its reasonable discretion, may allocate Operating Expenses
or Taxes among office, retail or other portions or occupants of the Project.
With respect to Expenses which Landlord allocates to the Building, Tenant’s
Proportionate Share shall be the percentage set forth in the Basic Lease
Information as Tenant’s Proportionate Share of the Building. With respect to
Expenses which Landlord allocates to the Project as a whole or to only a portion
of the Project, Tenant’s Proportionate Share shall be, with respect to Operating
Expenses or Taxes which Landlord allocates to the Project as a whole, the
percentage set forth in the Basic Lease Information as Tenant’s Proportionate
Share of the Project and, with respect to Expenses which Landlord allocates to
only a portion of the Project, a percentage calculated by Landlord from time to
time in its reasonable discretion and furnished to Tenant in writing, in either
case as reasonably adjusted by Landlord from time to time for a remeasurement of
or changes in the physical size of the Premises or the Project, whether such
changes in size are due to an addition to or a sale or conveyance of a portion
of the Project or otherwise. Notwithstanding the foregoing, Landlord may
equitably adjust Tenant’s Proportionate Share(s) for all or part of any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Building and/or
the Project or that varies with the occupancy of the Building and/or the
Project. Without limiting the generality of the foregoing, Landlord shall have
the right to adjust Tenant’s Proportionate Share(s) of any Operating Expenses
based upon Tenant’s use of Utilities or similar services as reasonably estimated
and determined by Landlord based upon factors such as size of the Premises and
intensity of use of such Utilities by Tenant, so that Tenant shall pay the
portion of such charges reasonably consistent with Tenant’s use of such
Utilities and similar services. If Tenant disputes any such estimate or
determination of such Utilities, then Tenant shall either pay the estimated
amount or, with the prior written approval of Landlord, which approval may be
given or withheld in Landlord’s sole and absolute discretion, cause the Premises
to be separately metered at Tenant’s sole expense (unless such meter shows that
Tenant was not using excess Utilities or causing excess Utility expenses to be
incurred, in which event Landlord shall be responsible for the cost of such
meter).
(iv)    If the average occupancy level of the Building or the Project for the
Base Year and/or any subsequent Computation Year is not one hundred percent
(100%) of full occupancy, then the Expenses for such year

8



--------------------------------------------------------------------------------




shall be adjusted by Landlord, in its reasonable discretion, to reflect the
Expenses which would have been paid or incurred had the Building or the Project,
as applicable, been one hundred percent (100%) occupied during such year.
(v)    Without limiting the foregoing terms of Paragraph 4(c), in connection
with and following any physical changes or modifications to the Building and/or
the Project, Landlord reserves the right to remeasure the Building and/or the
Project in accordance with the commonly used or current or revised standards
promulgated from time to time by the Building Owners and Managers Association
(BOMA) or other generally accepted measurement standards utilized by Landlord
and to thereafter adjust the Proportionate Share(s) of Tenant and any other
affected tenants of the Building and/or the Project. Following receipt of
written notice from Landlord of such re-measurement, Tenant’s Proportionate
Share of the Project and Tenant’s Proportionate Share of the Building shall be
adjusted in accordance with such revised measurements.
(vi)    Notwithstanding any contrary provision hereof, if, after Landlord’s
delivery of any Annual Statement, an increase or decrease in Taxes occurs for
the applicable Computation Year or Base Year (whether by reason of reassessment,
supplemental assessment, error, or otherwise), Taxes for such Computation Year
or the Base Year (and in the case of an adjustment in the Base Year, the Taxes
for subsequent Computation Years) shall be retroactively adjusted. If, as a
result of such adjustment, Tenant has underpaid or overpaid Tenant’s
Proportionate Share of Taxes, Tenant shall pay Landlord the amount of such
underpayment within ten (10) business days after receipt of an invoice therefor,
or Landlord, at Landlord’s option, shall credit the amount of such overpayment
against past due or current amounts owed by Tenant or return the overpayment to
Tenant in a lump sum payment, unless such overpayment relates to the last
Computation Year of this Lease in which event Landlord shall return the
overpayment to Tenant in a lump sum payment provided Tenant is not otherwise in
Default hereunder.
(e)    General Payment Terms. The Base Rent, Additional Rent and all other sums
payable by Tenant to Landlord hereunder, any late charges assessed pursuant to
Paragraph 6 below and any interest assessed pursuant to Paragraph 45 below, are
referred to collectively as the “Rent”. All Rent shall be paid in lawful money
of the United States of America and through a domestic branch of a United States
financial institution, by check or electronic payment. Checks are to be made
payable to “6200 Stoneridge Mall Road Investors LLC” and shall be mailed to:
Department 33149, P.O. Box 39000, San Francisco, California 94139 3149, or to
such other person or place as Landlord may, from time to time, designate to
Tenant in writing. Wiring instructions for electronic payments will be provided
separately. Rent for any fractional part of a calendar month at the commencement
or termination of the Term shall be a prorated amount of the Rent for a full
calendar month based upon a thirty (30) day month.
(f)    Partial Payment. No writing on any check, or statement in any letter or
other document accompanying any payment of Rent from Tenant, and no acceptance
by Landlord of less than the full amount of Rent owing, shall affect any accord
and satisfaction. Any such partial payment shall be treated as a payment on
account, and Landlord may accept such payment without prejudice to Landlord’s
right to recover any balance due or to pursue any other remedy permitted by this
Lease. Accordingly, Tenant hereby waives the provisions of California Uniform
Commercial Code Section 3311 (and any similar Law that would permit an accord
and satisfaction contrary to the provisions of this Paragraph 4(f)). Tenant
waives any right to specify the items against which any Rent paid is to be
credited, and Landlord may apply such payments to any Rent due or past due under
this Lease. No payment, receipt or acceptance of Rent following (i) any Default
(as hereafter defined); (ii) the commencement of any action against Tenant based
on such Default; (iii) termination of this Lease or the entry of judgment
against Tenant for possession of the Premises; or (iv) the exercise of any other
remedy by Landlord, shall cure the Default, reinstate this Lease, grant any
relief from forfeiture, continue or extend the Term, or otherwise affect or
constitute a waiver of Landlord’s right to or the exercise of any remedy,
including Landlord’s right to terminate this Lease and recover possession of the
Premises; provided, however, the full payment of all amounts required to cure
any monetary Default shall operate to cure said Default if paid within the time
period provided in California Code of Civil Procedure §1161(2). Tenant
acknowledges and agrees that the foregoing constitutes actual notice to Tenant
of the provisions of California Code of Civil Procedure §1161.1(c). In order to
give effect to the foregoing provisions, Landlord may (but is not required to)
return to Tenant, at any time within fifteen (15) days after receiving same, any
payment of any monetary amounts received from Tenant, including, but not limited
to, Rent (x) that was paid following any Default (irrespective of whether
Landlord has commenced the exercise of any remedy), or (y) that is less than the
amount due or owed. Each such returned payment (whether made by returning
Tenant’s actual check, or by issuing a refund

9



--------------------------------------------------------------------------------




in the event Tenant’s check was deposited whether or not Tenant actually
deposits or accepts such refund) shall establish that such payment was not
received or approved by Landlord.
(g)    Annual Statements Binding. Every Annual Statement given by Landlord
pursuant to Paragraph 4(c) shall be conclusive and binding upon Tenant, unless
within nine (9) months after receipt of the applicable Annual Statement, Tenant
shall notify Landlord, in writing, that it disputes the correctness thereof,
specifying the particular respects in which the Annual Statement is claimed to
be incorrect (an “Expense Claim”). Pending the determination of such dispute,
Tenant shall, within ten (10) business days after receipt of such Annual
Statement, pay Additional Rent in accordance with Landlord’s Annual Statement
and such payment shall be without prejudice to Tenant’s position. Tenant shall
have the right to dispute the correctness of the Base Year Statement within nine
(9) months of Tenant’s receipt of the Base Year Statement by written notice to
Landlord as set forth above, or at the time it first disputes the correctness of
an Annual Statement.
(h)    Audit Rights. Provided that Tenant timely delivers an Expense Claim to
Landlord, Tenant’s CPA (as hereinafter defined) shall have the right, at
Tenant’s sole cost and expense, upon at least thirty (30) days’ prior notice to
Landlord, at any time during regular business hours, to review and photocopy
Landlord’s records pertaining to Expenses for the immediately preceding
Computation Year and for the Base Year, as set forth above. The inspection of
Landlord’s records must be completed within thirty (30) days after such records
are made available to Tenant’s CPA, and the written determination of Tenant’s
CPA must be delivered to Landlord within nine (9) months after Tenant’s receipt
of the applicable Annual Statement. If Tenant fails to deliver the written
determination of Tenant’s CPA within said nine (9) month period, Tenant shall
forfeit any right to claim a refund, rebate, or return of Expenses set forth in
the applicable Annual Statement. Any certified public accountant engaged by
Tenant (“Tenant’s CPA”) to inspect Landlord’s records shall not be compensated
on a contingency basis, in whole or in part, and shall be subject to Landlord’s
prior written approval, which approval Landlord shall not unreasonably withhold,
condition or delay. If, following the date Landlord receives the written report
of Tenant’s CPA (the “Report Date”), Landlord disputes the findings therein, and
Landlord and Tenant are not able to resolve their differences within thirty (30)
days following the Report Date, which the parties agree to attempt to do
reasonably and in good faith, the dispute shall be resolved by binding
arbitration as follows: Landlord and Tenant shall each designate an independent
certified public accountant, who shall in turn jointly select a third,
independent certified public accountant (the “Independent CPA”). Within
sixty (60) days after selection, the Independent CPA shall review the relevant
records relating to Tenant’s Expense Claim and determine the proper amount
payable by Tenant, which determination shall be final and binding upon the
parties. If the Independent CPA determines that the amount of Expenses billed to
Tenant was incorrect, the appropriate party shall pay to the other party the
deficiency or overpayment, as applicable, within thirty (30) days following
delivery of the Independent CPA’s decision, without interest. The fees and costs
of the Independent CPA shall be paid by Tenant unless the Independent CPA
determines that Tenant has overpaid Expenses for the applicable Computation
Year, in the aggregate, by more than five percent (5%), in which case Landlord
shall pay the fees and costs of the Independent CPA, up to a maximum amount of
Five Thousand Dollars ($5,000.00), and Tenant shall pay any remaining balance
owing to the Independent CPA. Tenant shall keep all information obtained by
Tenant in connection with its review of Landlord’s records confidential and
shall use reasonable diligence to obtain the agreement of Tenant’s CPA and the
Independent CPA to keep all such information confidential. Landlord may
condition inspection of Landlord’s records by Tenant’s CPA or the Independent
CPA upon receipt of an executed confidentiality agreement reasonably acceptable
to Landlord. Tenant agrees that Tenant’s sole right to inspect Landlord’s books
and records and to contest the amount of Expenses payable by Tenant shall be as
set forth in this Paragraph 4(h), and Tenant hereby waives any and all other
rights pursuant to Laws to inspect such books and records and/or to contest the
amount of Expenses payable by Tenant.
(i)    Rent Abatement. Notwithstanding anything herein to the contrary, provided
that Tenant is not in Default, then (i) for the month of December, 2015 Tenant
shall be excused from the obligation of paying both Base Rent and the Additional
Rent otherwise owing payable pursuant to Paragraph 4(b) above, and (ii) for each
the months of January and February, 2016, both Base Rent and the Additional Rent
otherwise payable pursuant to Paragraph 4(b) above shall be reduced by 39.67%
(i.e., 59,065/148,902) (such abated amounts, collectively, the “Excused Rent”).
However, should Tenant Default such that Landlord properly exercises Landlord's
remedies pursuant to Paragraph 25 below, then the Excused Rent shall no longer
be excused and shall become an obligation of Tenant hereunder, and Landlord
shall be entitled to seek recovery of the unamortized amount of the Excused Rent

10



--------------------------------------------------------------------------------




(such amortization to be on a straight line basis over the initial Term without
interest) as part of the damages to which Landlord is otherwise entitled as a
result of such Default, pursuant to the terms of this Lease.
5.
UTILITIES AND SERVICES

(a)    Subject to applicable Laws and the provisions of this Paragraph 5,
Landlord shall furnish or make customary arrangements with utility and service
providers to furnish to the Premises: (1) electricity for lighting and operation
of low-power usage office machines existing in the Premises; (2) cold or tepid
water to points of supply in the Premises, if any, and to the Building restrooms
and kitchen areas, in volumes provided to typical office tenants in the Project;
(3) elevator service; (4) heat and air conditioning from 7:00 a.m. to 6:00 p.m.
on weekdays, excluding legal holidays (“Normal Business Hours”); and
(5) janitorial services for the Premises on weekdays (excluding legal holidays)
as determined reasonably necessary by Landlord. Subject to any stricter
requirements under applicable Laws, (i) the connected electrical load of
equipment in the Premises shall not exceed an average of two (2) watts per
rentable square foot of the Premises, calculated during Normal Business Hours,
on a monthly basis, (ii) the electricity furnished for general office equipment
will be at a nominal 120 volts and no electrical circuit will require a current
capacity exceeding 120 amperes, and (iii) the connected electrical load of
Tenant’s lighting fixtures shall not exceed an average of one (1) watt per
rentable square foot of the Premises, calculated during Normal Business Hours,
on a monthly basis, and the electricity so furnished for Tenant’s lighting will
be at a nominal 277 volts (“Permitted Electrical Usage”). If at any time during
the Term, Tenant shall request a separate meter or Landlord shall reasonably
determine that installation of a separate electrical meter for the Premises is
necessary or desirable because Tenant’s electrical usage exceeds (the Permitted
Electrical Usage), Tenant shall pay the cost of installing and maintaining such
meter and the cost of Tenant’s electrical usage as measured by such meter, but
only if such meter indicates that Tenant’s electrical usage actually exceeds the
Permitted Usage, otherwise Landlord shall pay for the cost of installing and
maintaining such meter. Landlord agrees that all Utility services to be provided
by Landlord to the Building shall be provided in a first class manner and
commensurate with the utility services being provided by the landlords of other
Comparable Buildings (as hereinafter defined).
(b)    If requested by Tenant, Landlord shall furnish heat and air conditioning
at times other than Normal Business Hours, and the cost of such services as
reasonably established by Landlord from time to time shall be paid by Tenant as
Additional Rent, payable concurrently with the next installment of Base Rent. As
of the Lease Date, Landlord’s hourly charges for heat and air conditioning at
times other than Normal Business Hours are Thirty-Three and 50/100 Dollars
($33.50) per half (1/2) floor. Any increases to the cost of such charges shall
be based on actual increases to Landlord’s cost of providing such services at
times other than Normal Business Hours.
(c)    Landlord reserves the right to change the electricity provider and to
provide electricity (or supplemental electricity) from alternative energy
sources, e.g., solar panels, at any time and from time to time in Landlord’s
sole discretion (any such provider being referred to herein as the “Electric
Service Provider”). Tenant shall obtain and accept electric service for the
Premises only from and through Landlord, in the manner and to the extent
expressly provided in this Lease, at all times during the Term of this Lease,
and Tenant shall have no right (and hereby waives any right Tenant may otherwise
have) (i) to contract with or otherwise obtain any electric service for or with
respect to the Premises or Tenant’s operations therein from any provider of
electric service other than the Electric Service Provider, or (ii) to enter into
any separate or direct contract or other arrangement with the Electric Service
Provider for the provision of electrical service to the Premises. Tenant shall
cooperate with Landlord and the Electric Service Provider at all times to
facilitate the delivery of electrical service to Tenant at the Premises and to
the Building, including, but not limited to, allowing Landlord and the Electric
Service Provider, and their respective agents and contractors, (i) to install,
repair, replace, improve and remove any and all electric lines, feeders, risers,
junction boxes, wiring, and other electrical equipment, machinery and facilities
now or hereafter located within the Building or the Premises for the purpose of
providing electrical service to or within the Premises or the Building, and
(ii) reasonable access for the purpose of maintaining, repairing, replacing or
upgrading such electrical service from time to time. Landlord shall endeavor to
cause the Electric Service Provider minimize any interference with Tenant’s
occupancy and use of the Premises and/or the Parking Areas in the exercise of it
service and maintenance obligations. Tenant shall provide such information and
specifications regarding Tenant’s use or projected use of electricity in the
Premises as shall be required from time to time by Landlord or the Electric
Service Provider to efficiently provide electrical service to the Premises or
the Building. In no event shall Landlord be liable or

11



--------------------------------------------------------------------------------




responsible for any loss, damage, expense or liability, including, but not
limited to, loss of business or any consequential damages, arising from any
failure or inadequacy of the electrical service being provided to the Premises
or the Building, whether resulting from any change, failure, interference,
disruption, or defect in the supply or character of the electrical service
furnished to the Premises or the Building, or arising from the partial or total
unavailability of electrical service to the Premises or the Building, from any
cause whatsoever, or otherwise, nor shall any such failure, inadequacy, change,
interference, disruption, defect or unavailability constitute an actual or
constructive eviction of Tenant, or entitle Tenant to any abatement or
diminution of Rent or otherwise relieve Tenant from any of its obligations under
this Lease.
(d)    Tenant acknowledges that the Premises, the Building and/or the Project
may become subject to the rationing of Utility services or restrictions on
Utility use as required or offered by a utility company, governmental agency or
other similar entity having jurisdiction thereof. Tenant’s tenancy and occupancy
hereunder shall be subject to such rationing or restrictions as may be imposed
upon Landlord, Tenant, the Premises, the Building and/or the Project, and Tenant
shall in no event be excused or relieved from any covenant or obligation to be
kept or performed by Tenant by reason of any such rationing or restrictions.
Tenant shall comply with energy conservation programs implemented by Landlord by
reason of rationing, restrictions or Laws.
(e)    Landlord shall not be liable for any loss (including, but not limited to,
any injury or damage to or interference with Tenant’s business), cost, injury or
damage to property caused by or resulting from any variation, interruption, or
failure of Utilities due to any cause whatsoever, or from failure to make any
repairs or perform any maintenance. No temporary interruption or failure of such
services incident to the making of repairs, alterations, improvements, or due to
accident, strike, or conditions or other events shall be deemed an eviction of
Tenant or relieve Tenant from any of its obligations hereunder. In no event
shall Landlord be liable to Tenant for any damage to the Premises or Tenant’s
Property or for any loss of business or any damage or injury to any property
therein or thereon occasioned by bursting, rupture, leakage or overflow of any
plumbing or other pipes (including, but not limited to, water, steam, and/or
refrigerant lines), sprinklers, tanks, drains, drinking fountains or washstands,
or other similar cause in, above, upon or about the Premises, the Building, or
the Project.
(f)    Landlord makes no representation with respect to the adequacy or fitness
of the air conditioning or ventilation equipment in the Building to maintain
temperatures which may be required for, or because of, any equipment of Tenant,
other than normal fractional horsepower office equipment, or occupancy of the
Premises that exceeds a density greater than one (1) person per 250 rentable
square feet of space in the Premises. In addition, Landlord shall have no
liability for the failure to provide adequate heating, ventilation or air
conditioning due to the arrangement of partitioning in the Premises or changes
thereto, or the failure of Tenant to keep heating, ventilation and air
conditioning vents in the Premises free of obstruction. Tenant shall not,
without Landlord’s prior written consent, use heat-generating machines, machines
other than normal fractional horsepower office machines, equipment or lighting
other than Building standard lights in the Premises, which may affect the
temperature otherwise maintained by the air conditioning system or increase the
water normally furnished for the Premises by Landlord. If such consent is given,
Landlord shall have the right to install supplementary air conditioning units or
other facilities in the Premises, including supplementary or additional metering
devices, and the reasonable cost thereof, including the cost of installation,
operation and maintenance, increased wear and tear on existing equipment and
other similar charges, shall be paid by Tenant to Landlord upon billing by
Landlord. Tenant shall not use water, heat or air conditioning in excess of that
normally supplied by Landlord. Tenant’s consumption of electricity shall not
exceed the Building’s capacity.
(g)    Tenant shall separately arrange with, and pay directly to, the applicable
telecommunications and data companies or providers, as the case may be, for the
furnishing, installation and maintenance of all Tenant’s telecommunications and
data services in the Premises. Landlord shall not be liable for any damages
resulting from interruption of, or Tenant’s inability to receive such service,
and any such inability shall not relieve Tenant of any of its obligations under
this Lease. No private telephone systems and/or other related computer or
telecommunications equipment or lines may be installed or modified without
Landlord’s prior written consent, which consent Landlord shall not unreasonably
withhold, condition or delay. If Landlord gives such consent, all equipment must
be installed within the Premises (and not in any Building mechanical,
electrical, telecommunications or similar room), and in accordance with such
conditions as Landlord may reasonably impose. All telecommunications cabling and
wiring

12



--------------------------------------------------------------------------------




shall be installed, repaired, maintained, modified, terminated, and removed at
Tenant’s expense by an experienced and qualified contractor reasonably approved
in writing in advance by Landlord and in accordance with the Building’s riser
management program then in effect, which program currently requires all vertical
pulls to be completed by Landlord’s dedicated riser manger. All cabling and
wiring shall be appropriately installed to prevent electromagnetic fields or
radiation that interferes with other cabling or wiring and shall be surrounded
by a protective conduit reasonably acceptable to Landlord. Tenant shall label
all telephone, computer, or other data cabling at the time of installation.
Tenant shall be responsible, at Tenant’s expense, for any and all of Tenant’s
telephones, telecopiers, computers, telephone switching, telephone panels and
related equipment. Landlord makes no representation to Tenant regarding the
condition, security, or suitability for Tenant’s purposes of the cabling, wiring
or equipment presently located within the Building. Tenant shall protect,
defend, indemnify, and hold harmless Landlord and Landlord’s Agents from and
against any and all claims, damages, liabilities, cost and expenses of every
kind and nature, including attorneys’ fees, incurred by or asserted against
Landlord arising out of or resulting from Tenant’s installation, use, repair,
maintenance or removal of telecommunications cabling or wiring, including, but
not limited to, the costs of repair. Unless Landlord notifies Tenant to the
contrary at least thirty (30) days prior to the expiration of this Lease or
within ten (10) after the earlier expiration of this Lease, prior to the
expiration of the Term or promptly following any earlier termination of this
Lease, Tenant shall remove all such cabling, wiring and equipment and shall
restore the Premises and the Building to the same condition as before
installation thereof. Notwithstanding anything to the contrary contained in the
foregoing, Landlord hereby approves of the existing telephone systems and/or
other related computer or telecommunications equipment or lines in the Premises
as of the date of the Lease Date.
(h)    Tenant acknowledges that Landlord is subject to the requirements of
California’s Nonresidential Building Energy Use Disclosure Program, as more
particularly specified in California Public Resources Code Sections 25402.10 et
seq. and regulations adopted pursuant thereto, which requires owners of all
nonresidential buildings in California with a total gross floor area measuring
5,000 square feet or more to participate in the U.S. Environmental Protection
Agency’s ENERGY STAR® Portfolio Manager, a rating system for comparing the
energy use of buildings; and to disclose specified benchmarking data and ratings
for the most recent 12-month period in connection with any transaction by which
the building is sold, financed or leased in its entirety. All such disclosures,
whether made pursuant to the foregoing statutes, ordinances and regulations or
other applicable Laws now existing or hereafter adopted, are collectively
referred to herein as “Required Energy Disclosures”. Tenant hereby acknowledges
prior receipt of the Data Verification Checklist, as defined in the Required
Energy Disclosures (the "Energy Disclosure Information") and agrees that
Landlord has timely complied in full with Landlord's obligations under the
Required Energy Disclosures. Tenant acknowledges and agrees that (i) Landlord
makes no representation or warranty regarding the energy performance of the
Building or the accuracy or completeness of the Energy Disclosure Information,
(ii) the Energy Disclosure Information is for the current occupancy and use of
the Building and that the energy performance of the Building may vary depending
on future occupancy and/or use of the Building, and (iii) Landlord shall have no
liability to Tenant for any errors or omissions in any Energy Disclosure
Information. If and to the extent not prohibited by applicable Law, Tenant
hereby waives any right Tenant may have to receive the Energy Disclosure
Information, including, without limitation, any right Tenant may have to
terminate this Lease as a result of any failure of Landlord to disclose any such
information. Further, Tenant hereby releases Landlord from any and all losses,
costs, claims, damages and liabilities relating to or resulting from the
Required Energy Disclosures, including, without limitation, any liabilities
arising as a result of any failure of Landlord to disclose any Energy Disclosure
Information to Tenant prior to the execution of this Lease or of any inaccuracy
or incompleteness of any Energy Disclosure Information. Tenant's acknowledgment
of the "AS-IS" condition of the Premises pursuant to the terms of this Lease
shall be deemed to include the energy performance of the Building. Tenant
acknowledges that future Required Energy Disclosures made during the Term of
this Lease (and for at least one year thereafter) will be based, in part, on
Tenant’s energy usage within the Building, records of which are required to be
maintained, and transmitted to the ENERGY STAR® Portfolio Manager system, by
electric and gas utilities companies. Tenant hereby authorizes (and agrees that
Landlord shall have the authority to authorize) any electric or gas utility
company providing service to the Building to disclose, from time to time, so
much of the data collected and maintained by it regarding Tenant’s energy
consumption data as may be necessary to cause the Building to participate in the
ENERGY STAR® Portfolio Manager system and similar programs. Tenant further
authorizes Landlord to disclose information concerning energy use by Tenant,
either individually or in combination with the energy use of other tenants, as
applicable, in connection with any Required Energy Disclosures (including

13



--------------------------------------------------------------------------------




data relating to carbon dioxide emissions associated with the operation of the
Building), whenever Landlord determines, in good faith, that such disclosure is
reasonably necessary to comply with Laws applicable to the Building or
Landlord’s ownership thereof. If (i) any utility is billed directly to Tenant or
any subtenant or licensee of Tenant or (ii) Landlord is not responsible for
reading any submetered or separately metered utility supplied to the Building,
then Tenant shall, within ten (10) business days after request by Landlord,
provide consumption data in a form reasonably required by Landlord. Further, if
Tenant utilizes separate service providers from those of Landlord, Tenant hereby
consents to Landlord obtaining the consumption data directly from such service
providers and, within ten (10) business days after written request, Tenant shall
execute and deliver to Landlord and the service providers such written releases
as the service providers may request evidencing Tenant’s consent to deliver the
consumption data to Landlord. Landlord shall not be required to notify Tenant of
the making of Required Energy Disclosures; provided, however, that to the extent
disclosure to Tenant is required by applicable Laws, such disclosure may be
satisfied by making Required Energy Disclosures available for review by Tenant
in the Building management office. Tenant hereby releases Landlord from any
claims, losses, costs, damages, expenses and liabilities arising out of,
resulting from, or otherwise relating to the making of any Required Energy
Disclosures.
(i)    Tenant may not operate a “Data Center” in the Premises, which shall have
the meaning set forth in the U.S. Environmental Protection Agency’s ENERGY STAR®
program and is a space specifically designed and equipped to meet the needs of
high-density computing equipment, such as server racks, used for data storage
and processing. A Data Center does not include any space within the Premises
utilized as an “IT Room”, a “server closet” or for a computer training area, and
it is expressly understood that Tenant shall be permitted to use the following
equipment to facilitate and provide services to Tenant in the Premises, and not
to store or process data: phone switch and supporting equipment; phone UPS
cabinet with back-up batteries; main UPS supporting computer components in
Tenant's computer room and for switches in each IDF on each floor of the
Premises (E-power panels); equipment for computer system firewall – internet PC
and internet Mac; layer 3 switch and F5 load balancer; components for wireless
network system; router back gear; security and camera system (main connection to
Verizon data line); and rack for switch and firewall configuration deployment.
(j)    Landlord has the right to install on-site power (i.e. solar fuel cells or
small wind), and Tenant will cooperate as necessary with such installations. To
the extent such credits are allocated to the utility provider or other third
party to offset the cost of such installations or the applicable utility
provider as an inducement or requirement to providing such power, Tenant shall
have no right to the benefit of any such renewable energy credits resulting from
on-site renewable energy generation even if Tenant uses such energy.
(k)    If, at any time during the Term, any governmental authority imposes a
Carbon Tax (defined below) or similar imposition on Landlord’s ownership or
operation of the Building, or Landlord incurs any Carbon Offset Costs (defined
below), Tenant shall pay Tenant’s Proportionate Share of such imposition or
costs, as Additional Rent. As used in this Lease, “Carbon Tax” means the
aggregate of all taxes, rates, duties, levies, fees, charges, and assessments
whatsoever imposed, assessed, levied, confirmed, rated, or charged against or in
respect of consumption at the Building of electricity, natural gas, propane, or
any other fossil fuel used to produce energy, heat, light, or electricity for
the Building or any part of it, or levied in lieu thereof and levied against
Landlord or the Building by any local, state, or federal government or any
agency thereof with jurisdiction. As used in this Lease, “Carbon Offset Costs”
means the cost of purchasing tradable units, where the purchase of such tradable
units is necessary to ensure compliance of the Building with any required target
greenhouse gas emission level or energy consumption level as prescribed by
applicable Laws.
(l)    Notwithstanding anything herein to the contrary, if the Premises, or a
material portion of the Premises, is made untenantable, inaccessible or
unsuitable for the ordinary conduct of Tenant’s business, as a result of an
interruption in any of the Basic Services provided by Landlord pursuant to
Paragraph 5(a), then (i) Landlord shall use commercially reasonable good faith
efforts to restore the same as soon as is reasonably possible, (ii) if, despite
such commercially reasonable good faith efforts by Landlord, such interruption
persists for a period in excess of four (4) consecutive business days, then
Tenant, as its sole remedy, shall be entitled to receive an abatement of Base
Rent and Additional Rent payable hereunder during the period beginning on the
fifth (5th) consecutive business day of such interruption and ending on the day
the utility or service has been restored; provided, however, that in the event
such interruption is not within the reasonable control of Landlord, then such
abatement shall only apply to the

14



--------------------------------------------------------------------------------




extent Landlord collects proceeds under the policy of rental-loss insurance the
cost of which has been included in Operating Expenses and the proceeds from
which are allocable to the Premises.
6.
LATE CHARGE

Late payment of Base Rent or other amounts due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. If any Base Rent or other sums due from Tenant
are not received by Landlord or by Landlord’s designated agent within five (5)
days after their due date, then Tenant shall pay to Landlord a late charge equal
to five percent (5%) of such overdue amount, plus any costs and attorneys’ fees
incurred by Landlord by reason of Tenant’s failure to pay Base Rent and/or other
charges when due hereunder. Landlord and Tenant hereby agree that such late
charges represent a fair and reasonable estimate of the cost that Landlord will
incur by reason of Tenant’s late payment and shall not be construed as a
penalty. Landlord’s acceptance of such late charges shall not constitute a
waiver of Tenant’s default with respect to such overdue amount or estop Landlord
from exercising any of the other rights and remedies granted under this Lease.
Notwithstanding anything to the contrary contained in this Lease, Landlord
agrees that it shall not charge Tenant any late charge or interest on the first
late payment of Rent in any calendar year during the Term, provided that
Landlord receives such overdue payment within five (5) business days after
Landlord gives Tenant written notice that such payment is overdue.
7.
SECURITY DEPOSIT

Concurrently with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord the security deposit (the “Security Deposit”) specified in the Basic
Lease Information as security for the full and faithful performance of each and
every term, covenant and condition of this Lease. Landlord may use, apply or
retain the whole or any part of the Security Deposit as may be reasonably
necessary (a) to remedy any Default by Tenant under this Lease, (b) to repair
damage to the Premises caused by Tenant, (c) to perform Tenant’s obligations
under Paragraph 11, if Tenant fails to do so, (d) to reimburse Landlord for the
payment of any amount which Landlord may reasonably spend or be required to
spend by reason of Tenant’s Default, and (e) to compensate Landlord for any
other loss or damage which Landlord may suffer by reason of Tenant’s Default.
Landlord shall not be required to keep the Security Deposit separate from its
general funds and Tenant shall not be entitled to any interest thereon. If
Landlord so uses or applies all or any portion of the Security Deposit, then
within ten (10) business days after Tenant’s receipt of Landlord’s written
demand therefor, Tenant shall deposit cash with Landlord in an amount sufficient
to restore the Security Deposit to the full extent of the required amount, and
Tenant’s failure to do so shall be a Default under this Lease. If Landlord
transfers its interest in this Lease, Landlord shall transfer the then remaining
amount of the Security Deposit to Landlord’s successor in interest, and
thereafter Landlord shall have no further liability to Tenant with respect to
such Security Deposit. Within sixty (60) days following the later of the
expiration or termination of this Lease or Tenant’s surrender of the Premises,
Landlord shall return the Security Deposit to Tenant, or, at the option of
Landlord, to the last assignee of Tenant’s interest in this Lease, after first
deducting any amounts owing to Landlord pursuant to this Paragraph 7. Tenant
hereby waives any and all rights under and the benefits of Section 1950.7 of the
California Civil Code, and all other provisions of law now in force or that
become in force after the date of execution of this Lease, that provide that
Landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by Tenant, or
to clean the Premises.
8.
POSSESSION

Tenant acknowledges that as of the Lease Date, Tenant is in possession of
portions of the first and third floors of the Premises and all of the fourth and
fifth floors of the Premises and that possession of the entire Premises shall be
deemed delivered as of the Commencement Date, notwithstanding that Safeway may
not have vacated all portions of the Premises. Any continued occupancy of
portions of the Premises by Safeway following the Commencement Date shall be
pursuant to the terms the Termination and Turn Over Agreement and Paragraph
23(n) below.
 

15



--------------------------------------------------------------------------------




9.
USE OF PREMISES; COMPLIANCE WITH LAWS.

(a)    Permitted Use. The use of the Premises by Tenant and Tenant’s assignees
and subtenants and their respective agents, advisors, employees, partners,
shareholders, directors, customers, clients, invitees and independent
contractors (collectively, “Tenant’s Agents”) shall be solely for the Permitted
Use specified in the Basic Lease Information and for no other use. Tenant shall
not permit any waste or any objectionable or unpleasant odor, smoke, dust, gas,
noise or vibration to emanate from or near the Premises. The Premises shall not
be used to create any nuisance or trespass, for any illegal purpose, for any
purpose not permitted by Laws (as hereinafter defined), for any purpose that
would invalidate the insurance or increase the premiums for Landlord’s insurance
on the Premises, the Building or the Project or for any purpose or in any manner
that would interfere with other tenants’ use or occupancy of the Project. Tenant
shall pay to Landlord, as Additional Rent, any increases in premiums on
Landlord’s insurance policies resulting from Tenant’s Permitted Use or any other
use or action by Tenant or Tenant’s Agents which increases Landlord’s premiums
or requires additional coverage by Landlord to insure the Premises. Tenant
agrees not to overload the floor(s) of the Building. Tenant shall not use the
Premises in any manner that will cause the Building or any part thereof not to
conform with the Building’s Sustainability Practices or the certification of the
Building issued pursuant to the applicable Green Building Standards, if any;
provided, however, that in no event shall such practices or certification
requirements have the effect of preventing Tenant from conducting its business
at the Premises in a manner consistent with the Permitted Use. Landlord hereby
acknowledges that to Landlord’s knowledge, as of the Lease Date the use and
occupancy of the Premises by Safeway and Tenant do not violate the terms or
requirements of this Paragraph 9(a).
(b)    Compliance with Governmental Regulations and Private Restrictions. Except
as set forth in Paragraph 9(c) below, Tenant and Tenant’s Agents shall, at
Tenant’s expense, faithfully observe and comply with (i) all municipal, state
and federal laws, statutes, codes, rules, regulations, ordinances, requirements,
and orders (collectively, “Laws”), now in force or which may hereafter be in
force pertaining to the use, condition, configuration or occupancy of the
Premises, or Tenant’s use of the Building or the Project, including reasonably
cooperating with Landlord to comply with such Laws, and including, but not
limited to, making all modifications required within the Premises as a result of
Tenant’s use thereof, whether or not presently foreseeable; (ii) all recorded
covenants, conditions and restrictions affecting the Project (“Private
Restrictions”) now in force or which may hereafter be in force (but only to the
extent not in conflict with Tenant’s express rights under this Lease); (iii) the
requirements of any board of fire underwriters or similar body now or in the
future constituted; (iv) the Rules and Regulations (as defined in Paragraph 41
of this Lease); and (v) the Building’s Sustainability Practices and the
applicable Green Building Standards, if any, including reasonably cooperating
with Landlord’s efforts to comply therewith. Without limiting the generality of
the foregoing, to the extent Landlord is required by the state, city or county
in which the Building is located to maintain carpooling, trip reduction and
public transit programs, Tenant shall cooperate in the implementation and use of
these programs by and among Tenant’s employees. The judgment of any court of
competent jurisdiction, or the admission of Tenant in any action or proceeding
against Tenant, whether Landlord be a party thereto or not, that Tenant has
violated any Laws or Private Restrictions, shall be conclusive of that fact as
between Landlord and Tenant.
(c)    Compliance with Accessibility Laws. The Premises, the Building and the
Project are subject to, among other Laws, the requirements of the Americans with
Disabilities Act, a federal law codified at 42 U.S.C. 12101 et seq., including,
but not limited to Title III thereof, and all regulations and guidelines related
thereto, together with any and all similar laws, rules, regulations, ordinances,
codes and statutes now or hereafter enacted by local or state agencies having
jurisdiction thereof, including without limitation, Title 24 of the California
Code of Regulations, the Unruh Civil Rights Act, California Civil Code Sections
51 through 51.3, as the same may be in effect on the date of this Lease and may
be hereafter modified, amended or supplemented (collectively, the “Accessibility
Laws”). Any “Alterations” (as defined in Paragraph 12(a)) to be constructed
hereunder shall comply with the requirements of all Laws, including
Accessibility Laws, and all costs incurred to comply therewith shall be a part
of and included in the cost of the Alterations. Tenant shall be solely
responsible for conducting its own independent investigation of this matter and
for ensuring that the design of all Alterations strictly complies with all
requirements of all Laws, including, but not limited to, Accessibility Laws.
Subject to reimbursement pursuant to Paragraph 4 above, if any barrier removal
work or other work is required to cause the Common Areas, the structure of the
Building or the Project or the Building Systems to comply with Laws, including
Accessibility Laws, then such work shall be the

16



--------------------------------------------------------------------------------




responsibility of Landlord; provided that if such work is required solely as a
result of Tenant’s specific use of the Premises or any work or Alteration made
to the Premises by or on behalf of Tenant, then such work shall be performed by
Landlord at the sole cost and expense of Tenant. Notwithstanding the foregoing
provisions of this Paragraph 9(c), Tenant acknowledges that the Building or the
Project may have certain non-compliant features which have been legally
grandfathered, and that, unless required by governmental authority, Landlord
may, but shall not be obligated to, upgrade or otherwise correct such
non-compliance pursuant to this Paragraph 9(c) or any other provision of this
Lease.
Except as otherwise expressly provided in this Paragraph 9, Tenant shall be
responsible at its sole cost and expense for fully and faithfully complying with
all applicable requirements of Accessibility Laws. Within ten (10) business days
after receipt, Tenant shall advise Landlord in writing, and provide Landlord
with copies of (as applicable), any notices alleging violation of Accessibility
Laws relating to any portion of the Premises, the Building or the Project; any
claims made or threatened orally or in writing regarding noncompliance with
Accessibility Laws and relating to any portion of the Premises, the Building or
the Project; or any governmental or regulatory actions or investigations
instituted or threatened regarding noncompliance with Accessibility Laws and
relating to any portion of the Premises, the Building or the Project. Tenant
shall and hereby agrees to protect, defend (with counsel reasonably acceptable
to Landlord) and hold Landlord and Landlord’s agents, advisors, employees,
partners, shareholders, directors, invitees, independent contractors or
Landlord’s manager (collectively, “Landlord’s Agents”) harmless and indemnify
Landlord and Landlord’s Agents from and against all liabilities, damages,
claims, losses, penalties, judgments, charges and expenses (including reasonable
attorneys’ fees, costs of court and expenses necessary in the prosecution or
defense of any litigation including the enforcement of this provision) arising
from or in any way related to, directly or indirectly, Tenant’s or Tenant’s
Agents’ violation or alleged violation of Accessibility Laws. The obligations of
Tenant herein shall survive the expiration or earlier termination of this Lease.
To Landlord’s actual knowledge, the Premises have not undergone inspection by a
Certified Access Specialist (CASp), as defined in Section 55.52 of the
California Civil Code. The foregoing statement is included in this Lease solely
for the purpose of complying with California Civil Code Section 1938 and shall
not in any manner affect Landlord’s and Tenant’s respective responsibilities for
compliance with construction-related accessibility standards as provided in this
Lease. Notwithstanding anything to the contrary contained in this Lease,
Landlord shall be responsible for compliance with Laws including Accessibility
Laws relating to the Project and to the Common Areas, in each case, that are
outside the Premises. The cost of such compliance shall be included in Operating
Expenses to the extent permitted under Paragraph 4(b) above.
(d)    Roof Access. Tenant, at its sole cost and expense, shall have the
non-exclusive right (it being understood that Landlord may grant, extend or
renew similar rights to others) to install, maintain, and from time to time
replace a satellite dish and associated equipment (a “Dish”) on the roof of the
Building, provided that prior to commencing any installation or maintenance,
(i) Tenant shall obtain Landlord’s prior approval of the proposed size, weight
and location of the Dish and method for fastening the Dish to the roof,
(ii) such installation and/or replacement shall comply strictly with all Laws
and the conditions of any bond or warranty maintained by Landlord on the roof,
(iii) Tenant shall use the Dish solely for its internal use, (iv) Tenant shall
not grant any right to use of the Dish to any other party, and (v) Tenant shall
obtain and maintain in effect, at Tenant’s sole cost and expense, insurance for
the Dish and any necessary federal, state, and municipal permits, licenses and
approvals, and deliver copies thereof to Landlord. Landlord may supervise or
perform any roof penetration related to the installation of a Dish, and charge
the cost thereof to Tenant. All installation, construction and maintenance shall
be performed in a neat, responsible, and workmanlike manner, using generally
acceptable construction standards, consistent with such reasonable requirements
imposed by Landlord. Tenant shall label each cable or wire placed by Tenant in
the telecommunications pathways of the Building, with identification information
as required by Landlord. Tenant shall repair any damage to the Building caused
by Tenant’s installation, maintenance, replacement, use or removal of the Dish.
The Dish shall remain the property of Tenant, and Tenant may remove the Dish at
its cost at any time during the Term. Tenant shall remove the Dish at Tenant’s
cost and expense upon the expiration or termination of this Lease. The Dish, and
any wires, cables or connections relating thereto, and the installation,
maintenance and operation thereof shall in no way interfere with the use and
enjoyment of the Building, or the operation of communications (including, but
not limited to, other satellite dishes) or computer devices by Landlord or other
tenants or occupants of the Project. If such interference shall occur, Landlord
shall give Tenant written notice thereof and, provided Tenant has adequate
access to the roof of the Building, Tenant shall correct the same within

17



--------------------------------------------------------------------------------




twenty-four (24) hours of receipt of such notice. Landlord reserves the right to
disconnect power to any Dish if Tenant fails to correct such interference within
twenty-four (24) hours after such notice (provided Tenant was given adequate
access to the roof of the Building in order to correct such interference).
Landlord makes no warranty or representation that the Building or any portions
thereof are suitable for the use of a Dish, it being assumed that Tenant has
satisfied itself thereof. Tenant shall protect, defend, indemnify and hold
harmless Landlord and Landlord’s Agents from and against claims, damages,
liabilities, costs and expenses of every kind and nature, including attorneys’
fees, incurred by or asserted against Landlord arising out of Tenant’s
installation, maintenance, replacement, use or removal of the Dish. Tenant’s
obligations under this Paragraph 9(d) shall survive any termination of this
Lease. Landlord acknowledges that, to its actual knowledge, Tenant’s existing
dish and use of the roof does not violate the foregoing provision, and Tenant
shall continue to have the right to continue such access to and use of the roof
at no additional Rent or charge hereunder throughout the Term. Landlord agrees
that any other lessees, licensees or users of the rooftop of the Building for
communications services who take possession of the same after the Lease Date
shall be permitted to install only such equipment that is of the type and
frequency which will not cause harmful interference which is measurable in
accordance with then existing industry standards to Tenant’s Dish or any then
existing rooftop equipment of Tenant. In the event any such after-installed
equipment causes such interference, and after Tenant has notified Landlord in
writing of such interference, Landlord will take all commercially reasonable
steps as may be necessary to correct and eliminate the interference, including
but not limited to, at Landlord’s option, causing the interfering party to power
down such equipment and later power-up such equipment for intermittent testing;
provided, however, if such interference with Tenant’s Dish or any then-existing
rooftop equipment of Tenant persists for a period of thirty (30) days total, at
Tenant’s request, Landlord shall promptly cause all interfering equipment to be
powered down permanently and removed from the roof of the Building.
10.
CONDITION OF PREMISES

(a)    Tenant acknowledges that it is in possession of portions of the first and
third floors of the Premises and all of the fourth and fifth floors of the
Premises as of the Lease Date, and has had the opportunity to inspect the
remainder of the Premises. Tenant hereby certifies to Landlord that neither
Tenant nor any of its employees, agents, or contractors observed or has any
knowledge of any mold, mildew, “Mold Conditions” (as hereinafter defined) or
moisture within such portions of the Premises. Except as otherwise expressly set
forth herein, Tenant accepts the Premises as suitable for Tenant’s intended use
and as being in good and sanitary operating order, condition and repair, AS IS,
and without representation or warranty by Landlord or Landlord’s Agents as to
the condition, use or occupancy which may be made thereof or the compliance of
the Premises with applicable Laws, including Accessibility Laws except as may be
specifically set forth in this Lease. Any exceptions to the foregoing must be by
written agreement executed by Landlord and Tenant. Nothing contained herein
shall limit or effect any obligations of Safeway to Tenant pursuant to the terms
of the Termination and Turn-Over Agreement, or otherwise.
(b)    Notwithstanding the foregoing, Landlord shall cause the electrical,
plumbing, HVAC and roof systems servicing the Premises to be in good working
condition on the Commencement Date. Any claims by Tenant under the preceding
sentence shall be made in writing not later than the thirtieth (30th) day after
the Commencement Date. In the event Tenant fails to deliver a written claim to
Landlord on or before such thirtieth (30th) day, then Landlord shall be
conclusively deemed to have satisfied its obligations under this Paragraph
10(b). Landlord’s obligations under this Paragraph 10(b) shall specifically
exclude any obligation to repair any damage caused to the mechanical, electrical
and plumbing systems by Tenant or Tenant’s Agents.
11.
SURRENDER

On the last day of the Term, or on the sooner termination of this Lease, Tenant
shall surrender the Premises to Landlord (a) in good condition and repair
(damage by acts of God, fire, the elements and normal wear and tear excepted),
with all interior walls repaired, all carpets vacuumed and all floors cleaned,
and (b) otherwise in accordance with Paragraph 32(f) below. Normal wear and tear
shall not include any damage or deterioration that would have been prevented by
proper maintenance by Tenant or Tenant otherwise performing all of its
obligations under this Lease. In addition, on or before the expiration or sooner
termination of this Lease, Tenant, at Tenant’s expense, shall remove the
following items and repair any damage caused by such removal: (i) all of
Tenant’s

18



--------------------------------------------------------------------------------




Property (as defined in Paragraph 15(b) below) and Tenant’s signage from the
Premises, the Building or the Project; and (ii) any Alterations or Tenant
Improvements made by or on behalf of Tenant which constitute Specialty
Alterations (as hereafter defined) and which have been designated by Landlord
for removal. Tenant’s removal and disposal of items pursuant to this
Paragraph 11 must comply with the Building’s Sustainability Practices and the
applicable Green Building Standards, if any. As used herein, the term “Specialty
Alterations” means Alterations and/or Tenant Improvements which are not typical
office installations, including, without limitation, equipment racks,
classrooms, bathrooms (other than the base-building bathrooms), file rooms with
reinforced flooring; libraries; workout/fitness rooms; shower rooms; locker
rooms; kitchen facilities (other than coffee bars, kitchenettes, and employee
lunch/break rooms that are standard in size for a single floor tenant); safes;
and vaults. All Tenant Improvements and Alterations (except those Specialty
Alterations which Landlord requires Tenant to remove in accordance with the
terms of this Lease), shall remain in the Premises as the property of Landlord.
Any of Tenant’s Property not so removed by Tenant shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord, at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and disposition of such property; provided that Tenant
shall remain liable to Landlord for all costs incurred in storing and disposing
of such abandoned property of Tenant. Any Tenant’s Property remaining in the
Premises after the end of the Term shall become the personal property of
Landlord. Tenant hereby relinquishes all right, title and interest in such
Tenant’s Property and agrees that Landlord may dispose of such Tenant’s Property
as it sees fit in its sole discretion. Tenant waives the provisions of
California Civil Code Sections 1980 et seq. and 1993 et seq. governing the
disposal of lost or abandoned property and releases Landlord, its employees and
agents from any and all claims, damages, liabilities and actions of every kind
and nature whatsoever, whether now known or unknown, arising out of or relating
to disposal of Tenant’s Property remaining in the Premises after the end of the
Term. Notwithstanding anything herein to the contrary and for the avoidance of
doubt, in no event shall Tenant have any obligation upon the expiration or
earlier termination of the Lease to remove or restore any improvements
(including Specialty Alterations) that existed on the Commencement Date.
12.
ALTERATIONS AND ADDITIONS

(a)    Tenant shall not make, or permit to be made, any alteration, addition or
improvement (individually, an “Alteration” and collectively, the “Alterations”)
to the Premises or any part thereof without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned (except
as set forth herein) or delayed; provided, however, that it shall be deemed
reasonable for Landlord to withhold its consent to any Alteration that conflicts
with the Construction Rules and Regulations (as hereinafter defined) or affects
the structural portions of the Building or the Project, or affects the Building
Systems or any portion thereof. “Construction Rules and Regulations” means
Landlord’s standard rules and regulations relating to construction and
alterations, as updated and revised from time to time. Notwithstanding the
foregoing, Tenant shall have the right to make Alterations to the Premises with
prior written notice to, but without the consent of, Landlord, provided that
such Alterations do not require a permit from the local government authority
with jurisdiction thereof and (i) do not affect the structural portions of the
Building or the Project or the Building Systems, (ii) are “generic” office
improvements, (iii) cannot be seen from the exterior of the Building, (iv)
consist of improvements and finishes that are similar to, and of equal or higher
quality than, the improvements and finishes existing in the Premises as of the
Commencement Date, and (v) are otherwise performed in full compliance with the
terms of Paragraphs 12(b) through ‎12(k) below.
(b)    Any Alteration to the Premises shall be made at Tenant’s sole cost and
expense, in compliance with (i) all applicable Laws and all reasonable
requirements requested by Landlord, including, but not limited to, the
requirements of any insurer providing coverage for the Premises, the Building or
the Project or any part thereof and (ii) the requirements of the Building’s
Sustainability Practices and the applicable Green Building Standards, if any.
All Alterations shall be completed in accordance with plans and specifications
reasonably approved in writing by Landlord, and shall be constructed and
installed in a good and workmanlike manner by a contractor reasonably approved
in writing by Landlord. In connection with any Alteration, Tenant shall deliver
plans and specifications therefor to Landlord. No review by Landlord of such
plans and specifications shall be deemed to create any liability of any kind on
the part of Landlord or to constitute a representation on the part of Landlord
or any professional consulted by Landlord in connection with such review and
approval, that such plans and specifications are correct or accurate, or comply
with applicable Laws. Tenant acknowledges and agrees that Tenant, at Tenant’s
expense, is responsible for performing all accessibility and other work required
to be performed in connection with the

19



--------------------------------------------------------------------------------




Alterations, including, but not limited to, any “path of travel” or other work
outside the Premises; provided, however, that Landlord may elect upon written
notice to Tenant, to perform any such work in the Common Areas or elsewhere
outside of the Premises, at Tenant’s expense. If Landlord elects to perform such
work outside the Premises, then prior to the commencement of such Alterations by
Tenant, Tenant shall deposit with Landlord, Landlord’s reasonable estimate of
the cost of performing such work, including the cost of Landlord’s construction
manager. Before Alterations may begin, valid building permits and any other
required permits or licenses must be furnished to Landlord, and, once the
Alterations begin, Tenant will diligently and continuously pursue their
completion. Landlord shall have the right (but not an obligation) to monitor
construction of the Alterations, and to require corrections of faulty
construction or any material deviation from the plans for such Alterations as
approved, and Tenant shall reimburse Landlord for its costs (including, but not
limited to, the costs of any construction manager retained by Landlord) in
reviewing plans and documents and in monitoring construction; provided, however,
that no such inspection shall be deemed to create any liability on the part of
Landlord, or constitute a representation by Landlord or any person hired to
perform such inspection that the work so inspected conforms with such plans or
complies with any applicable Laws, and no such inspection shall give rise to a
waiver of, or estoppel with respect to, Landlord’s continuing right at any time
or from time to time to require the correction of any faulty work or any
material deviation from such plans. Notwithstanding anything to the contrary
contained in the foregoing, the total supervision fees payable to Landlord or
its construction manager for its review of any plans and specifications for
and/or the monitoring of the construction of Alterations shall not exceed four
percent (4%) of the “hard” costs of such Alterations up to One Hundred Thousand
Dollars ($100,000.00), and shall not exceed two percent (2%) of such “hard”
costs in excess of One Hundred Thousand Dollars ($100,000.00).
(c)    Tenant (or Tenant’s general contractor) shall maintain during the course
of construction, at its sole cost and expense, builders’ risk insurance for the
amount of the completed value of the Alterations on an all-risk non-reporting
form covering all improvements under construction, including building materials,
and other insurance in amounts and against such risks as Landlord shall
reasonably require in connection with the Alterations. In addition, Tenant shall
ensure that its contractors procure and maintain in full force and effect during
the course of construction a Commercial General Liability, and if necessary, an
Umbrella Liability policy of insurance naming Tenant and Landlord Insureds as
additional insureds. The minimum limit of coverage of such policy shall be not
less than Five Million Dollars ($5,000,000.00) per occurrence and not less than
Five Million Dollars ($5,000,000.00) per project aggregate, and the commercial
general liability policy shall contain a separation of insureds endorsement.
Such insurance shall further insure Landlord and Tenant against liability for
property damage of at least Five Million Dollars ($5,000,000.00). Products and
Completed Operations insurance shall continue for a period at least equal to the
statute of limitations.
(d)    All Alterations, including, but not limited to, heating, lighting,
electrical, air conditioning, fixed partitioning, drapery, wall covering and
paneling, built-in cabinet work and carpeting installations made by Tenant,
together with all property that has become an integral part of the Premises or
the Building, shall at once be and become the property of Landlord, and shall
not be deemed trade fixtures or Tenant’s Property. Notwithstanding the preceding
sentence, Landlord reserves the right to require Tenant to remove any or all
Specialty Alterations upon the expiration or earlier termination of this Lease
in accordance with Paragraph 11; provided, however, that if Tenant requests in
writing, at the time it requests Landlord’s consent to the proposed Alterations
or Tenant Improvements, that Landlord identify any elements thereof which
Landlord considers Specialty Alterations, then unless Landlord identifies any
such elements as Specialty Alterations, Tenant shall not be required to remove
the proposed Alterations or Tenant Improvements. If Landlord identifies any
Alterations or Tenant Improvements as Specialty Alterations, then Landlord may
in its reasonable discretion require Tenant to pay, prior to the commencement of
construction of such Specialty Alterations, an amount reasonably determined by
Landlord as necessary to cover the costs of demolishing such Specialty
Alterations and/or the cost of returning the Premises and the Building to its
condition prior to the construction of such Specialty Alterations.
(e)    Before installing any equipment or lights which generate an undue amount
of heat in the Premises, or if Tenant plans to use any high-power usage
equipment in the Premises, Tenant shall obtain the written permission of
Landlord. Landlord may refuse to grant such permission unless Tenant agrees to
pay the costs to Landlord for installation of supplementary air conditioning
capacity or electrical systems necessitated by such equipment. Notwithstanding
anything herein to the contrary, Tenant’s existing supplementary air
conditioning systems and/or

20



--------------------------------------------------------------------------------




electrical systems installed in the portion of the Building occupied by Tenant
as of the Lease Date are hereby approved by Landlord.
(f)    Tenant shall not make any Alterations, notwithstanding consent from
Landlord to do so, until Tenant notifies Landlord in writing of the date Tenant
desires to commence such Alterations and Landlord has approved such date in
writing or Landlord has been deemed to have approved such date hereunder by
failing to disapprove of such date in writing within five (5) business days of
its receipt of such notice from Tenant, in order that Landlord may post
appropriate notices to avoid any liability to contractors or material suppliers
for payment for such Alterations. Tenant will at all times permit such notices
to be posted and to remain posted until the completion of the Alterations.
(g)    Tenant shall not, at any time prior to or during the Term, directly or
indirectly employ, or permit the employment of, any contractor, mechanic or
laborer in the Premises, whether in connection with any Alteration or otherwise,
if it is reasonably foreseeable that such employment will materially interfere
or cause any material conflict with other contractors, mechanics, or laborers
engaged in the construction, maintenance or operation of the Project by
Landlord, Tenant or others. In the event of any such interference or conflict,
Tenant, upon the written demand of Landlord, shall cause all contractors,
mechanics or laborers causing such interference or conflict to leave the Project
immediately.
(h)    Tenant shall not use or employ materials that are susceptible to the
growth of mold, particularly in areas where moisture accumulation is common.
(i)    All trash which may accumulate in connection with Tenant’s construction
activities shall be removed by Tenant at its own expense from the Premises and
the Building.
(j)    Promptly following completion of any Alteration requiring plans for the
issuance of permits, Tenant shall (1) furnish to Landlord “as-built” plans
therefor, (2) cause a timely notice of completion to be recorded in the Office
of the Recorder of Alameda County, and (3) deliver to Landlord evidence of full
payment and unconditional final waivers of all liens for labor, services or
materials.
(k)    Without limiting the generality of the foregoing, if Tenant desires to
install wireless intranet, Internet and communications network (“Wi-Fi Network”)
in the Premises for use by Tenant and its employees, then the same shall be
subject to the provisions of this Paragraph 12(k) (in addition to the other
provisions of this Paragraph 12). Tenant shall install, maintain and operate the
Wi-Fi Network so as not to cause any interference with other tenants in the
Project or the normal operations of the Building and the Project, including, but
not limited to, interference with other communications equipment. Should any
interference occur, Tenant shall take all necessary steps as soon as reasonably
possible, and in no event later than three (3) business days following such
occurrence, to correct such interference. If such interference continues after
such three (3) business day period, Tenant shall immediately cease operating
such Wi-Fi Network until such interference is corrected or remedied to
Landlord’s reasonable satisfaction. Tenant acknowledges that Landlord has
granted and/or may grant telecommunication rights to other tenants and occupants
of the Project and to telecommunication service providers, and in no event shall
Landlord be liable to Tenant for any interference of the same with such Wi-Fi
Network. Landlord makes no representation that the Wi-Fi Network will be able to
receive or transmit communication signals without interference or disturbance.
Tenant shall (i) be solely responsible for any damage caused as a result of the
Wi-Fi Network, (ii) promptly pay any tax, license or permit fees charged
pursuant to any Laws in connection with the installation, maintenance or use of
the Wi-Fi Network and comply with all precautions and safeguards recommended by
all governmental authorities (iii) pay for all necessary repairs, replacements
to or maintenance of the Wi-Fi Network, and (iv) be responsible for any
modifications, additions or repairs to the Building or the Project, including,
but not limited to, Building Systems or Project systems or infrastructure which
are required by reason of the installation, maintenance, repairs, operation or
removal of Tenant’s Wi-Fi Network. Should Landlord be required to retain
professionals to research any interference issues that may arise and confirm
Tenant’s compliance with the provisions of this Paragraph 12(k), Tenant shall
reimburse Landlord for the reasonable costs incurred by Landlord in connection
with Landlord’s retention of such professionals, the research of such
interference issues, and confirmation of Tenant’s compliance with the terms of
this Paragraph 12(k) within ten (10) days after the date Landlord submits to
Tenant an invoice for

21



--------------------------------------------------------------------------------




such costs. Prior to the expiration or earlier termination of this Lease, Tenant
shall remove the Wi-Fi Network from the Premises and restore the Premises and
the Building to the same condition as before installation thereof. Landlord
acknowledges that to its actual knowledge, Tenant’s Wi-Fi Network in operation
in the portion of the Building occupied by Tenant as of the Lease Date is in
compliance with the terms of this Paragraph 12(k).
13.
MAINTENANCE TO AND REPAIRS OF PREMISES

(a)    Maintenance by Tenant. Throughout the Term, Tenant shall, at its sole
expense, subject to Paragraphs 5(a), 13(b), 21 and 22 hereof, (1) keep and
maintain in good order and condition the Premises and Tenant’s Property,
(2) keep and maintain in good order and condition, repair and replace all of
Tenant’s security systems in or about or serving the Premises, and (3) maintain
and replace all specialty lamps, bulbs, starters and ballasts. Tenant shall not
do or allow Tenant’s Agents to do anything to cause any damage, deterioration or
unsightliness to the Premises, the Building or the Project. All maintenance and
repairs, including, but not limited to, janitorial and cleaning services, pest
control and waste management and recycling performed by or on behalf of Tenant
must comply with the Building’s Sustainability Practices and the applicable
Green Building Standards, if any. Tenant, at its sole cost and expense, shall:
(i) adopt and enforce good housekeeping practices, ventilation and vigilant
moisture control within the Premises (particularly in kitchen areas, janitorial
closets, bathrooms, in and around water fountains and other plumbing facilities
and fixtures, break rooms, in and around outside walls, and in and around
heating, ventilation and air conditioning systems and associated drains) for the
prevention of moisture or mold (such measures, collectively, “Mold Prevention
Practices”), and (ii) regularly monitor the Premises for the presence of mold
and conditions reasonably expected to give rise to or be attributed to mold or
fungus, including observed or suspected instances of water damage, condensation,
seepage, leaks or other water collection or penetration (from any source,
internal or external), mold growth, mildew, repeated complaints of respiratory
ailments or eye irritation by Tenant’s employees or any other occupants of the
Premises, or any notice from a governmental agency of complaints regarding the
indoor air quality at the Premises (collectively, the “Mold Conditions”). Tenant
shall immediately notify Landlord in writing if it observes, suspects, or has
reason to believe mold or Mold Conditions exist in, at, or about the Premises or
a surrounding area. In the event of suspected mold or Mold Conditions in, at, or
about the Premises and surrounding areas, Landlord may cause an inspection of
the Premises to be conducted, during such time as Landlord may designate, to
determine if mold or Mold Conditions are present in, at, or about the Premises.
Any such inspections shall be subject to Paragraph 20 below.
(b)    Maintenance by Landlord. Subject to the provisions of Paragraphs 13(a),
21 and 22, and further subject to Tenant’s obligation under Paragraph 4 to
reimburse Landlord, in the form of Additional Rent, for Tenant’s Proportionate
Share(s) of the cost and expense of the following items, Landlord shall repair
and maintain the following to a level that is at least commensurate with such
maintenance performed at Comparable Buildings: the roof coverings (provided that
Tenant installs no additional air conditioning or other equipment on the roof
that damages the roof coverings, in which event Tenant shall pay all costs
resulting from the presence of such additional equipment); the Building Systems
serving the Premises (excluding any specialty systems installed by or for
Tenant) and the Building; the Parking Areas and pavement, landscaping, sprinkler
systems, sidewalks, driveways, curbs, and lighting systems in the Common Areas.
Subject to the Paragraphs 13(a), 21 and 22, Landlord, at its own cost and
expense, shall repair and maintain the following: the structural portions of the
roof (specifically excluding the roof coverings), the foundation, the footings,
the floor slab, and the load bearing walls and exterior walls of the Building
(excluding any glass, routine maintenance, painting, sealing, patching and
waterproofing of such walls). Notwithstanding anything in this Paragraph 13 to
the contrary, and subject to advance written notice to Tenant prior to Tenant
commencing such repair, Landlord shall have the right to either repair or to
require Tenant to repair any damage to any portion of the Premises, the Building
and/or the Project caused by or created due to any act, omission, negligence or
willful misconduct of Tenant or Tenant’s Agents and to restore the Premises, the
Building and/or the Project, as applicable, to the condition existing prior to
the occurrence of such damage; provided, however, that in the event Landlord
elects to perform such repair and restoration work, Tenant shall reimburse
Landlord within ten (10) business days after demand for all reasonable costs and
expenses incurred by Landlord in connection therewith. Tenant shall promptly
report in writing to Landlord any defective condition known to it which Landlord
is required to repair under the terms hereof. Landlord’s obligation hereunder to
perform any repairs Landlord is obligated to perform hereunder is subject to the
condition precedent that Landlord shall have received written notice of the need
for such repairs from Tenant and a reasonable time to perform such repair.

22



--------------------------------------------------------------------------------




(c)    California Waivers. Tenant hereby expressly waives all rights to make
repairs at the expense of Landlord or to terminate this Lease, as provided for
in California Civil Code Sections 1941 and 1942, and 1932(l), respectively, and
any similar or successor statute or law in effect or any amendment thereof
during the Term. The foregoing shall not limit Tenant’s rights as set forth in
Paragraph 24(c) below
14.
LANDLORD’S INSURANCE

Landlord shall purchase and keep in force a special causes of loss (all risk)
property insurance policy covering the Building and the Project. Landlord may
also purchase and maintain such additional insurance coverage as Landlord may
from time to time deem prudent, or as may be required by Landlord’s lender,
including commercial general liability insurance and insurance coverage against
the risks of earthquake, flood damage, terrorism or other perils, and rental
loss coverage. All insurance carried by Landlord shall be in such amounts,
issued by such companies, and on such terms and conditions as Landlord may from
time to time reasonably determine, and the premiums for all insurance maintained
by Landlord from time to time shall be included in Insurance Expenses. Tenant
shall, at its sole cost and expense, comply with any and all reasonable
requirements pertaining to the Premises, the Building and the Project of any
insurer necessary for the maintenance of reasonable property and commercial
general liability insurance, covering the Building and the Project.
15.
TENANT’S INSURANCE

(a)    Commercial General Liability Insurance. Tenant shall, at Tenant’s
expense, secure and keep in force a Commercial General Liability insurance
policy covering the Premises, insuring Tenant, and naming Landlord and
Landlord’s advisors, property managers and lenders as additional insureds
(collectively, including Landlord, “Landlord Insureds”) against any liability
arising out of the ownership, use, occupancy or maintenance of the Building. The
minimum combined limit of coverage of such policies shall be in the amount of
not less than Five Million Dollars ($5,000,000.00) per occurrence and annual
aggregate. The Commercial General Liability policy shall include contractual
liability coverage (which shall include coverage for Tenant’s indemnification
obligations in this Lease), and shall contain a separation of insureds clause.
Such insurance shall further insure Landlord and Tenant against liability for
property damage of at least Five Million Dollars ($5,000,000.00). If the
required coverage is maintained by an Excess/Umbrella Liability policy, the
insurance shall be excess over and no less broad than all coverages described
herein. The limit of any insurance shall not limit the liability of Tenant
hereunder. No policy maintained by Tenant under this Paragraph 15(a) shall
contain a deductible greater than Five Thousand Dollars ($5,000.00). Such
policies of insurance shall be issued as primary policies and not contributing
with or in excess of coverage that Landlord may carry. Tenant’s Commercial
General Liability insurance shall be written on ISO occurrence form
CG 00 01 04 13 (or a substitute form providing equivalent coverage) and endorsed
with an ISO CG 20 11 Additional Insured Endorsement (or a substitute form
providing equivalent coverage) including Landlord Insureds as additional
insureds, and a Waiver of Transfer of Rights of Recovery Against Others
Endorsement to provide a waiver of subrogation as to Landlord Insureds.
(b)    Personal Property Insurance. Tenant shall, at Tenant’s expense, maintain
in full force and effect on all of its personal property, furniture,
furnishings, trade or business fixtures, cabling and equipment (collectively,
“Tenant’s Property”) on the Premises, special causes of loss (all risk) property
insurance in an amount equal to 100% of the full replacement cost thereof and
including coverage for sprinkler leakage. The policy shall be issued on ISO form
CP 1030 (or substitute form providing equivalent coverage) and shall not contain
a deductible greater than Five Thousand Dollars ($5,000.00). During the Term of
this Lease, the proceeds from any such insurance shall be used for the repair or
replacement of Tenant’s Property. Landlord shall have no interest in the
insurance upon Tenant’s Property and will sign all documents reasonably
necessary in connection with the settlement of any claim or loss by Tenant
respecting Tenant’s Property. Landlord will not carry insurance on Tenant’s
Property.
(c)    Automobile Liability. Tenant shall, at Tenant’s expense, maintain
Automobile Liability insurance including coverage on owned, hired, and non-owned
automobiles and other vehicles, if used in connection with the performance of
the work, with Bodily Injury and Property Damage limits of not less than One
Million Dollars ($1,000,000.00) per accident.

23



--------------------------------------------------------------------------------




(d)    Workers’ Compensation Insurance; Employers’ Liability Insurance. Tenant
shall, at Tenant’s expense, maintain in full force and effect Workers’
Compensation insurance with not less than the minimum limits required by law,
and Employers’ Liability insurance with a minimum limit of One Hundred Thousand
Dollars ($100,000) per accident, and Five Hundred Thousand Dollars ($500,000)
per each employee by disease and One Hundred Thousand Dollars ($100,000) policy
limit by disease, and One Million Dollars ($1,000,000.00) per accident and
disease. This insurance shall include a waiver of subrogation as to Landlord and
Landlord Insureds.
(e)    Business Interruption Insurance. Tenant shall, at Tenant’s expense,
maintain in full force and effect Business Income and Extra Expense insurance,
including all Rent payable by Tenant under this Lease.
(f)    General Requirements; Evidence of Coverage. All insurance policies
required to be carried by Tenant under this Lease shall be issued by an
insurance company qualified to do business in the State of California for the
issuance of such type of coverage and shall have an AM Best Financial Strength
Rating of A− or better and an AM Best Financial Size Rating of XIII or better.
Prior to Landlord granting access to the Premises to Tenant or Tenant’s Agents,
Tenant shall deliver to Landlord certificates of insurance for all insurance
required to be maintained by Tenant hereunder. Tenant shall, within ten (10)
days prior to expiration of each policy, furnish Landlord with certificates of
renewal thereof. Tenant shall expressly provide that such policies shall not be
cancelable or otherwise subject to modification, except after thirty (30) days’
prior written notice to Landlord and the other parties named as additional
insureds as required in this Lease (except for cancellation for nonpayment of
premium, in which event cancellation shall not take effect until at least
ten (10) days’ notice has been given to Landlord). Following the fifth (5th)
anniversary of the Lease Date, Landlord may from time to time require reasonable
increases in the types and/or limits of insurance to be carried by Tenant if
Landlord believes that additional coverage is necessary or desirable and such
limits are generally consistent with such coverages then required by landlords
of comparable space in Comparable Buildings. If Tenant does not comply with the
requirements of this Paragraph 15, Landlord may, at its option and at Tenant’s
expense, but only after notifying Tenant in writing at least ten (10) business
days in advance, purchase such insurance coverage to protect Landlord Insureds.
The cost of such insurance shall be paid to Landlord by Tenant, as Additional
Rent, within ten (10) business days after demand.
(g)    Contractor’s and Vendor’s Insurance. In addition to the insurance Tenant
is required to carry under this Lease, Tenant acknowledges that Landlord will
require Tenant’s vendors and contractors entering the Building to carry such
insurance as Landlord shall reasonably determine to be necessary, and, promptly
following receipt of a written request therefor, Tenant shall cause satisfactory
evidence of such insurance to be provided to Landlord by such vendors and
contractors. For the sake of clarity, it is understood that guests and visitors
of Tenant will not be considered vendors or contractors of Tenant for purposes
of this Paragraph 15(g). As of the Lease Date, Tenant's current vendor and
contractor insurance requirements as indicated on Exhibit E attached hereto are
acknowledged to be acceptable to Landlord. In addition, in the event that Tenant
reasonably determines that a vendor (but not contractor) Tenant has hired to
provide products or perform services at the Premises is unable to satisfy the
insurance requirements for a vendor as indicated in Exhibit E hereto (an example
being a yoga instructor), then Tenant may elect to waive the insurance
requirements for such vendor provided Tenant so notifies Landlord at least five
(5) business days before such vendor commences the delivery of any products or
performance of any services on the Premises; provided, however Tenant
acknowledges that such vendor shall be one of Tenant’s Agents for purposes of
Tenant’s indemnity obligations set forth herein.
16.
INDEMNIFICATION

(a)    Of Landlord. Subject to the terms of Paragraph 17, Tenant shall defend,
protect, indemnify and hold harmless Landlord and Landlord’s Agents against and
from any and all claims, suits, liabilities, judgments, costs, demands, causes
of action and expenses (including, without limitation, reasonable attorneys’
fees, costs and disbursements) arising from (i) the use of the Premises, the
Building or the Project by Tenant or Tenant’s Agents, or from any activity done,
permitted or suffered by Tenant or Tenant’s Agents in or about the Premises, the
Building or the Project, and (ii) any act, neglect, fault, willful misconduct or
omission of Tenant or Tenant’s Agents, or from any breach or default in the
terms of this Lease by Tenant or Tenant’s Agents, and (iii) any action or
proceeding brought on account of any matter in items (i) or (ii); however, the
foregoing indemnity shall not be applicable to the extent any claims arising by
reason of the negligence or willful misconduct of Landlord or Landlord’s Agents.
If any

24



--------------------------------------------------------------------------------




action or proceeding is brought against Landlord by reason of any such claim,
upon notice from Landlord, Tenant shall defend the same at Tenant’s expense by
counsel reasonably satisfactory to Landlord. As a material part of the
consideration to Landlord, Tenant hereby releases Landlord and Landlord’s Agents
from responsibility for, waives its entire claim of recovery for and assumes all
risk of (A) damage to property or injury to persons in or about the Premises,
the Building or the Project from any cause whatsoever (except to the extent such
matters are caused by the gross negligence or willful misconduct of Landlord or
Landlord’s Agents or by the failure of Landlord to observe any of the terms and
conditions of this Lease, if such failure has persisted for an unreasonable
period of time after written notice of such failure), or (B) loss resulting from
business interruption or loss of income at the Premises. The obligations of
Tenant under this Paragraph 16(a) shall survive any termination of this Lease.
(b)    Of Tenant. Subject to the terms of Paragraph 17, Landlord shall indemnify
and hold harmless Tenant and Tenant’s Agents against and from any and all
claims, suits, liabilities, judgments, costs, demands, causes of action and
expenses (including, without limitation, reasonable attorney’s fees) arising
from the gross negligence or willful misconduct of Landlord or Landlord’s
Agents. If any action or proceeding is brought against Tenant by reason of any
such claim, upon notice from Tenant, Landlord shall defend the same at
Landlord’s expense by counsel reasonably satisfactory to Tenant. The obligations
of Landlord under this Paragraph 16(b) shall survive any termination of this
Lease.
(c)    No Impairment of Insurance. The foregoing indemnities shall not relieve
any insurance carrier of its obligations under any policies required to be
carried by either party pursuant to this Lease, to the extent that such policies
cover the peril or occurrence that results in the claim that is subject to the
foregoing indemnity.
17.
SUBROGATION

Landlord and Tenant hereby mutually waive any claim against the other party and
the other party’s Agent(s) for any loss or damage to any of their property
located on or about the Premises, the Building or the Project that is caused by
or results from perils covered by property insurance carried by the respective
parties, to the extent of the proceeds of such insurance actually received with
respect to such loss or damage, whether or not due to the negligence of the
other party or its Agents. Because the foregoing waivers will preclude the
assignment of any claim by way of subrogation to an insurance company or any
other person, each party shall immediately notify its insurer, in writing, of
the terms of these mutual waivers and have its insurance policies endorsed to
prevent the invalidation of the insurance coverage because of these waivers.
Nothing in this Paragraph 17 or anywhere else in this Lease shall relieve a
party of liability to the other for failure to carry insurance required by this
Lease.
18.
SIGNS

(a)    Monument Signage; Eyebrow Signage. Subject to Paragraph 18(c) below
including approval from the City of Pleasanton, Tenant shall have (i) the
exclusive right to have its name listed on the monument sign for the Building
that is located at the entrance to the Project from Embarcadero Court, in the
location indicated as “Monument Sign #1” on Exhibit A-2 hereto, and (ii) the
right to relocate, at Tenant’s expense, and exclusively use the monument sign
located at the Building, which monument sign is currently located it the
location indicated as “Monument Sign #2 (Current)” on Exhibit A-2 hereto, and
which may be relocated to the location that is indicated as “Monument Sign #2
(Relocated)” on Exhibit A-2. Landlord will maintain and repair such monument
signs, and Tenant shall reimburse Landlord for the cost of any such maintenance
and repair as Additional Rent. Subject to Paragraph 18(c) below including
approval from the City of Pleasanton, Tenant shall be permitted, at Tenant’s
expense, to relocate the eyebrow signage currently installed near the main
entrance to the Premises on the east side of the Building to a location near the
main entrance to the Premises that Tenant will be relocating to the west side of
the Building.
(b)    Parapet Signage. Subject to Paragraph 18(c) below including approval from
the City of Pleasanton, Tenant shall be entitled to two (2) tenant
identification parapet signs (the "Parapet Signs"). Landlord has approved the
two (2) Parapet Signs located on the exterior of the Building as of the Lease
Date. Tenant shall, at Tenant's sole cost and expense, maintain the Parapet
Signage in good condition and repair. Maintenance shall include, without

25



--------------------------------------------------------------------------------




limitation, cleaning and, if the Parapet Signage is illuminated, relamping at
reasonable intervals. Tenant shall be responsible for any electrical energy used
in connection with the Parapet Signs.
(c)    General Requirements. Tenant shall not place or permit to be placed in,
upon, or about the Premises, the Building or the Project any exterior lights,
decorations, balloons, flags, pennants, banners, advertisements or notices, or
erect or install any signs, windows or door lettering, placards, decorations, or
advertising media of any type which can be viewed from the exterior of the
Premises without obtaining Landlord's prior written consent or without complying
with Landlord's signage criteria, as the same may be reasonably modified by
Landlord from time to time (the “Signage Criteria”) and without complying with
all applicable Laws (including, without limitation, obtaining any required
consent of the City of Pleasanton or any other public authorities having
jurisdiction) and Private Restrictions. Without limiting the generality of the
foregoing, Tenant must obtain Landlord's written consent as to the design, size
and color of Tenant's signage and the manner in which it is attached to the
Project prior to its fabrication and installation. To obtain Landlord's consent,
Tenant shall submit design drawings to Landlord showing the type and sizes of
all lettering; the colors, finishes and types of materials used; and (if
applicable and Landlord consents in its sole discretion) any provisions for
illumination. Landlord reserves the right to withhold consent to any sign that,
in the good faith judgment of Landlord, is offensive, political or otherwise not
harmonious with Class-A office buildings. Upon the expiration of the Term or
sooner termination of this Lease or at such other time that any of Tenant's
signage rights are terminated pursuant to the terms of this Paragraph 18, Tenant
shall remove any such signage and repair any damage or injury to the Premises,
the Building or the Project caused thereby (including, if necessary, the
replacement of any precast concrete panels), all at Tenant's sole cost and
expense. If any signs are not timely removed, or necessary repairs are not made,
as provided above, then Landlord shall have the right to remove and dispose of
such sign(s) and repair any damage or injury to the Premises, the Building or
the Project at Tenant's sole cost and expense. In addition to any other rights
or remedies available to Landlord, if Tenant erects or installs any sign in
violation of this Paragraph 18, and Tenant fails to remove same within three (3)
business days after receipt of notice from Landlord or erects or installs a
similar sign in the future, Landlord shall have the right to charge Tenant a
signage fee equal to $100.00 per day for each day thereafter that such sign is
not removed or a similar sign is installed or erected in the future in violation
of this Paragraph 18. Landlord’s election to charge such fee shall not be deemed
to be consent by Landlord to such sign and Tenant shall remain obligated to
remove such sign in accordance with Landlord’s notice. At Landlord's option,
Tenant's right to use of the Monument Signage and/or rights to Parapet Signs may
be revoked and terminated upon occurrence of any of the following events: (a)
Tenant is in Default and, as a result, Landlord is enforcing its rights under
this Lease to remove Tenant from the Premises and/or to terminate this Lease;
(b) Tenant and/or any assignee that is an Affiliate (as defined below) leases
less than the entirety of the Premises; or (c) Tenant subleases in excess of
fifty percent (50%) of the Premises or assigns this Lease (other than to a
Permitted Corporation or an Affiliate, respectively). Unless otherwise agreed by
Landlord in writing in its sole discretion, the rights provided in this
Paragraph 18 shall be non-transferable, except to an assignee that is an
Affiliate.
19.
FREE FROM LIENS

Tenant shall keep the Premises, the Building and the Project free from any liens
arising out of any work performed, material furnished or obligations incurred by
or for Tenant. In the event that Tenant shall not, within ten (10) business days
following the imposition of any such lien, cause the lien to be released of
record by payment or posting of a proper bond, Landlord shall have in addition
to all other remedies provided herein and by law, the right but not the
obligation, to cause same to be released by such means as it shall deem proper,
including payment of the claim giving rise to such lien. All such sums paid by
Landlord and all expenses incurred by it in connection therewith (including, but
not limited to, attorneys’ fees) shall be payable to Landlord by Tenant within
ten (10) business days after demand. Landlord shall have the right at all times
to post and keep posted on the Premises any notices permitted or required by law
or that Landlord shall deem proper for the protection of Landlord, the Premises,
the Building and the Project, from mechanics’ and materialmen’s liens. Tenant
shall give to Landlord at least five (5) business days’ prior written notice of
commencement of any repair or construction on the Premises that could possibly
result in the filing of a mechanics or materialmen’s lien.



26



--------------------------------------------------------------------------------




20.
ENTRY BY LANDLORD

Tenant shall permit Landlord and Landlord’s Agents to enter into and upon the
Premises at all reasonable times, upon reasonable notice (except to provide
regular services or in the case of an emergency, in which circumstances no
notice shall be required), and subject to Tenant’s reasonable security
arrangements, to inspect the same, to show the Premises to prospective
purchasers, lenders, or, during the last six (6) months of the Term, prospective
tenants and post ordinary “for lease” signs, to post notices of
non-responsibility and ordinary “for sale” signs, to provide services, alter,
improve, maintain and repair the Premises or the Building as required or
permitted of Landlord under the terms hereof, or for any other business purpose,
without any rebate of Rent and without any liability to Tenant for any loss of
occupation or quiet enjoyment of the Premises thereby occasioned. No such entry
shall be construed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an eviction or constructive eviction of Tenant from the
Premises. Landlord may temporarily close entrances, doors, corridors, elevators
or other facilities without liability to Tenant by reason of such closure in the
case of an emergency and when Landlord otherwise deems such closure necessary.
Landlord agrees to use commercially reasonable efforts not to disturb Tenant’s
use or occupancy of the Premises, the Building and/or the Parking Areas in the
exercise of its rights under this Paragraph 20.
21.
DESTRUCTION AND DAMAGE

(a)    Tenant shall give Landlord immediate notice of any damage to the Premises
and/or the Building. If the Premises are damaged by fire or other perils covered
by insurance carried by Landlord, Landlord shall, at Landlord’s option:
(i)    In the event of total destruction of the Premises (which shall mean
destruction or damage in excess of twenty-five percent (25%) of the full
insurable value thereof), elect either to commence promptly to repair and
restore the Premises and prosecute the same diligently to completion, in which
event this Lease shall remain in full force and effect; or not to repair or
restore the Premises, in which event this Lease shall terminate. Landlord shall
give Tenant written notice (the “Casualty Election Notice”) of its election
within sixty (60) days after the date Landlord obtains actual knowledge of such
destruction (the “Casualty Discovery Date”), which Casualty Election Notice
shall also include Landlord’s reasonable categorization of such damage for
purposes of this Paragraph 21 and Landlord’s reasonable estimate of the time
period necessary to fully repair the damage and restore the Premises as required
by this Paragraph 21. If Landlord elects to terminate this Lease, such Casualty
Election Notice shall specify a termination date, which shall be no fewer than
thirty (30) days or more than sixty (60) days after the date of such Casualty
Election Notice.
(ii)    In the event of a partial destruction (which shall mean destruction or
damage to an extent not exceeding twenty-five percent (25%) of the Premises of
the full insurable value thereof) for which Landlord will receive insurance
proceeds sufficient to cover the cost to repair and restore such partial
destruction, and, in Landlord’s reasonable judgment, the damage to the Premises
can be substantially repaired or restored to the condition existing immediately
prior to such damage or destruction within one hundred eighty (180) days after
the Casualty Discovery Date (when such repairs are made without payment of
overtime or other premiums), Landlord shall commence and proceed diligently with
the work of repair and restoration, in which event this Lease shall continue in
full force and effect. If in Landlord’s reasonable judgment such repair and
restoration requires longer than said one hundred eighty (180) day period, or,
if the insurance proceeds to be received by Landlord are not sufficient to fully
cover the cost of such repair and restoration, Landlord may elect either to
repair and restore the Premises, in which event this Lease shall continue in
full force and effect, or not to repair or restore the Premises, in which event
this Lease shall terminate. Landlord shall give Tenant written notice of its
election within sixty (60) days after the Casualty Discovery Date. If Landlord
elects to terminate this Lease, such notice shall specify a termination date,
which shall be no fewer than thirty (30) days or more than sixty (60) days after
the date of the Casualty Election Notice.
(b)    If the Premises are damaged by any peril not fully covered by insurance
proceeds to be received by Landlord, Landlord may elect either to commence
promptly to repair and restore the Premises and prosecute the same diligently to
completion, in which event this Lease shall remain in full force and effect, or
not to repair or

27



--------------------------------------------------------------------------------




restore the Premises, in which event this Lease shall terminate. Landlord shall
give Tenant written notice of its election within sixty (60) days after the
Casualty Discovery Date. If Landlord elects to terminate this Lease, such notice
shall specify a termination date, which shall be no fewer than thirty (30) days
or more than sixty (60) days after the date of the Casualty Election Notice.
(c)    Notwithstanding anything to the contrary in this Paragraph 21, Landlord
shall have the right to terminate this Lease, exercisable by notice to Tenant
within sixty (60) days after the Casualty Discovery Date, in each of the
following instances:
(i)    If more than twenty-five percent (25%) of the full insurable value of the
Building is destroyed, or if more than twenty-five percent (25%) of the full
insurable value of the Project is damaged or destroyed, whether or not the
Premises are damaged.
(ii)    In Landlord’s reasonable judgment, repair and restoration of damage to
portions of the Building or the Project necessary for Tenant’s access to or use
and occupancy of the Premises cannot reasonably be completed within one hundred
eighty (180) days from the Casualty Discovery Date (when such repairs are made
without payment of overtime or other premiums), whether or not the Premises are
damaged.
(iii)    If the Building or the Project or any portion thereof necessary for
Tenant’s access to or use and occupancy of the Premises is damaged or destroyed
and the insurance proceeds therefor are not sufficient to cover the costs of
repair and restoration, whether or not the Premises are damaged.
(iv)    If the Premises, the Building or the Project or any portion thereof is
damaged or destroyed during the last twelve (12) months of the Term.
(v)    Any “Superior Mortgagee” shall require that insurance proceeds or any
portion thereof be used to retire debt under any “Superior Mortgage” (as such
capitalized terms are defined in Paragraph 31 below).
(d)    In the event of repair and restoration as herein provided, the monthly
installments of Rent shall be abated proportionately in the ratio which Tenant’s
use of the Premises is impaired during the period of such repair or restoration;
provided, however, that Tenant shall not be entitled to such abatement to the
extent that such damage or destruction resulted solely from the acts or inaction
of Tenant or Tenant’s Agents. Except as expressly provided in the immediately
preceding sentence with respect to abatement of Rent, Tenant shall have no claim
against Landlord for, and hereby releases Landlord and Landlord’s Agents from
responsibility for and waives its entire claim of recovery for any cost, loss or
expense suffered or incurred by Tenant as a result of any damage to or
destruction of the Premises, the Building or the Project or the repair or
restoration thereof, including, but not limited to, any cost, loss or expense
resulting from any loss of use of the whole or any part of the Premises, the
Building or the Project and/or any inconvenience or annoyance occasioned by such
damage, repair or restoration.
(e)    If Landlord is obligated to or elects to repair or restore the Premises
as provided above, Landlord shall be obligated to repair or restore only the
Tenant Improvements, if any, constructed by Landlord or Tenant in the Premises
pursuant to the Work Letter or Alterations approved by Landlord, substantially
to their condition existing immediately prior to the occurrence of the damage or
destruction; and Tenant shall promptly repair and restore, at Tenant’s expense,
Alterations which were not approved by Landlord.
(f)    Notwithstanding the foregoing or anything to the contrary contained in
this Paragraph 21, in the event of a partial destruction of the Building, the
Common Areas or the Parking Areas that prevents Tenant from utilizing
twenty-five percent (25%) or more of the Premises and that will be reasonably
expected to take in excess of one (1) year from the Casualty Discovery Date
(when such repairs are made without payment of overtime or other premiums) to
fully repair and Landlord does not elect to terminate this Lease as set forth
above, Tenant shall have the option to terminate this Lease and all of its
obligations hereunder upon written notice to Landlord within thirty (30) days of
the later of (i) Tenant’s receipt of Landlord’s written notice of its election
to repair and restore the damage or (ii) the day on which Landlord could have
delivered a Casualty Election Notice to Tenant terminating this Lease as set
forth above.

28



--------------------------------------------------------------------------------




(g)    Tenant hereby waives the provisions of California Civil Code Section
1932(2) and Section 1933(4) which permit termination of a lease upon destruction
of the leased premises, and the provisions of any similar law now or hereinafter
in effect, and the provisions of this Paragraph 21 shall govern exclusively in
case of such destruction.
22.
CONDEMNATION

(a)    If twenty-five percent (25%) or more of the Premises, the Building, the
Project or the Parking Areas is taken for more than one hundred eighty (180)
consecutive days for any public or quasi-public purpose by any lawful
governmental power or authority, by exercise of the right of appropriation,
inverse condemnation, condemnation or eminent domain, or sold to prevent such
taking (each such event being referred to as a “Condemnation”), Landlord may, at
its option, terminate this Lease as of the date possession must be surrendered
to the condemning party. If twenty-five percent (25%) or more of the Premises is
so taken for more than one hundred eighty (180) consecutive days and if the
Premises remaining after such Condemnation and any repairs by Landlord would be
untenantable (in Tenant’s reasonable opinion) for the conduct of Tenant’s
business operations, Tenant shall have the right to terminate this Lease as of
the date possession must be surrendered to the condemning party. If either party
elects to terminate this Lease as provided herein, such election shall be made
by written notice to the other party given within thirty (30) days after the
nature and extent of such Condemnation has been finally determined. If neither
Landlord nor Tenant elects to terminate this Lease to the extent permitted
above, Landlord shall promptly proceed to restore the Premises, the Project and
the Parking Areas, as applicable, to the extent of any Condemnation award
received by Landlord, to substantially the same condition as existed prior to
such Condemnation, allowing for the reasonable effects of such Condemnation, and
a proportionate abatement shall be made to the Rent corresponding to the time
during which, and to the portion of the floor area of the Premises (adjusted for
any increase thereto resulting from any reconstruction) of which, Tenant is
deprived on account of such Condemnation and restoration, as reasonably
determined by Landlord. Except as expressly provided in the immediately
preceding sentence with respect to abatement of Rent, Tenant shall have no claim
against Landlord for, and hereby releases Landlord and Landlord’s Agents from
responsibility for and waives its entire claim of recovery for any cost, loss or
expense suffered or incurred by Tenant as a result of any Condemnation, whether
permanent or temporary, or the repair or restoration of the Premises, the
Building or the Project or the Parking Areas for the Building or the Project
following such Condemnation, including, but not limited to, any cost, loss or
expense resulting from any loss of use of the whole or any part of the Premises,
the Building, the Project or the Parking Areas and/or any inconvenience or
annoyance occasioned by such Condemnation, repair or restoration. The provisions
of California Code of Civil Procedure Section 1265.130, which allows either
party to petition the Superior Court to terminate the Lease in the event of a
partial taking of the Premises, the Building or the Project or the Parking
Areas, and any other applicable law now or hereafter enacted, are hereby waived
by both parties.
(b)    Landlord shall be entitled to any and all compensation, damages, income,
rent, awards, or any interest therein whatsoever which may be paid in connection
with any Condemnation, and Tenant shall have no claim against Landlord for the
value of any unexpired Term of this Lease or otherwise; provided, however, that
Tenant shall be entitled to receive any award separately allocated by the
condemning authority to Tenant for Tenant’s relocation expenses, the value of
Tenant’s Property (specifically excluding fixtures, Alterations and other
components of the Premises which under this Lease or by law are or at the
expiration of the Term will become the property of Landlord), and Tenant’s loss
of goodwill as a result of such relocation, provided that such award does not
reduce any award otherwise allocable or payable to Landlord.
(c)    If, as a result of any Condemnation, all or any part of the Premises is
taken for one hundred eighty (180) consecutive days or less, then a
proportionate abatement shall be made to Rent corresponding to the time during
which, and to the portion of the floor areas of the Premises of which, Tenant is
deprived on account of such Condemnation, as reasonably determined by Landlord,
and Landlord shall be entitled to any and all compensation, damages, income,
rent, awards or any interest therein whatsoever which may be paid in connection
with any such temporary Condemnation.



29



--------------------------------------------------------------------------------




23.
ASSIGNMENT AND SUBLETTING

(a)    Tenant shall not voluntarily or by operation of law, (i) mortgage,
pledge, hypothecate or encumber this Lease or any interest herein, (ii) assign
or transfer this Lease or any interest herein, sublease the Premises or any part
thereof, or any right or privilege appurtenant thereto, or (iii) allow any other
person (the employees and invitees of Tenant and/or any Affiliate excepted) to
occupy or use the Premises, or any portion thereof, without first obtaining the
written consent of Landlord, which consent shall not be withheld, conditioned or
delayed unreasonably as set forth below in this Paragraph 23, provided that
Tenant is not then in Default under this Lease. Tenant shall not voluntarily or
by operation of law assign or transfer any right or interest under this Lease,
including, but not limited to, the right to initiate any collections, lawsuits,
audits or other findings of fact.
(b)    When Tenant requests Landlord’s consent to such assignment or subletting
as provided in Paragraph 23(a) above, other than to a Related Corporation (as
defined below) or to an Affiliate, Tenant shall notify Landlord in writing of
the name and address of the proposed assignee or subtenant, the nature and
character of the business of the proposed assignee or subtenant, and the
proposed assignee’s or subtenant’s proposed use of the Premises, and shall
provide current and prior annual financial statements for the preceding
three (3) years for the proposed assignee or subtenant, which financial
statements shall be audited, or if audited financial statements are unavailable,
such statements shall be certified by the chief financial officer of the
proposed assignee or subtenant, and shall in any event be prepared in accordance
with generally accepted accounting principles. Tenant shall also provide
Landlord with a copy of the proposed sublease or assignment agreement, or, in
the case of an assignment by operation of law, a copy of the proposed agreement
that would affect the assignment, in all cases including all material terms and
conditions thereof, and all other information reasonably requested by Landlord
concerning the proposed sublease or assignment and the parties involved therein.
Landlord shall have the option, to be exercised within fifteen (15) days of
receipt of the foregoing, to (i) if Tenant proposes to assign this Lease or
sublet more than fifty percent (50%) of the rentable floor area of the Premises
for a period of more than sixty percent (60%) of the remaining Term, (x)
terminate this Lease with respect to the subject space or the entire Premises as
of the commencement date of the proposed sublease or assignment, or (y) sublease
or take an assignment, as the case may be, from Tenant of the portion of
Tenant’s interest in this Lease and/or the Premises that Tenant proposes to
assign or sublease, on the same terms and conditions as stated in the proposed
agreement, (ii) consent to the proposed assignment or sublease, or (iii) refuse
its consent to the proposed assignment or sublease, provided that (A) such
consent shall not be unreasonably withheld, conditioned or delayed, so long as
Tenant is not then in Default under this Lease, and (B) in the case of a
sublease, as a condition to providing such consent, Landlord may require
attornment from the proposed subtenant on terms and conditions reasonably
acceptable to Landlord. If Landlord elects to terminate this Lease or sublease
or take an assignment from Tenant of the interest, or portion thereof, in this
Lease and/or the Premises that Tenant proposes to assign or sublease as provided
in the foregoing clause (i), then Landlord shall have the additional right to
negotiate directly with Tenant’s proposed assignee or subtenant and to enter
into a direct lease or occupancy agreement with such party on such terms as
shall be acceptable to Landlord in its sole and absolute discretion, and Tenant
hereby waives any claims against Landlord related thereto, including, but not
limited to, any claims for any compensation or profit related to such lease or
occupancy agreement. If Landlord elects to terminate this Lease as to a portion
of the Premises, Tenant shall execute an amendment to this Lease (absent
manifest error) to that effect within ten (10) business days after Landlord’s
written request, and Landlord shall be responsible for all demising and tenant
improvement costs to effectuate such sublease.
(c)    Without otherwise limiting the criteria upon which Landlord may withhold
its consent, Landlord shall be entitled to consider all reasonable criteria
including, but not limited to, the following: (i) whether the proposed subtenant
or assignee is engaged in a business which, and the use of the Premises or
portion thereof will be in a manner which, is in keeping with the then character
and nature of all other tenancies in the Project, (ii) whether the use to be
made of the Premises or portion thereof by the proposed subtenant or assignee
will conflict with any so-called “exclusive” use then in favor of any other
tenant of the Project (provided Landlord delivers to Tenant reasonably
satisfactory evidence of such exclusive use right), and whether such use would
be prohibited by any other provision of this Lease, including any Rules and
Regulations then in effect, or under applicable Laws, and whether such use
imposes a greater load upon the Premises and the Building and Project services
than imposed by Tenant, (iii) the business reputation of the proposed
individuals who will be managing and operating the business operations of the
proposed assignee or subtenant, and the long-term financial and competitive
business prospects of

30



--------------------------------------------------------------------------------




the proposed assignee or subtenant, (iv) the creditworthiness and financial
stability of the proposed assignee or subtenant, and (v) whether the proposed
use is likely to cause the Building or any part thereof not to conform with or
would be likely to impair the applicable Green Building Standards, if any. In
any event, Landlord may withhold its consent to any assignment or sublease, if
any one or more of the following circumstances apply: (A) the actual use
proposed to be conducted in the Premises or portion thereof conflicts with the
provisions of Paragraph 9(a) or (b) above or with any other lease which
restricts the use to which any space in the Project may be put, (B) the portion
of the Premises proposed to be sublet is irregular in shape and/or does not
permit safe or otherwise appropriate means of ingress and egress, or does not
comply with governmental safety and other codes, (C) the proposed subtenant or
assignee is either a governmental or quasi-governmental agency or
instrumentality thereof; (D) the proposed subtenant or assignee, or any person
or entity which directly or indirectly controls, is controlled by, or is under
common control with, the proposed subtenant or assignee is actively negotiating
with Landlord or has actively negotiated with Landlord to lease comparable space
in the Project during the three (3) month period immediately preceding the date
Landlord receives Tenant’s request for consent, unless Landlord does not have
adequate space in the Project for such proposed transferee; or (E) if the
proposed subtenant or assignee is a Prohibited Person, as defined in
Paragraph 47 below.
(d)    If Landlord approves an assignment or subletting, Tenant shall pay to
Landlord, as Additional Rent, fifty percent (50%) of any Transfer Premium (as
hereinafter defined) received by Tenant. The term “Transfer Premium” means all
rent, additional rent, and other consideration paid by an assignee or subtenant
in excess of the Rent payable by Tenant under this Lease (on a rentable square
foot basis, if less than the entire Premises is transferred), after deducting
“Permitted Transfer Costs”, which shall mean the actual costs incurred and paid
by Tenant for (i) any third party leasing commissions and/or design and
construction fees paid by Tenant in connection with the assignment or subletting
that are reasonable and customary for the market in which the Premises are
located; (ii) Tenant’s reasonable attorneys’ fees in negotiating such sublease
or assignment (including, without limitation, the consent of Landlord as
required by this Paragraph 23); (iii) any fees paid by Tenant to Landlord in
connection with seeking Landlord’s consent to such sublease or assignment; and
(iv) any tenant improvement allowance paid by Tenant to the assignee or
subtenant for improvements made in the Premises with Landlord’s approval. For
purposes of the foregoing calculation, the Permitted Transfer Costs shall be
amortized on a straight-line basis over the term of the applicable assignment or
sublease. If part of the consideration for such transfer shall be payable other
than in cash, Landlord’s share of such non-cash consideration shall be in such
form as is reasonably satisfactory to Landlord. If Tenant shall enter into
multiple transfers, the Transfer Premium shall be calculated independently with
respect to each transfer. The Transfer Premium due Landlord hereunder shall be
earned and paid monthly, within ten (10) business days after Tenant receives any
Transfer Premium from the transferee. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any transfer, and shall have the right to make
copies thereof provided Landlord keeps all such information confidential. If the
Transfer Premium respecting any transfer shall be found to be understated,
Tenant shall within thirty (30) days after written demand pay the deficiency,
and if understated by more than two percent (2%), Tenant shall pay Landlord’s
costs of such audit, up to a maximum of Five Thousand Dollars ($5,000.00). To
the extent there is a dispute with respect to the Transfer Premium, Landlord and
Tenant shall cooperate reasonably and in good faith to resolve the same, failing
which such dispute shall be subject to the process set forth in Paragraph 4(h)
above. The assignment or sublease agreement, as the case may be, after approval
by Landlord, shall not be amended or terminated without Landlord’s prior written
consent, which shall be subject to the same standards of reasonableness as set
forth above for the original assignment or sublease agreement and shall contain
a provision directing the assignee or subtenant to pay the rent and other sums
due thereunder directly to Landlord upon receiving written notice from Landlord
that Tenant is in Default under this Lease with respect to the payment of Rent.
In the event that, notwithstanding the giving of such notice, Tenant collects
any rent or other sums from the assignee or subtenant, then Tenant shall hold
such sums in trust for the benefit of Landlord and shall immediately forward the
same to Landlord. Landlord’s collection of such rent and other sums shall not
constitute an acceptance by Landlord of attornment by such assignee or
subtenant.
(e)    Notwithstanding any assignment or subletting, Tenant and any guarantor or
surety of Tenant’s obligations under this Lease shall at all times remain fully
and primarily responsible and liable for the payment of the Rent and for
compliance with all of Tenant’s other obligations under this Lease (regardless
of whether the approval of Landlord, or any such guarantor or surety, has been
obtained for any such assignment or subletting).

31



--------------------------------------------------------------------------------




(f)    Tenant shall pay Landlord’s reasonable fees (including, but not limited
to, the fees and expenses of Landlord’s counsel), incurred in connection with
Landlord’s review and processing of documents regarding any proposed assignment
or sublease, not to exceed $3,500.00 unless Tenant or its transferee requests
changes to this Lease or Landlord’s form of consent, in which case such monetary
limitation shall not apply. The reference to changes in this Lease or Landlord’s
form of consent shall not be deemed or constructed as an agreement, commitment
or assurance by Landlord that any changes will be made.
(g)    A consent to one assignment, subletting, occupancy or use shall not be
deemed to be a consent to any other or subsequent assignment, subletting,
occupancy or use, and consent to any assignment or subletting shall in no way
relieve Tenant of any liability under this Lease. Any assignment or subletting
without Landlord’s consent when required hereunder shall be void, and shall, at
the option of Landlord, constitute a Default under this Lease.
(h)    Notwithstanding anything in this Lease to the contrary, if Landlord
consents to a subletting by Tenant in accordance with this Paragraph 23,
Tenant’s subtenant shall have no right to further sub-sublease all or any
portion of the Building so sublet.
(i)    If this Lease is assigned, whether or not in violation of the provisions
of this Lease, Landlord may collect Rent from the assignee. If the Premises or
any part thereof is sublet or used or occupied by anyone other than Tenant,
whether or not in violation of this Lease, Landlord may, after a Default by
Tenant, collect Rent from the subtenant or occupant. In either event, Landlord
may apply the net amount collected to Rent, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
this Paragraph 23, or the acceptance of the assignee, subtenant or occupant as
tenant, or a release of Tenant from the further performance by Tenant of
Tenant’s obligations under this Lease. If a third party (other than an assignee
of this Lease or a subtenant or occupant of the Premises) pays Landlord Rent
(whether or not on behalf of Tenant) or otherwise performs obligations to be
performed by Tenant under this Lease, Landlord’s acceptance of such Rent or
performance shall not release Tenant from the further performance by Tenant of
Tenant’s obligations under this Lease. The consent by Landlord to an assignment,
mortgaging, pledging, encumbering, transfer, use, occupancy or subletting shall
not, except as otherwise provided herein, in any way be considered to relieve
Tenant from obtaining the express written consent of Landlord to any other or
further assignment, mortgaging, pledging, encumbering, transfer, use, occupancy
or subletting. Tenant acknowledges and agrees that the restrictions, conditions
and limitations imposed by this Paragraph 23 on Tenant’s ability to assign or
transfer this Lease or any interest herein, to sublet the Premises or any part
thereof, to transfer or assign any right or privilege appurtenant to the
Premises, or to allow any other person to occupy or use the Premises or any
portion thereof, are, for the purposes of California Civil Code Section 1951.4,
as amended from time to time, and for all other purposes, reasonable at the time
that the Lease was entered into, and shall be deemed to be reasonable at the
time that Tenant seeks to assign or transfer this Lease or any interest herein,
to sublet the Premises or any part thereof, to transfer or assign any right or
privilege appurtenant to the Premises, or to allow any other person to occupy or
use the Premises or any portion thereof.
(j)    Without limiting the other transaction(s) that may constitute or result
in an assignment of this Lease, each of the following shall be deemed to be an
assignment under this Lease: (i) the merger or consolidation of Tenant with or
into another entity, whether or not Tenant is the surviving entity, except a
merger of Tenant into a wholly-owned subsidiary; (ii) except in the case of a
public offering of securities registered with the Securities and Exchange
Commission, a transfer, issuance, or dilution of greater than fifty percent
(50%) of the ownership or beneficial interests (whether stock, partnership
interest, membership interest or otherwise) in Tenant, either in a single
transaction or a series of transactions (whether related or unrelated), such
that the ultimate owners or holders (whether direct or indirect) of such
interests on the date of this Lease cease to own more than fifty percent (50%)
of the ownership or beneficial interest in Tenant; (iii) the commencement of
liquidation proceedings or the dissolution of Tenant (whether or not in
connection with liquidation proceedings); (iv) the conversion or change of
Tenant into another type of entity (e.g., the conversion of a corporation into a
limited liability company); and (v) the reorganization or restructuring of
Tenant, including by a spin-off or split-off. Notwithstanding anything to the
contrary contained in this Lease, any of the foregoing events that may
constitute an assignment under the terms of this Paragraph 23(j) shall be deemed
to have been consented to by Landlord and Paragraphs 23(b), (c), and (d) above
shall not apply so long as the resulting entity has a Net Worth (as defined
below) that is equal to or greater than Tenant’s Net Worth immediately prior to
the proposed assignment.

32



--------------------------------------------------------------------------------




References in this Lease to use or occupancy by anyone other than Tenant shall
not be construed as limited to subtenants and those claiming under or through
subtenants but shall also include licensees or others claiming under or through
Tenant, immediately or remotely. The listing of any name other than that of
Tenant on any door of the Premises or on any directory or in any elevator in the
Building, or otherwise, shall not, except as otherwise provided herein, operate
to vest in the person so named any right or interest in this Lease or in the
Premises, or be deemed to constitute, or serve as a substitute for, or any
waiver of, any prior consent of Landlord required under this Paragraph 23.
Tenant shall deliver to Landlord, within fifteen (15) days after Landlord’s
request, which request Landlord may make from time to time, the following: (i)
if Tenant is a limited liability company, a list of Tenant’s members and their
membership interest in Tenant, and the name and contact information for Tenant’s
manager(s); (ii) if Tenant is a partnership, a list of Tenant’s partners, and
their partnership interests in Tenant, and if any of Tenant’s general partner(s)
is a corporation or limited liability company, a list of such general partner’s
corporate directors and officers or members and managers; (iii) except for
publicly traded corporations, if Tenant is a corporation, a list of Tenant’s
shareholders who own five percent (5%) or greater of Tenant’s stock and their
ownership interest in Tenant, and a list of Tenant’s directors; and (iv) a copy
of Tenant’s organizational documents (unless Tenant is a publicly traded
company). The foregoing shall be certified by Tenant’s authorized
representative.
(k)    No assignment or sublease shall be binding on Landlord unless the
proposed assignee or subtenant delivers to Landlord a fully executed counterpart
of the assignment, sublease or other agreement that contains (i) in the case of
an assignment, the assumption by the assignee of all obligations of Tenant under
this Lease, or (ii) in the case of a sublease, recognition by the subtenant of
the provisions of this Paragraph 23 (including that such sublease is subject to
this Lease and all of the terms, covenants and conditions contained in this
Lease), and which assignment, sublease or other agreement shall otherwise be in
form and substance reasonably satisfactory to Landlord, but the failure or
refusal of a proposed assignee or subtenant to deliver such instrument shall not
release or discharge such assignee or subtenant from the provisions and
obligations of this Paragraph 23, and, at Landlord’s option, shall constitute a
Default under this Lease. Each subletting and/or assignment pursuant to this
Paragraph 23 shall be subject to all of the covenants, agreements, terms,
provisions and conditions contained in this Lease and each of the covenants,
agreements, terms, provisions and conditions of this Lease shall be
automatically incorporated therein. By accepting such assignment or entering
into such sublease, an assignee or subtenant shall be deemed to have assumed and
agreed to comply with each and every covenant, agreement, term, provision and
conditions of this Lease, other than such contrary or inconsistent obligations
to which Landlord has specifically consented in writing. If Landlord shall
consent to, or reasonably withhold its consent to, any proposed assignment or
sublease, Tenant shall indemnify, defend and hold harmless Landlord against and
from any and all loss, liability, damages, costs and expenses (including
reasonable counsel fees and expenses) resulting from any claims that may be made
against Landlord by the proposed assignee or subtenant or by any brokers or
other persons claiming a commission or similar fee in connection with the
proposed assignment or sublease.
(l)    Notwithstanding anything to the contrary contained in this Paragraph 23,
Tenant, upon written notice to Landlord, but without Landlord’s consent, may
assign this Lease or sublet all or any part of the Premises to one or more
corporations or other business entities (each herein called a “Related
Corporation”) which shall control, be controlled by, or be under common control
with, Tenant. Concurrently with providing notice to Landlord of the making of an
assignment or sublease to a Related Corporation, Tenant shall submit reasonably
satisfactory evidence to Landlord that the assignee or subtenant is a Related
Corporation, together with an executed counterpart of the applicable assignment
or sublease. As used herein in defining a Related Corporation, control must
include over fifty percent (50%) of the stock or other voting interest of the
controlled corporation or other business entity. Similar evidence that such
assignee or subtenant continues to be a Related Corporation shall be furnished
by Tenant to Landlord within fifteen (15) days after Tenant’s receipt of
Landlord’s written request therefor, provided such request is not made more
often than annually. Any sublease to a Related Corporation shall not relieve
Tenant from liability under this Lease.
(m)    Notwithstanding any contrary provision in this Paragraph 23, Tenant may,
without Landlord’s consent, assign this Lease to (i) an Affiliate of Tenant
(other than pursuant to a merger or consolidation), (ii) a successor to Tenant
by merger or consolidation, or (iii) a successor to Tenant by purchase of all or
substantially all of Tenant’s assets (a “Permitted Transfer”), provided that (A)
Tenant is not then in Default under this Lease, (B) at least ten (10) business
days before the transfer, Tenant notifies Landlord of the transfer and delivers
to Landlord any

33



--------------------------------------------------------------------------------




documents or information reasonably requested by Landlord relating thereto,
including reasonable documentation that the transfer satisfies the requirements
of this Paragraph 23(m), (C) in the case of an assignment pursuant to clause (i)
or (iii) above, the assignee executes and delivers to Landlord, at least
ten (10) business days before the assignment, a commercially reasonable
instrument pursuant to which the assignee assumes, for Landlord’s benefit, all
of Tenant’s obligations hereunder, (D) in the case of an assignment pursuant to
clause (ii) above, (1) the successor entity has a net worth (as determined in
accordance with GAAP, but excluding intellectual property and any other
intangible assets (“Net Worth”)) immediately after the transfer that is not less
than Tenant’s Net Worth immediately before the transfer, and (2) if Tenant is a
closely held professional service firm, at least 75% of its equity owners
existing twelve (12) months before the transfer are also equity owners of the
successor entity; and (E) the transfer is made for a good faith operating
business purpose and not in order to evade the requirements of this
Paragraph 23. For purposes of this Paragraph 23(m), the term “Affiliate” means
any corporation or other entity which controls, is controlled by, or is under
common control with Tenant. The term “control” means ownership of more than
fifty percent (50%) of all of the voting stock of a corporation or more than
fifty percent (50%) of all of the legal and equitable interest in any other
business entity. The term “substantially all of Tenant’s assets” shall mean at
least ninety percent (90%) of such assets.
(n)    Notwithstanding anything herein to the contrary, Landlord acknowledges
and agrees that Tenant shall have the right to sublease, license or otherwise
permit the use of a portion of the Premises to Safeway without prior notice to,
or consent of, Landlord pursuant to the Termination and Turn-Over Agreement, or
otherwise (provided that any such sublease, license or occupancy rights expire
on their terms prior to the one year anniversary of the Commencement Date), and,
for the avoidance of doubt, Paragraphs 23(b), (c), (d), and (f) above shall not
apply to any such transaction or agreement.
24.
DEFAULT

(a)    Tenant’s Default. The occurrence of any one of the following events shall
constitute a default on the part of Tenant (“Default”):
(i)    The abandonment of the Premises by Tenant for a period of ten (10)
consecutive days other than as a result of damage or destruction or a remodeling
of the Premises in connection with an assignment or subletting permitted
pursuant to Paragraph 23 above, or any abandonment of the Premises by Tenant
which would cause any insurance policy to be invalidated or otherwise lapse, in
each of the foregoing cases irrespective of whether or not Tenant is then in
monetary default under this Lease.
(ii)    Failure to pay any installment of Base Rent or any other monies due and
payable hereunder, said failure continuing for a period of three (3) business
days after Tenant’s receipt of written notice from Landlord that Landlord has
not received such installment;
(iii)    A general assignment for the benefit of creditors by Tenant;
(iv)    The filing of a voluntary petition in bankruptcy by Tenant, the filing
by Tenant of a voluntary petition for an arrangement, the filing by or against
Tenant of a petition, voluntary or involuntary, for reorganization, or the
filing of an involuntary petition in bankruptcy by the creditors of Tenant, said
involuntary petition remaining undischarged for a period of sixty (60) days;
(v)    Receivership, attachment, or other judicial seizure of substantially all
of Tenant’s assets in the Premises, such attachment or other seizure remaining
undismissed or undischarged for a period of sixty (60) days after the levy
thereof;
(vi)    The failure by Tenant to maintain its legal existence, if Tenant is a
corporation, partnership, limited liability company, trust or other legal
entity;
(vii)    Failure of Tenant to execute and deliver to Landlord any estoppel
certificate, subordination agreement, or lease amendment, absent, in each case,
manifest error, within the time periods and in the manner

34



--------------------------------------------------------------------------------




required by Paragraphs 30 or 31 or 42 below respectively, and/or failure by
Tenant to deliver to Landlord any financial statement as required by
Paragraph 40 below; provided, such failure shall not be a material Default
hereunder unless Tenant fails to so deliver the appropriate instrument within
five (5) business days following Tenant’s receipt of a second written notice
from Landlord indicating such first failure;
(viii)    An assignment or sublease, or attempted assignment or sublease, of
this Lease or of the Premises or a portion thereof by Tenant contrary to the
provisions of Paragraph 23 above, unless such assignment or sublease is
expressly conditioned upon Tenant having received Landlord’s consent thereto;
(ix)    Failure of Tenant to restore the Security Deposit to the amount and
within the time period provided in Paragraph 7 above;
(x)    Failure in the performance of any of Tenant’s covenants, agreements or
obligations hereunder (except those failures specified as Defaults in other
subparagraphs in this Paragraph 24, which shall be governed by the notice and
cure periods set forth in such other subparagraphs), which failure continues for
thirty (30) days after Tenant’s receipt of written notice thereof from Landlord,
provided that, if Tenant has exercised reasonable diligence to cure such failure
and such failure cannot be cured within such thirty (30) day period despite
reasonable diligence, Tenant shall not be in default under this subparagraph so
long as Tenant thereafter diligently and continuously prosecutes the cure to
completion and actually completes such cure within ninety (90) days after the
giving of such written notice;
(xi)    “Chronic Delinquency” by Tenant in the payment of Base Rent, or any
other periodic payments required to be paid by Tenant under this Lease, which
shall mean failure by Tenant to pay Base Rent, or any other periodic payments
required to be paid by Tenant under this Lease within three (3) business days
after Tenant’s receipt of written notice thereof for any three (3) months
(consecutive or nonconsecutive) during any period of twelve (12) months;
(xii)    “Chronic Overuse” by Tenant or Tenant’s Agents of the number of
undesignated parking spaces set forth in the Basic Lease Information, which
shall mean use by Tenant or Tenant’s Agents of a number of parking spaces
greater than the number of parking spaces set forth in the Basic Lease
Information more than three (3) times during any calendar year after Tenant’s
receipt of written notice thereof from Landlord;
(xiii)    Any insurance required to be maintained by Tenant pursuant to this
Lease shall be canceled or terminated or shall expire without being replaced
prior to a lapse in coverage or be reduced or materially changed, except as
permitted in this Lease;
(xiv)    Any failure by Tenant to discharge any lien or encumbrance placed on
the Project or any part thereof in violation of this Lease within ten (10)
business days after the date such lien or encumbrance is filed or recorded
against the Project or any part thereof;
(xv)    Any failure by Tenant to immediately remove, abate or remedy any
Hazardous Materials located in, on or about the Premises or the Building in
connection with any failure by Tenant to comply with Tenant’s obligations under
Paragraph 32 below;
(xvi)    Any representation of Tenant herein or in any financial statement or
other materials provided by Tenant shall prove to be untrue or inaccurate in any
material respect, or any such financial statements or other materials shall have
omitted any material fact; or
(xvii)    Any failure by Tenant to provide the utility consumption data and/or
releases within the time period provided in Paragraph 5(h) above, said failure
continuing for a period of ten (10) business days after Tenant’s receipt of
written demand from Landlord.
Tenant agrees to notice and service of notice as provided for in this Lease.
Tenant agrees that any notice given by Landlord pursuant to this Paragraph 24
above shall satisfy the requirements for notice under California Code of

35



--------------------------------------------------------------------------------




Civil Procedure Section 1161. Tenant waives any right to any other or further
notice or service of notice which Tenant may have under any applicable Laws now
or hereafter in effect.
(b)    Landlord’s Default. If Landlord fails to perform any of its obligations
under this Lease, Landlord shall not be in default unless Landlord fails to
perform such obligation within thirty (30) days after receipt of written notice
from Tenant specifying the nature of the obligation Landlord has failed to
perform; provided, however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are required for performance, then Landlord
shall not be in default if Landlord commences performance within such thirty
(30) day period and thereafter diligently prosecutes such obligation to
completion. If Landlord is unable to fulfill or is delayed in fulfilling any of
Landlord’s obligations under this Lease by reason of floods, earthquakes,
lightning, or any other acts of God, accidents, breakage, repairs, strikes,
lockouts, other labor disputes, inability to obtain permits, utilities or
materials, or by any other reason, other than financial, beyond Landlord’s
reasonable control, or if Landlord enters the Premises or makes any Alterations
to the Premises, the Building or any portion thereof pursuant to this Lease,
then no such inability or delay by Landlord and no such entry or work by
Landlord shall constitute an actual or constructive eviction, in whole or in
part, or entitle Tenant to any abatement or diminution of Rent, or relieve
Tenant from any of its obligations under this Lease, or impose any additional
obligation or liability on Landlord or Landlord’s Agents. Notwithstanding any
provision of this Lease to the contrary, Tenant’s sole remedies for a default of
this Lease by Landlord shall be an action for damages, injunction or specific
performance; Tenant shall have no right to terminate this Lease on account of
any breach or default by Landlord.
(c)    Self Help Rights. Notwithstanding any provision set forth in the Lease to
the contrary, if (i) Tenant provides prior written notice to Landlord of an
event or circumstance which requires the action of Landlord with respect to
repair and/or maintenance, (ii) Landlord is, in fact, required to perform
repairs and/or maintenance under the terms of this Lease, (iii) Landlord fails
to commence such action within a reasonable period of time, given the
circumstances, after the receipt of such notice, but in any event not later than
thirty (30) days after receipt of such notice (or within three (3) business days
in the case of an emergency); provided, however, for purposes of this Section
24(c), to “commence” or "diligently pursue" shall include any steps taken by
Landlord to design, consult, bid or seek permit or other governmental approval
in connection with the necessary work (evidence of which Landlord shall deliver
to Tenant promptly upon receipt of Tenant’s written request therefor), and (iv)
Landlord’s failure to take such action materially and adversely affects Tenant’s
use and/or occupancy of the Premises, then Tenant may proceed to take the
required action after delivery of an additional five (5) business days’ notice
to Landlord specifying that the reasonable cure period up to thirty (30) days
(or 3 business day period, as applicable) has expired, the specific action
required and that Tenant intends to take or commence such required action. If
such action is required under the terms of this Lease to be taken by Landlord
and is not taken by Landlord within such five (5) business day period, then
Tenant may proceed to take the required action and shall be entitled to prompt
reimbursement by Landlord of Tenant’s reasonable and necessary, actual
out-of-pocket costs and expenses in taking such action (and only such action as
specified in the five (5) business day notice given to Landlord). Such amounts
shall be promptly reimbursed by Landlord on the receipt from Tenant of a
detailed invoice setting forth a particularized breakdown of the costs and
expenses incurred in connection with the action taken by Tenant. If Landlord
fails to reimburse Tenant for any such costs and expenses and if Landlord fails
to deliver written notice to Tenant within five (5) business days explaining
Landlord's reasons that the amounts invoiced by Tenant are not due and payable
by Landlord (a “Refusal Notice”), then Tenant may offset such amounts together
with interest at the Interest Rate from the date of payment to the date of
offset against the Rent payable under this Lease until paid in full. Landlord
shall only be entitled to deliver a Refusal Notice for amounts which exceed the
equivalent of one month of Base Rent; provided, however the foregoing shall not
waive any right of Landlord under this Lease to otherwise consent to such
amounts. If Landlord delivers a Refusal Notice, and if Landlord and Tenant,
exercising good faith, are not able to agree on the amounts to be so paid by
Landlord, if any, within ten (10) business days after Tenant's receipt of a
Refusal Notice, Landlord or Tenant may elect to have such dispute resolved by a
referee in accordance with Section 51(c) below. If Tenant prevails in any such
proceeding, Tenant shall be entitled to offset the amount determined to be
payable by Landlord in such proceeding together with interest at the Interest
Rate from the date of payment to the date of offset against Tenant's next
obligations to pay monthly Rent. In no event shall Tenant be entitled to offset
any amount pursuant to this Paragraph 24(c) during any period in which Tenant is
in Default. In the event Tenant takes such action, and such work affects the
Building Systems or the Building structure, Tenant shall use only those
contractors used by Landlord in the Building for work on such Building

36



--------------------------------------------------------------------------------




Systems or structure unless such contractors are unwilling or unable to perform,
or timely perform, such work, in which event Tenant may utilize the services of
any other qualified contractor(s) which normally and regularly performs similar
work in other first class office buildings in the greater San Francisco Bay
Area.
25.
LANDLORD’S REMEDIES

(a)    Termination. In the event of any Default by Tenant, then in addition to
any other remedies available to Landlord at law or in equity and under this
Lease, Landlord may terminate this Lease immediately and all rights of Tenant
hereunder by giving written notice of termination to Tenant. If Landlord elects
to terminate this Lease, then Landlord may recover from Tenant:
(i)    the worth at the time of award of any unpaid Rent and any other sums due
and payable which have been earned at the time of termination; plus
(ii)    the worth at the time of award of the amount by which the unpaid Rent
and any other sums due and payable which would have been earned after
termination until the time of award exceeds the amount of such rental loss
Tenant proves could have been reasonably avoided; plus
(iii)    the worth at the time of award of the amount by which the unpaid Rent
and any other sums due and payable for the balance of the Term of this Lease
after the time of award exceeds the amount of such rental loss that Tenant
proves could have been reasonably avoided; plus
(iv)    any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course would be likely to result therefrom; plus
(v)    such reasonable attorneys’ fees and expenses incurred by Landlord as a
result of a Default, and court costs in the event suit is filed by Landlord to
enforce such remedy; and plus
(vi)    at Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable Law.
(vii)    As used in subparagraphs (i) and (ii) above, the “worth at the time of
award” is computed by allowing interest at an annual rate equal to eight percent
(8%) per annum or the maximum rate permitted by applicable Laws, whichever is
less. As used in subparagraph (iii) above, the “worth at the time of award” is
computed by discounting such amount at the discount rate of Federal Reserve Bank
of San Francisco at the time of award, plus one percent (1%). Tenant hereby
waives for Tenant and for all those claiming under Tenant all right now or
hereafter existing to redeem by order or judgment of any court or by any legal
process or writ, Tenant’s right of occupancy of the Premises after any
termination of this Lease.
Tenant waives redemption or relief from forfeiture under California Code of
Civil Procedure Sections 1174 and 1179, or under any other pertinent present or
future Law, in the event Tenant is evicted or Landlord takes possession of the
Premises by reason of any Default of Tenant hereunder.
(b)    Continuation of Lease. In the event of any Default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (which provides that Landlord may continue this Lease in
effect after Tenant’s Default and abandonment and recover Rent as it becomes
due, provided Tenant has the right to sublet or assign, subject only to
reasonable limitations). In addition, Landlord shall not be liable in any way
whatsoever for its failure or refusal to relet the Premises. For purposes of
this Paragraph 25(b), the following acts by Landlord will not constitute the
termination of Tenant’s. right to possession of the Premises:

37



--------------------------------------------------------------------------------




(i)    Acts of maintenance or preservation or efforts to relet the Premises,
including, but not limited to, alterations, remodeling, redecorating, repairs,
replacements and/or painting as Landlord shall consider advisable for the
purpose of reletting the Premises or any part thereof, or
(ii)    The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.
(c)    Termination. No re-entry or taking of possession of the Premises by
Landlord pursuant to this Paragraph 25 shall be construed as an election to
terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction. Notwithstanding any reletting without termination by Landlord
because of any Default by Tenant, Landlord may at any time after such reletting
elect to terminate this Lease for any such Default.
(d)    Cumulative Remedies. The remedies herein provided are not exclusive and
Landlord shall have any and all other remedies provided herein or by law or in
equity.
(e)    No Surrender. No act or conduct of Landlord, whether consisting of the
acceptance of the keys to the Premises, or otherwise, shall be deemed to be or
constitute an acceptance of the surrender of the Premises by Tenant prior to the
expiration of the Term, and such acceptance by Landlord of surrender by Tenant
shall only be effective upon a written acknowledgment of acceptance of surrender
signed by Landlord. The surrender of this Lease by Tenant, voluntarily or
otherwise, shall not work a merger unless Landlord elects in writing that such
merger take place, but shall operate as an assignment to Landlord of any and all
existing subleases, or Landlord may, at its option, elect in writing to treat
such surrender as a merger terminating Tenant’s estate under this Lease, and
thereupon Landlord may terminate any or all such subleases by notifying the
subtenant of its election so to do within five (5) business days after such
surrender.
26.
LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS

Without limiting Landlord’s rights and remedies under this Lease, in the event
of a Default, Landlord may at Landlord’s option, without any obligation to do
so, and without any additional notice to Tenant other than those notices
specifically required elsewhere in this Lease for such Default or if none, after
reasonable written notice to Tenant, perform any such term, provision, covenant,
or condition, or make any such payment to cure such Default, and by doing so
Landlord shall not be liable or responsible for any loss or damage thereby
sustained by Tenant or anyone holding under or through Tenant or any of Tenant’s
Agents. If Landlord performs any of Tenant’s obligations hereunder in accordance
with this Paragraph 26, the full amount of the reasonable cost and expense
incurred or the payment so made or the amount of the loss so sustained shall
immediately be owing by Tenant to Landlord, and Tenant shall pay to Landlord
within ten (10) business days after receipt of a reasonably detailed, written
demand, as Additional Rent, the full amount thereof with interest thereon from
the date of payment by Landlord at the Interest Rate.
27.
ATTORNEYS’ FEES

(a)    If either party hereto fails to perform any of its obligations under this
Lease or if any dispute arises between the parties hereto concerning the meaning
or interpretation of any provision of this Lease, then the defaulting party or
the party not prevailing in such dispute, as the case may be, shall pay any and
all costs and expenses incurred by the other party on account of such default
and/or in enforcing or establishing its rights hereunder, including, but not
limited to, court costs, expert fees and costs and reasonable attorneys’ fees
and disbursements. In addition to other circumstances, a party shall be deemed
to have prevailed in any such action if such action is dismissed upon the
payment by the other party of the sums allegedly due or the performance of
obligations allegedly not complied with, or if such party obtains substantially
the relief sought by it in the action, irrespective of whether such action is
prosecuted to judgment. The reasonable costs to which the prevailing party is
entitled shall include costs of investigation, copying costs, electronic
discovery costs, electronic research costs, telephone charges, mailing and
delivery charges, information technology support charges, consultant and expert
witness fees and costs, travel expenses, court reporter fees, transcripts of
court proceedings not ordered by the court,

38



--------------------------------------------------------------------------------




mediator fees and attorneys’ fees incurred in discovery and contempt
proceedings. Tenant shall also pay all reasonable attorneys’ fees and costs
Landlord incurs in defending this Lease or otherwise protecting Landlord’s
rights in any voluntary or involuntary bankruptcy case, assignment for the
benefit of creditors, or other insolvency, liquidation or reorganization
proceeding involving Tenant or this Lease, including all motions and proceedings
related to relief from an automatic stay, lease assumption or rejection, use of
cash collateral, claim objections, disclosure statements and plans of
reorganization. The non-prevailing party shall also pay the reasonable
attorneys’ fees and costs incurred by the prevailing party in any post-judgment
proceedings to collect and enforce the judgment. The covenant in the preceding
sentence is separate and several and shall survive the merger of this provision
into any judgment in connection with this Lease.
(b)    Without limiting the generality of Paragraph 27(a) above, if either party
utilizes the services of an attorney for the purpose of collecting any monetary
amounts due and unpaid by the other, the non-paying party agrees to pay the
other party’s reasonable out-of-pocket attorneys’ fees incurred in collecting
such amounts owed, regardless of the fact that no legal action may be commenced
or filed.
28.
TAXES

Tenant shall be liable for and shall pay directly to the taxing authority, prior
to delinquency, all taxes levied against Tenant’s Property or Alterations made
by or on behalf of Tenant. If any Alteration installed by or on behalf of Tenant
or any of Tenant’s Property is assessed and taxed with the Project or the
Building, Tenant shall pay such taxes to Landlord within ten (10) business days
after delivery to Tenant of a statement therefor.
29.
EFFECT OF CONVEYANCE

The term “Landlord” as used in this Lease means, from time to time, the then
current owner of the Building or the Project, so that, in the event of any sale
or other transfer of the Building or the Project, Landlord shall be and hereby
is entirely freed and relieved of all covenants and obligations of Landlord
hereunder accruing after the effective date of such transfer, and it shall be
deemed and construed, without further agreement between the parties and the
purchaser or other transferee at any such sale or other transfer, that the
purchaser or other transferee of the Building or the Project has assumed and
agreed to carry out any and all covenants and obligations of Landlord hereunder.
Upon request, Landlord shall provide evidence of such transfer and assumption by
the transferee.
30.
TENANT’S ESTOPPEL CERTIFICATE

From time to time, upon written request of Landlord, Tenant shall execute,
acknowledge and deliver to Landlord or its designee, an estoppel certificate in
substantially the form attached hereto as Exhibit D or such other commercially
reasonable form as may be requested by any prospective lender or purchaser of
the Project or any portion thereof. Any such estoppel certificate may be relied
upon by a prospective purchaser of Landlord’s interest or a mortgagee of (or
holder of a deed of trust encumbering) Landlord’s interest or assignee of any
mortgage or deed of trust upon Landlord’s interest in the Premises. If Tenant
fails to provide such estoppel certificate within ten (10) business days after
receipt by Tenant of a written request by Landlord as herein provided, such
failure shall, at Landlord’s election, constitute a Default under this Lease,
and if Tenant fails to provide such estoppel certificate within five (5)
business days after Tenant’s receipt of a second notice from Landlord, Tenant
shall be deemed to have given such estoppel certificate as above provided
without modification and shall be deemed to have admitted the accuracy of any
information supplied by Landlord to a prospective purchaser or mortgagee or deed
of trust holder. In addition, without waiving any other rights or remedies,
Landlord may charge Tenant an administrative fee of Two Hundred Fifty Dollars
($250.00) for each day that Tenant is delinquent in delivering an estoppel
certificate after such ten (10) business day period.
31.
SUBORDINATION

(a)    Landlord hereby represent and warrants to Tenant that as of the
Commencement Date, there is no mortgage or deed of trust encumbering the
Premises, the Building or the Project that would be superior to Tenant’s
interests under this Lease. At the option of Landlord, but subject to the terms
of Paragraph 31(c) below, all rights of

39



--------------------------------------------------------------------------------




Tenant hereunder shall be subject and subordinate to all mortgages or deeds of
trust which may hereafter affect the Premises, the Building or the Project
(“Superior Mortgage(s)”), whether or not such Superior Mortgages shall also
cover other land, buildings or leases on the Project, to each and every advance
made or hereafter to be made under such Superior Mortgages, and to all renewals,
modifications, replacements and extensions of such Superior Mortgages and
spreaders and consolidations of such Superior Mortgages. The holder of a
Superior Mortgage is herein called “Superior Mortgagee.”
(b)    Subject to the terms of Paragraph 31(c) below, Tenant shall promptly
execute, acknowledge and deliver any reasonable instrument that Landlord, a
Superior Mortgagee or any of their respective successors in interest may
reasonably request to evidence the subordination referenced in Paragraph 31(a)
above. If Tenant fails to execute, acknowledge or deliver any such instrument
within ten (10) business days after request therefor, provided Landlord has
delivered a second notice to Tenant after such ten (10) business day period, and
Tenant fails to execute, acknowledge or deliver such instrument within five (5)
business days of its receipt of such second written notice from Landlord, then
Tenant hereby irrevocably constitutes and appoints Landlord as Tenant’s
attorney-in-fact, coupled with an interest, to execute and deliver any such
instrument for and on behalf of Tenant.
(c)    Notwithstanding the foregoing provisions of this Paragraph 31, if a
Superior Mortgage is hereafter placed against or affects any or all of the
Building, the Premises or the Project at any time during the Term, Landlord
shall use commercially reasonable efforts to obtain from the holder of such
Superior Mortgage a subordination, non-disturbance and attornment agreement in
form and substance reasonably acceptable to Tenant, whereby the holder of such
Superior Mortgage agrees that (i) Tenant, upon paying the Base Rent and all of
the Additional Rent and other charges herein provided for, and observing and
complying with the covenants, agreements and conditions of this Lease on its
part to be observed and complied with subject to any applicable notice and/or
cure periods, shall lawfully and quietly hold, occupy and enjoy the Premises
during the Term of this Lease (including any exercised renewal term), without
hindrance or interference from anyone claiming by or through said Superior
Mortgagee, and that (ii) said Superior Mortgagee shall respect Tenant’s rights
under this Lease and, upon succeeding to Landlord’s interest in the Building and
this Lease, shall observe and comply with all of Landlord’s duties under this
Lease.
(d)    If any Superior Mortgagee shall succeed to the rights of Landlord under
this Lease, whether through possession or foreclosure action or delivery of a
deed in lieu of foreclosure (such party so succeeding to Landlord’s rights
herein called “Successor Landlord”), then at the election of such Successor
Landlord, Tenant shall attorn to and recognize such Successor Landlord as
Tenant’s landlord under this Lease (without the need for further agreement) and
shall promptly execute and deliver any reasonable instrument that such Successor
Landlord may request to evidence such attornment. In such event, this Lease
shall continue in full force and effect as a direct lease between the Successor
Landlord and Tenant upon all of the terms, conditions and covenants set forth in
this Lease, except that the Successor Landlord shall not: (i) be liable for any
previous act or omission of Landlord under this Lease, except to the extent such
act or omission shall constitute a continuing Landlord default hereunder; (ii)
be subject to any offset not expressly provided for in this Lease; or (iii) be
bound by any previous modification of this Lease or by any previous prepayment
of more than one (1) month’s Rent, unless such modification or prepayment shall
have been expressly approved in writing by the Successor Landlord (or
predecessor in interest).
32.
ENVIRONMENTAL COVENANTS

(a)    Definitions.
(i)    As used in this Lease, the term “Hazardous Materials” means (A) any
substance or material that is included within the definitions of “hazardous
substances,” “hazardous materials,” “toxic substances,” “pollutant,”
“contaminant,” “hazardous waste,” or “solid waste” in any Environmental Law;
(B) petroleum or petroleum derivatives, including crude oil or any fraction
thereof, all forms of natural gas, and petroleum products or by-products or
waste; (C) polychlorinated biphenyls (PCBs); (D) asbestos and asbestos
containing materials (whether friable or non-friable); (E) lead and lead based
paint or other lead containing materials (whether friable or non-friable);
(F) urea formaldehyde; (G) microbiological pollutants; (H) the liquid contents
of batteries or liquid solvents or similar chemicals; (I) radon gas; and
(J) mildew, fungus, mold, bacteria and/or other organic spore material.

40



--------------------------------------------------------------------------------




(ii)    As used in this Lease, the term “Environmental Laws” means any statutes,
terms, conditions, limitations, restrictions, standards, prohibitions,
obligations, schedules, plans and timetables that are contained in or
promulgated pursuant to any federal, state or local laws (including rules,
regulations, ordinances, codes, judgments, orders, decrees, contracts, permits,
stipulations, injunctions, the common law, court opinions, and demand or notice
letters issued, entered, promulgated or approved thereunder), relating to
pollution or the protection of the environment, including laws relating to
emissions, discharges, releases or threatened releases of Hazardous Materials
into ambient air, surface water, ground water or lands or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, including, but not limited to,
the: Comprehensive Environmental Response Compensation and Liability Act of 1980
(CERCLA), as amended by the Superfund Amendments and Reauthorization Act of 1986
(SARA), 42 U.S.C. 9601 et seq.; Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 (RCRA), 42 U.S.C. 6901 et seq.;
Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq.; Toxic Substances
Control Act, 15 U.S.C. 2601 et seq.; Clean Air Act, 42 U.S.C. 7401 et seq.; and
the Safe Drinking Water Act, 42 U.S.C. § 300f et seq. “Environmental Laws” shall
include any statutory or common law that has developed or develops in the future
regarding mold, fungus, microbiological pollutants, mildew, bacteria and/or
other organic spore material. “Environmental Laws” shall not include laws
relating to industrial hygiene or worker safety, except to the extent that such
laws address asbestos and asbestos containing materials (whether friable or
non-friable) or lead and lead based paint or other lead containing materials.
(iii)    As used in this Lease, the term “Building’s Sustainability Practices”
means the operations and maintenance practices for the Building, whether
incorporated into the Building’s Rules and Regulations, Construction Rules and
Regulations, separate written sustainability policies or otherwise reasonably
implemented by Landlord with respect to the Building or the Project, as the same
may be reasonably revised from time to time, addressing, among other things:
energy efficiency; energy measurement and reporting; water usage; recycling,
composting, and waste management; indoor air quality; and chemical use, provided
all of the foregoing and any such revisions thereto have been provided by
Landlord to Tenant in writing.
(iv)    As used in this Lease, the term “Green Building Standards” means one or
more of the following: the U.S. EPA’s Energy Star® Portfolio Manager, the Green
Building Initiative’s Green Globes™ building rating system, the U.S. Green
Building Council’s Leadership in Energy and Environmental Design (LEED®)
building rating system, the ASHRAE Building Energy Quotient (BEQ), the Global
Real Estate Sustainability Benchmark (GRESB), or other standard for high
performance buildings reasonably adopted by Landlord with respect to the
Building or the Project, as the same may be revised from time to time.
(b)    Tenant will not permit Hazardous Materials to be present in, on or about
the Premises, except for normal quantities of cleaning products and other
business supplies customarily used and stored in an office and will comply with
all Environmental Laws relating to the use, storage or disposal of any such
Hazardous Materials.
(c)    If Tenant’s use of Hazardous Materials in, on or about the Premises
results in a release, discharge or disposal of Hazardous Materials in, on, at,
under, or emanating from, the Premises, the Building or the Project, Tenant
shall investigate, clean up, remove or remediate such Hazardous Materials in
full compliance with (i) the requirements of (A) all Environmental Laws and
(B) any governmental agency or authority responsible for the enforcement of any
Environmental Laws; and (ii) any additional requirements of Landlord that are
necessary, in Landlord’s reasonable discretion, to protect the value of the
Premises, the Building or the Project. Landlord shall also have the right, but
not the obligation, to take whatever action with respect to any such Hazardous
Materials used by Tenant in, on or about the Premises, the Building that
Landlord deems necessary, in Landlord’s sole discretion, to protect the value of
the Premises, the Building or the Project. All costs and expenses paid or
incurred by Landlord in the exercise of such right shall be payable by Tenant
within ten (10) business days after demand.
(d)    Upon reasonable notice to Tenant, Landlord may enter the Premises for the
purposes of inspection and testing to determine whether there exists on the
Premises any Hazardous Materials or other condition or activity that is in
violation of the requirements of this Paragraph 32 or of any Environmental Laws;
provided that Landlord agrees to use commercially reasonable efforts not to
disturb Tenant’s use or occupancy of the Premises in the exercise of such entry.
The right granted to Landlord herein shall not create a duty on Landlord’s part
to inspect the

41



--------------------------------------------------------------------------------




Premises, or liability on the part of Landlord for Tenant’s use, storage or
disposal of Hazardous Materials, it being understood that Tenant shall be solely
responsible for all liability in connection therewith.
(e)    Tenant shall surrender the Premises to Landlord upon the expiration or
earlier termination of this Lease free of Hazardous Materials and in a condition
which complies with all Environmental Laws and any additional requirements of
Landlord that are reasonably necessary to protect the value of the Premises, the
Building and the Project. Tenant’s obligations and liabilities pursuant to this
Paragraph 32 shall be in addition to any other surrender requirements in this
Lease and shall survive the expiration or earlier termination of this Lease. If
Landlord determines that the condition of all or any portion of the Premises,
the Building, and/or the Project is not in compliance with this Paragraph 32 at
the expiration or earlier termination of this Lease due to the business or
activities of Tenant, or Tenant’s Agents, then, at Landlord’s election, Landlord
may require Tenant to hold over possession of the Premises until Tenant has
satisfied its obligations pursuant to this Paragraph 32. For purposes hereof,
the term “normal wear and tear” shall not include any deterioration in the
condition or diminution in value of any portion of the Premises, the Building,
and/or the Project in any manner whatsoever related directly or indirectly, to
Hazardous Materials. Any such holdover by Tenant will not be terminable by
Tenant prior to Landlord’s reasonable determination that Tenant has satisfied
its obligations pursuant to this Paragraph 32 and will otherwise be subject to
the provisions of Paragraph 35 of this Lease.
(f)    Tenant shall indemnify and hold harmless Landlord from and against any
and all claims, damages, fines, judgments, penalties, costs, losses (including
loss in value of the Premises, the Building, and/or the Project, damages due to
loss or restriction of rentable or usable space, and damages due to any adverse
impact on marketing of the Premises, the Building, and/or the Project, and any
and all sums paid for settlement of claims), liabilities and expenses
(including, but not limited to, attorneys’, consultants’, and experts’ fees)
incurred by Landlord during or after the Term of this Lease and attributable to
(i) any Hazardous Materials introduced, in, on, under or about the Premises, the
Building and/or the Project by Tenant or Tenant’s Agents, or resulting from the
action or inaction of Tenant or Tenant’s Agents, or (ii) Tenant’s breach of any
provision of this Paragraph 32. This indemnification includes, without
limitation, any and all costs incurred by Landlord due to any investigation of
the site or any cleanup, removal or restoration mandated by a federal, state or
local agency or political subdivision.
(g)    Tenant acknowledges that the Building is or may be in the future
certified/rated pursuant to or operated to meet one or more Green Building
Standards. As and when requested by Landlord during the Term, Tenant shall
provide Landlord (in the format requested by Landlord and reasonably necessary
or desirable to comply with the requirements of the applicable Green Building
Standards or any commissioning or re-commissioning of Building Systems) with
data concerning Tenant’s energy consumption, water consumption, waste recycling,
and the operation of Building Systems. Such data may include, but shall not be
limited to, Tenant’s operating hours, the number of on-site personnel, the types
of equipment used at the Building (including computer equipment, if applicable),
office supply purchases, light bulb purchases, waste and recycling manifests,
cleaning product materials (both chemicals and paper products), as applicable,
and energy use and cost. Landlord shall have no liability to Tenant if, once
obtained, any such Green Building Standards rating or certification lapses and
is not reinstated by Landlord.
(h)    Tenant and Tenant’s Agents shall comply with the Building’s
Sustainability Practices and the applicable Green Building Standards, if any.
Tenant shall not materially, adversely affect (as reasonably determined by
Landlord) the indoor air quality of the Premises, the Building, including, but
not limited to, by the type of equipment, furniture, furnishings, fixtures or
personal property that is brought into the Premises, the materials used in the
construction of any Tenant Improvements or Alterations in the Premises, the
cleaning supplies used in the maintenance of the Premises, or the violation of
any non-smoking policy adopted by Landlord.
(i)    Landlord and Tenant agree to share data needed for third party rating
systems such as LEED, GRESB and ENERGY STAR, and Tenant agrees that Landlord may
provide data from Tenant to Landlord’s consultants, lenders or prospective
lenders, purchasers or prospective purchasers, or other third parties having a
reasonable need to know such information.
(j)    The provisions of this Paragraph 32 shall survive the expiration or
earlier termination of this Lease.

42



--------------------------------------------------------------------------------




33.
NOTICES

Except as expressly provided herein or in Paragraph 20 above to the contrary,
all notices and demands which are required or may be permitted to be given to
either party by the other hereunder shall be in writing and shall be sent by
United States mail, postage prepaid, certified, or by nationally recognized
overnight courier, addressed to the addressee at Tenant’s Address or Landlord’s
Address as specified in the Basic Lease Information, or to such other place as
either party may from time to time designate in a notice to the other party
given as provided herein. Copies of all notices and demands given to Landlord
shall additionally be sent to Landlord’s property manager at the address
specified in the Basic Lease Information or at such other address as Landlord
may specify in writing from time to time. Notice shall be deemed given upon
actual receipt (or attempted delivery if delivery is refused), if personally
delivered, or one (1) business day following deposit for overnight delivery with
a nationally recognized overnight courier that provides a receipt, or on the
third (3rd) day following deposit in the United States mail in the manner
described above. In no event shall either party use a post office box or other
address which does not accept overnight delivery. Notwithstanding the foregoing,
notices from Landlord regarding general Building operational matters may be sent
via e-mail to the e-mail address(es) provided by Tenant to Landlord for such
purpose. Nothing contained in this Paragraph 33 shall be deemed to limit any
alternative method of notification to Tenant as may be permitted under
applicable law, including without limitation the provisions of Section 1161, et
seq. of the California Code of Civil Procedure or any successor statute
hereinafter enacted.
34.
WAIVER

The waiver of any breach of any term, covenant or condition of this Lease by
either party shall not be deemed to be a waiver of by the waiving party of such
term, covenant or condition or of any subsequent breach of the same or any other
term, covenant or condition herein contained. The subsequent acceptance of Rent
by Landlord shall not be deemed a waiver of any preceding breach by Tenant,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such Rent. No delay or omission in the exercise of any right or
remedy of Landlord in regard to any Default by Tenant or of Tenant in regard of
any default hereunder by Landlord shall impair such a right or remedy or be
construed as a waiver. Any waiver by either party of a default by the other
party must be in writing and shall not be a waiver of any other default
concerning the same or any other provisions of this Lease by such defaulting
party.
35.
HOLDING OVER

Any holding over after the expiration of the Term, without the express written
consent of Landlord, shall constitute a Default and, without limiting Landlord’s
remedies provided in this Lease, such holding over shall be construed to be a
tenancy at sufferance, at a rental rate equal to one hundred fifty percent
(150%) of the Base Rent last due under this Lease, plus one hundred percent
(100%) of Additional Rent, and shall otherwise be on the terms and conditions
herein specified, so far as applicable; provided, however, in no event shall any
renewal or expansion option, option to purchase, or other similar right or
option contained in this Lease be deemed applicable to such tenancy. If Tenant
does not surrender the Premises to Landlord at the end of the Term or sooner
termination of this Lease, and in accordance with the provisions of
Paragraphs 11 and 32(e) above, Tenant shall indemnify, protect, defend and hold
Landlord harmless from and against any and all loss or liability resulting from
delay by Tenant in so surrendering the Premises, including, but not limited to,
any loss or liability resulting from any claim against Landlord made by any
succeeding tenant or prospective tenant of the Premises founded on or resulting
from such delay and losses to Landlord due to lost opportunities to lease all or
any portion of the Premises to any such succeeding tenant or prospective tenant,
together with, in each case, actual attorneys’ fees and costs.
36.
SUCCESSORS AND ASSIGNS

The terms, covenants and conditions of this Lease shall, subject to the
provisions as to assignment, apply to and bind the heirs, successors, executors,
administrators and assigns of all of the parties hereto.



43



--------------------------------------------------------------------------------




37.
TIME

Time is of the essence of this Lease and each and every term, condition and
provision herein.
38.
BROKERS

Landlord and Tenant each represents and warrants to the other that neither it
nor its officers or agents nor anyone acting on its behalf has dealt with any
real estate broker, except the Broker(s) specified in the Basic Lease
Information in the negotiating or making of this Lease, and each party agrees to
indemnify and hold harmless the other from any claim or claims, costs and
expenses, including attorneys’ fees and expenses, incurred by the indemnified
party in conjunction with any such claim or claims of any other broker or
brokers to a commission or other compensation in connection with this Lease as a
result of the actions of the indemnifying party. Landlord shall be responsible
for paying any commissions due to the Brokers in respect of this Lease pursuant
to separate agreements between Landlord and the Brokers.
39.
LIMITATION OF LIABILITY

In the event of any default or breach by Landlord under this Lease or any claim
arising in connection with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Premises, the
Building, or the Project, Tenant’s remedies shall be limited solely and
exclusively to an amount which is equal to the interest in the Project of the
then-current Landlord. “Landlord Parties” means, collectively, Landlord, its
partners, shareholders, officers, directors, employees, members, investment
advisors, or any successor in interest of any of them. Neither Landlord, nor any
of the Landlord Parties shall have any personal liability in connection with
this Lease, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant. The limitations of liability contained in this Paragraph 39 shall inure
to the benefit of Landlord’s and Landlord Parties’ present and future members,
managers, partners, beneficiaries, officers, directors, trustees, shareholders,
advisors, agents and employees, and their respective partners, heirs, successors
and assigns. Under no circumstances shall any present or future partner of
Landlord (if Landlord is a partnership), future member or manager of Landlord
(if Landlord is a limited liability company) or trustee or beneficiary of
Landlord (if Landlord or any partner or member of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor any Landlord
Parties shall be liable under any circumstances for, and Tenant hereby waives
and releases Landlord and Landlord Parties from, all liability for punitive,
special or consequential damages arising under or in connection with this Lease,
including, but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill, loss of use, or any other injury
or damage to, or interference with, Tenant’s business, in each case, however
occurring. The provisions of this Paragraph 39 shall apply only to Landlord and
Landlord Parties and shall not be for the benefit of any insurer.
40.
FINANCIAL STATEMENTS

Within ten (10) business days after receipt of Landlord’s written request,
Tenant shall deliver to Landlord the then current audited financial statements
of Tenant (including interim periods following the end of the last fiscal year
for which annual statements are available), prepared or compiled by a certified
public accountant, including a balance sheet and profit and loss statement for
the most recent prior year, all prepared in accordance with generally accepted
accounting principles consistently applied. Landlord agrees that it shall not
request any such financial statement from Tenant more than one (1) time during
any calendar year unless in the context of a potential sale or refinancing of
the Building or the Project, or in the event of a Default by Tenant. So long as
Tenant’s financial statements are publically available, the terms of this
Paragraph 40 shall be deemed satisfied.
41.
RULES AND REGULATIONS

Tenant shall comply, and shall cause Tenant’s Agents to comply, with the rules
and regulations attached hereto as Exhibit C, along with any reasonable
modifications, amendments and supplements thereto, and such reasonable rules and
regulations as Landlord may adopt in the future, from time to time, on no less
than thirty (30) days

44



--------------------------------------------------------------------------------




advance written notice to Tenant, for the orderly and proper operation of the
Building and the Project (collectively, the “Rules and Regulations”). The Rules
and Regulations may include, but shall not be limited to, the following: (a)
restriction of employee parking to a limited, designated area or areas; and (b)
regulation of the removal, storage and disposal of Tenant’s refuse and other
rubbish. The then-current Rules and Regulations shall be binding upon Tenant
upon delivery of a copy of them to Tenant. Landlord shall not be responsible to
Tenant for the failure of any other person to observe and abide by any of said
Rules and Regulations; provided, however, that to the extent of any conflict
between this Lease and the Rules and Regulations, the provisions of this Lease
shall control. The Rules and Regulations shall be uniformly applied without
discrimination; provided, however, that nothing contained herein shall prevent
Landlord from waiving any of the Rules and Regulations for individual tenants in
the exercise of its good faith business judgment, any such waiver shall not
waive the applicability or enforceability of such rule or regulation as to any
other tenant.
42.
MORTGAGEE PROTECTION

(a)    Modifications for Lender. If, in connection with obtaining financing for
the Project or any portion thereof, Landlord’s lender shall request reasonable
modifications to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, condition or delay its consent to such modifications,
provided such modifications do not materially adversely affect Tenant’s rights
or materially increase Tenant’s obligations under this Lease, and further
provided that within ten (10) business days following Landlord’s receipt of
Tenant’s billing therefor, Landlord shall reimburse Tenant for its legal fees
incurred in reviewing such modifications, up to Three Thousand Five Hundred
Dollars ($3,500.00).
(b)    Rights to Cure. Tenant shall give to any holder of a deed of trust or
mortgage encumbering the Building (a “Holder”), by a method provided for in
Paragraph 33 above, at the same time as it is given to Landlord, a copy of any
notice of default given to Landlord, provided that prior to such notice Tenant
has been notified, in writing, (by way of notice of assignment of rents and
leases, or otherwise) of the address of such Holder. Subject to Paragraph 24
above, Tenant further agrees that if Landlord shall have failed to cure such
default within the time provided for in this Lease, then the Holder shall have
an additional reasonable period within which to cure such default but in no
event more than the same period of cure to which Landlord had been entitled,
unless such default cannot be cured without Holder pursuing its remedies under
its deed of trust or mortgage against Landlord, then such additional time as may
be necessary to commence and complete a foreclosure proceeding, provided Holder
commences and thereafter diligently pursues the remedies necessary to cure such
default (including, but not limited to, commencement of foreclosure proceedings,
if necessary to effect such cure), in which event this Lease shall not be
terminated.
43.
PARKING

(a)    Provided that Tenant is not then in default under this Lease beyond any
applicable notice and/or cure periods and that Tenant shall comply with and
abide by Landlord’s reasonable parking rules and regulations from time to time
in effect that have been provided to Tenant in writing, Tenant shall have a
license to use for the parking of its employees’ and its Visitors’ (as
hereinafter defined) standard size passenger automobiles, small pick-up trucks,
vans and SUVs the number of parking spaces set forth in the Basic Lease
Information in the Parking Areas. Tenant’s allocated spaces shall be
non-exclusive and undesignated; provided however, Landlord shall designate
spaces within the Parking Areas as follows:    - fifty-three (53) spaces shall
be designated as “6220 Stoneridge”;    - fifteen (15) spaces shall be designated
as “Visitor”;    - seventeen (17) spaces shall be designated as “Alternative
Fuel” or equivalent; and    - seven (7) spaces shall be designated as “Carpool”,
each in the locations shown on Exhibit A-2 hereto, provided further that (i)
Landlord shall not be required to enforce the proper use of such parking spaces,
and (ii) the number of allocated parking spaces shall be reduced on a
proportionate basis if any of the parking spaces in the Parking Areas are taken
or otherwise eliminated as a result of any Condemnation (as defined in Paragraph
22 above) or casualty event affecting such Parking Areas. All spaces will be
provided free of charge on a first-come, first-served, non-exclusive basis in
common with other tenants of and “Visitors” (as hereinafter defined) to the
Project in parking spaces provided by Landlord from time to time in the
Project’s Parking Areas. Tenant’s license to use such parking spaces shall be
subject to such reasonable terms,

45



--------------------------------------------------------------------------------




conditions, rules and regulations as Landlord or the operator of the Parking
Areas may impose from time to time. Tenant shall not permit any parking in the
Parking Areas in excess of twenty-four (24) consecutive hours; provided,
however, up to ten (10) of Tenant's employees at any given time shall be
permitted to park their cars in the Parking Areas, at their own risk, for up to
five (5) business days provided the parking employee has done the following, in
advance: (A) notified Landlord's property manager of such long-term parking; (B)
included in such notice the name and title of such overnight parking employee;
the date(s) of such overnight parking (which shall not exceed five (5) business
days) and confirmation that such parking is made necessary as a result of
employment by Tenant; and (C) included in such notice the make, model, color and
vehicle license plate number of the vehicle such parking employee will be
parking in the Parking Areas for such extended period as permitted above.
(b)    Each vehicle shall, at Landlord’s option, bear a permanently affixed and
visible identification sticker provided by Landlord. Tenant shall not and shall
not permit Tenant’s Agents to park any vehicles in locations other than those
specifically designated by Landlord for Tenant’s use. The license granted
hereunder is for self-service parking only and does not include additional
rights or services. Neither Landlord nor its Agents shall be liable for: (i)
loss or damage to any vehicle or other personal property parked or located upon
or within such parking spaces or any Parking Areas whether pursuant to this
license or otherwise and whether caused by fire, theft, explosion, strikes,
riots or any other cause whatsoever; or (ii) injury to or death of any person
in, about or around such parking spaces or any Parking Areas or any vehicles
parking therein or in proximity thereto whether caused by fire, theft, assault,
explosion, riot or any other cause whatsoever, and Tenant hereby waives any
claim for or in respect to the above and against all claims or liabilities
arising out of loss or damage to property or injury to or death of persons, or
both, relating to any of the foregoing. Tenant shall not assign any of its
rights hereunder and if an attempted assignment is made other than in the
context of an assignment of this Lease or a sublease of all or a portion of the
Building, in each case, in accordance with the terms of this Lease, it shall be
void.
(c)    Tenant recognizes and agrees that visitors, clients and/or customers
(collectively “Visitors”) to the Project and the Premises must park automobiles
or other vehicles only in areas designated by Landlord from time to time as
being for the use of such Visitors, and Tenant shall ask its Visitors to park
only in the areas designated by Landlord from time to time for the use of
Tenant’s Visitors. Tenant shall ask its Visitors to comply with and abide by
Landlord’s or Landlord’s parking operator’s rules and regulations governing the
use of such Visitors’ parking.
(d)    If any tax, surcharge or fee is at any time imposed by any governmental
authority upon or with respect to parking or vehicles parking in the parking
spaces referred to herein, Tenant shall pay such tax, surcharge or fee as
Additional Rent, such payments to be made in advance and from time to time as
required by Landlord (except that they shall be paid monthly with Base Rent
payments if permitted by the governmental authority).
44.
ENTIRE AGREEMENT; NO ORAL MODIFICATION; JOINT AND SEVERAL LIABILITY

This Lease, including the Exhibits attached hereto, which are hereby
incorporated herein by this reference, contains the entire agreement of the
parties hereto, and no representations, inducements, promises or agreements,
oral or otherwise, between the parties, not embodied herein or therein, shall be
of any force and effect. Any capitalized terms used in such Exhibits but not
defined therein shall have the meanings ascribed to them in this Lease. This
Lease may not be changed orally, and no amendment or modification of this Lease
shall be binding or valid unless expressed in writing and executed and delivered
by Landlord and Tenant in the same manner as the execution of this Lease. If two
(2) or more individuals, corporations, partnerships or other business
associations (or any combination of two or more thereof) shall sign this Lease
as Tenant, the liability of each such individual, corporation, partnership or
other business association to perform Tenant’s obligations hereunder shall be
joint and several, and the act of or notice from, or notice or refund to, or the
signature of, any one or more of them, in connection with any matter arising
under this Lease, including, but not limited to, any renewal, extension,
expiration, termination or modification of this Lease, shall be binding upon
each and all of the persons and entities comprising Tenant with the same force
and effect as if each and all of them had so acted or so given or received such
notice or refund or so signed. In like manner, if Tenant shall be a partnership
or other business association, the members of which are, by virtue of statute or
federal law, subject to personal liability, then the liability of each such
member shall be joint and several.

46



--------------------------------------------------------------------------------




45.
INTEREST

Subject to the last sentence of Paragraph 6 above, any installment of Rent and
any other sum due from Tenant under this Lease which is not received by Landlord
within five (5) business days from when the same is due shall bear interest from
the date such payment was originally due under this Lease until paid, at the
lesser of (a) eight percent (8%) per annum or (b) an annual rate equal to the
maximum rate of interest permitted by applicable Laws (the “Interest Rate”).
Payment of such interest shall not excuse or cure any Default by Tenant. In
addition, Tenant shall pay all costs and reasonable attorneys’ fees incurred by
Landlord in collection of such amounts.
46.
GOVERNING LAW; CONSTRUCTION

This Lease shall be construed and interpreted in accordance with the laws of
State of California. The parties acknowledge and agree that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation of this Lease, including
the Exhibits attached hereto. All captions in this Lease are for reference only
and shall not be used in the interpretation of this Lease. Whenever required by
the context of this Lease, the singular shall include the plural, the masculine
shall include the feminine, and vice versa. If any provision of this Lease is
finally determined by a court of competent jurisdiction or by arbitration, to be
illegal or unenforceable, such determination shall not affect any other
provision of this Lease, and all such other provisions shall remain in full
force and effect.
47.
REPRESENTATIONS AND WARRANTIES OF TENANT

Tenant (and, if Tenant is a corporation, partnership, limited liability company
or other legal entity, such corporation, partnership, limited liability company
or entity) hereby makes the following representations and warranties, each of
which is material and being relied upon by Landlord, is true in all respects as
of the date of this Lease, and shall survive the expiration or earlier
termination of this Lease. Tenant shall re-certify such representations and
warranties to Landlord periodically, upon Landlord’s reasonable request.
(a)    If Tenant is an entity, Tenant is duly organized, validly existing and in
good standing under the laws of the state of its organization, and is qualified
to do business in the State of California, and the persons executing this Lease
on behalf of Tenant have the full right and authority to execute this Lease on
behalf of Tenant and to bind Tenant without the consent or approval of any other
person or entity. Tenant has full power, capacity, authority and legal right to
execute and deliver this Lease and to perform all of its obligations hereunder.
This Lease is a legal, valid and binding obligation of Tenant, enforceable in
accordance with its terms.
(b)    Tenant has not (1) made a general assignment for the benefit of
creditors, (2) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by any creditors, (3) suffered the appointment of a
receiver to take possession of all or substantially all of its assets,
(4) suffered the attachment or other judicial seizure of all or substantially
all of its assets, (5) admitted in writing its inability to pay its debts as
they come due, or (6) made an offer of settlement, extension or composition to
its creditors generally.
(c)    (i)    Tenant is not in violation of any Anti-Terrorism Law;
(ii)    Neither Tenant or any holder of any direct or indirect equitable, legal
or beneficial interest in Tenant is, as of the date hereof:
(A)    conducting any business or engaging in any transaction or dealing with
any Prohibited Person, including the governments of Cuba, Iran, Sudan, North
Korea and Syria and, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;
(B)    dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224
(as hereafter defined); or

47



--------------------------------------------------------------------------------




(C)    engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; and
(iii)    Neither Tenant nor any of its affiliates, officers, directors, or
members, as applicable, is a Prohibited Person.
If at any time any of these representations becomes false, then it shall be
considered a material Default under this Lease.
As used herein, “Anti-Terrorism Law” is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including, but not limited to, the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, Title 3
of the USA Patriot Act, and any regulations promulgated under any of them. As
used herein “Executive Order No. 13224” is defined as Executive Order No. 13224
on Terrorist Financing effective September 24, 2001, and relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”, as may be amended from time to time. “Prohibited
Person” is defined as (i) a person or entity that is listed in the Annex to
Executive Order No. 13224, or a person or entity owned or controlled by an
entity that is listed in the Annex to Executive Order No. 13224; (ii) a person
or entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (iii) a person or entity that is
named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website,
https://www.treasury.gov/ofac/downloads/sdnlist.pdf or at any replacement
website or other official publication of such list. “USA Patriot Act” is defined
as the “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56),
as may be amended from time to time.
48.
REPRESENTATIONS AND WARRANTIES OF LANDLORD

(a)    Landlord (and, if Landlord is a corporation, partnership, limited
liability company or other legal entity, such corporation, partnership, limited
liability company or entity) hereby makes the following representations and
warranties, each of which is material and being relied upon by Tenant, is true
in all respects as of the date of this Lease, and shall survive the expiration
or termination of this Lease. Landlord shall re-certify such representations to
Tenant periodically, but not more often than one (1) time every calendar year,
upon Tenant’s request.
(b)    Landlord is duly organized, validly existing and in good standing under
the laws of the state of its organization, and is qualified to do business in
the State of California, and the persons executing this Lease on behalf of
Landlord have the full right and authority to execute this Lease on behalf of
Landlord and to bind Landlord without the consent or approval of any other
person or entity. Landlord has full power, capacity, authority and legal right
to execute and deliver this Lease and to perform all of its obligations
hereunder. This Lease is a legal, valid and binding obligation of Landlord,
enforceable in accordance with its terms.
(c)    Landlord (i) is not in violation of any Anti-Terrorism Law, (ii) is not a
Prohibited Person or, to Landlord’s knowledge, conducting business or engaging
in any transaction or dealing with any Prohibited Person.
49.
NAME OF BUILDING

If Landlord chooses to change the name or address of the Building and/or the
Project, such change shall not affect in any way Tenant’s obligations under this
Lease, and, except for the name or address change, all terms and conditions of
this Lease shall remain in full force and effect; provided, however, that
Landlord agrees to give Tenant at least sixty (60) days advance written notice
of any such change. Tenant agrees further that such name or address change shall
not require a formal amendment to this Lease, but shall be effective upon
Tenant’s receipt of written notification from Landlord of said change.
50.
SECURITY


48



--------------------------------------------------------------------------------




(a)    While Landlord may in its sole and absolute discretion engage security
personnel to patrol the Building or the Project, Landlord is not obligated to do
so, and is not providing any security services for the Premises. Landlord shall
not be liable to Tenant for, and Tenant waives any claim against Landlord with
respect to, any bodily injury, loss by theft or any other damage suffered or
incurred by Tenant or Tenant’s Agents in connection with any unauthorized entry
into the Premises or any other breach of security with respect to the Premises,
the Building or the Project.
(b)    Tenant hereby agrees to the exercise by Landlord and Landlord’s Agents,
within their sole discretion, of such security measures as, but not limited to,
the evacuation of the Premises, the Building or the Project for cause, suspected
cause or for drill purposes, the denial of any access to the Premises, the
Building or the Project, and other similarly related actions that it deems
necessary to prevent any threat of property damage or bodily injury. In the
event of the exercise by Landlord or Landlord’s Agents of any such security
measures, Landlord shall endeavor to notify Tenant's Director of Facilities of
such measures as soon as is reasonably possible under the circumstances at the
following electronic email address: Craig.Crist@bhnetwork.com or at such other
address as indicated in writing by Tenant at the address provided for notices in
Paragraph 33 above. The exercise of such security measures by Landlord and
Landlord’s Agents, and the resulting interruption of service and cessation of
Tenant’s business, if any, shall not be deemed an eviction or disturbance of
Tenant’s use and possession of the Premises, or any part thereof, or render
Landlord or Landlord’s Agents liable to Tenant for any resulting damages or
relieve Tenant from Tenant’s obligations under this Lease.
51.
GOVERNING LAW; WAIVER OF TRIAL BY JURY; JUDICIAL REFERENCE; CONSENT TO VENUE.

(a)    This Lease shall be construed and enforced in accordance with the Laws of
the State of California.
(b)    THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY
REMEDY. IF THE JURY WAIVER PROVISIONS OF THIS PARAGRAPH 51 ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THEN THE PROVISIONS OF SUBPARAGRAPH 51 SHALL APPLY:
(c)    It is the desire and intention of the parties to agree upon a mechanism
and procedure under which controversies and disputes arising out of this Lease
or related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Paragraph 27 above. The venue of the proceedings shall be in
Alameda County. Within ten (10) business days after receipt by any party of a
written request to resolve any dispute or controversy pursuant to this
Paragraph 51(c), the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such ten (10) day period, then any party may thereafter file a
lawsuit in Alameda County for the purpose of appointment of a referee under the
Referee Sections. If the referee is appointed by the court, the referee shall be
a neutral and impartial retired judge with substantial experience in the
relevant matters to be determined, from Jams/Endispute, Inc., the American
Arbitration Association or similar mediation/arbitration entity. The proposed
referee may be challenged by any party for any of

49



--------------------------------------------------------------------------------




the grounds listed in the Referee Sections. The referee shall have the power to
decide all issues of fact and law and report his or her decision on such issues,
and to issue all recognized remedies available at law or in equity for any cause
of action that is before the referee, including an award of attorneys’ fees and
costs in accordance with this Lease. The referee shall not, however, have the
power to award punitive damages, nor any other damages that are not permitted by
the express provisions of this Lease, and the parties hereby waive any right to
recover any such damages. The parties shall be entitled to conduct all discovery
as provided in the California Code of Civil Procedure, and the referee shall
oversee discovery and may enforce all discovery orders in the same manner as any
trial court judge, with rights to regulate discovery and to issue and enforce
subpoenas, protective orders and other limitations on discovery available under
California Law. The reference proceeding shall be conducted in accordance with
California Law (including the rules of evidence), and in all regards, the
referee shall follow California Law applicable at the time of the reference
proceeding. The parties shall promptly and diligently cooperate with one another
and the referee, and shall perform such acts as may be necessary to obtain a
prompt and expeditious resolution of the dispute or controversy in accordance
with the terms of this Paragraph 51(c). In this regard, the parties agree that
the parties and the referee shall use best efforts to ensure that (i) discovery
be conducted for a period no longer than six (6) months from the date the
referee is appointed, excluding motions regarding discovery, and (ii) a trial
date be set within nine (9) months of the date the referee is appointed. In
accordance with Section 644 of the California Code of Civil Procedure, the
decision of the referee upon the whole issue must stand as the decision of the
court, and upon the filing of the statement of decision with the clerk of the
court, or with the judge if there is no clerk, judgment may be entered thereon
in the same manner as if the action had been tried by the court. Any decision of
the referee and/or judgment or other order entered thereon shall be appealable
to the same extent and in the same manner that such decision, judgment, or order
would be appealable if rendered by a judge of the superior court in which venue
is proper hereunder. The referee shall in his/her statement of decision set
forth his/her findings of fact and conclusions of law. The parties intend this
general reference agreement to be specifically enforceable in accordance with
the Code of Civil Procedure. Nothing in this Paragraph 51(c) shall prejudice the
right of any party to obtain provisional relief or other equitable remedies from
a court of competent jurisdiction as shall otherwise be available under the Code
of Civil Procedure and/or applicable court rules.
(d)    IF LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF
BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY
NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH
PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW. IN
ADDITION, IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT
HEREBY CONSENT TO (i) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
OF CALIFORNIA, AND (ii) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA
LAW.
(e)    The provisions of this Paragraph 51 shall survive the expiration or
earlier termination of this Lease.
52.
RECORDATION

Neither this Lease, nor any memorandum, affidavit or other writing with respect
thereto, shall be recorded by Tenant or by anyone acting through, under or on
behalf of Tenant, and any recording thereof shall make this Lease null and void
at Landlord’s election.
53.
RIGHT TO LEASE

Landlord reserves the absolute right to effect such other tenancies in the
Project as Landlord in the exercise of its sole judgment shall determine to best
promote the interest of the Project. Tenant does not rely on the fact, nor does
Landlord represent, that any specific tenant or type or number of tenants shall,
during the Term, occupy or not occupy any space in the Project. Notwithstanding
the foregoing, during the Term Landlord shall not grant parking rights to any
new tenant of the Project that leases or occupies more than one (1) floor of a
building which parking rights exceed the parking ratio granted to Tenant
hereunder (i.e., 3.4 spaces for each 1,000 square feet of leased rentable area),
unless and to the extent Landlord adds additional parking spaces within the
Project or otherwise secures additional parking rights outside the Project for
use by such tenant.

50



--------------------------------------------------------------------------------




54.
FORCE MAJEURE

Any prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts
of God, inability to obtain services, labor, or materials or reasonable
substitutes therefor, governmental actions, civil commotions, fire or other
casualty, and other causes beyond the reasonable control of the party obligated
to perform, except with respect to the obligations imposed with regard to Rent
and other charges to be paid by Tenant pursuant to this Lease (collectively,
“Force Majeure”), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage, and therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party’s performance caused by
Force Majeure.
55.
QUIET ENJOYMENT

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease subject to any applicable notice and/or cure
periods, Tenant shall have the right to quiet enjoyment of the Premises without
hindrance or interference from Landlord or those claiming through Landlord,
subject to the covenants and conditions set forth in this Lease and to the
rights of any Superior Mortgagees.
56.
ACCEPTANCE

This Lease shall only become effective and binding upon full execution hereof by
Landlord and delivery of a signed copy to Tenant. No contractual or other rights
shall exist between Landlord and Tenant with respect to the Premises until both
have executed and delivered this Lease, notwithstanding that deposits have been
received by Landlord and notwithstanding that Landlord has delivered to Tenant
an unexecuted copy of this Lease. Further, if Tenant fails to deliver to
Landlord any Security Deposit and/or Prepaid Rent within five (5) business days
after the due date specified herein, Landlord may elect to terminate this Lease
by giving written notice of such termination to Tenant at any time prior to
Landlord’s receipt of any required Security Deposit and Prepaid Rent. The
submission of this Lease to Tenant shall be for examination purposes only, and
does not and shall not constitute a reservation of or an option for Tenant to
lease or otherwise create any interest on the part of Tenant in the Premises.
57.
NO SETOFF

This Lease shall be construed as though the covenants herein between Landlord
and Tenant are independent, and, except as provided in Paragraph 24(c) above,
Tenant shall not be entitled to any setoff, offset, abatement or deduction of
Rent if Landlord fails to perform its obligations hereunder.
58.
NON-DISCLOSURE OF LEASE TERMS

The terms of this Lease are strictly confidential and constitute proprietary
information of Landlord, and disclosure of the terms hereof could adversely
affect Landlord. Tenant shall exercise reasonable diligence in keeping its
partners, members, managers, officers, directors, employees, agents, real estate
brokers and sales persons and attorneys from disclosing the terms of this Lease
to any other person without Landlord’s prior written consent, except to any
accountants of Tenant in connection with the preparation of Tenant’s financial
statements or tax returns, to agents or consultants of Tenant in connection with
Tenant’s performance of its obligations hereunder, to an assignee of this Lease
or subtenant of the Premises, or to a person to whom disclosure is required in
connection with any action brought to enforce this Lease; provided that Tenant
shall inform such persons of the confidentiality of the Lease terms and shall
exercise reasonable diligence in attempting to obtain their agreement to abide
by the confidentiality provisions of this Paragraph 58 prior to such disclosure.
If Tenant is required to disclose this Lease or any terms thereof to
governmental agencies pursuant to applicable Laws, Tenant shall, prior to making
such disclosure, submit a written request to the applicable authorities that
this Lease be exempt from such disclosure requirements and take other actions
reasonably necessary to avoid such disclosure provided such efforts are at no
cost to Tenant. Tenant shall provide Landlord with a copy of such request and
all related documents promptly following the submission thereof to the
applicable authorities and shall keep Landlord apprised of the status of such

51



--------------------------------------------------------------------------------




request and all responses thereto. To the extent permitted by applicable Law,
Tenant shall, in any event, provide Landlord with not less than ten (10) days’
notice prior to disclosing this Lease or any term thereof to any court or
governmental agency. Notwithstanding the foregoing, Tenant may, without seeking
approval from (or consulting with) Landlord, include disclosures relating to
this Lease and the terms contemplated herein in the filings of Blackhawk Network
Holdings, Inc., as and to the extent required by the Securities and Exchange
Commission and/or Nasdaq. Further, Landlord agrees that Tenant’s broker shall be
entitled to disclose the basic economic terms of this Lease to typical brokerage
reporting services.
59.
OPTION TO EXTEND

(a)    Grant of Extension Option. Subject to the terms and conditions set forth
in this Paragraph 59, Landlord hereby grants Tenant an option (the “Extension
Option”) to extend the Term of this Lease for an additional period of five (5)
years commencing on the date immediately following the Expiration Date (the
“Extension Term”).
(i)    The Extension Option may be exercised only by Tenant giving Landlord
irrevocable and unconditional written notice (the “Option Notice”) thereof not
less than two hundred seventy (270) days or more than three hundred sixty-five
(365) days prior to the date on which the Extension Term will commence, the time
of such exercise being of the essence. The Option Notice must be given as
provided in Paragraph 33 above.
(ii)    The Extension Option shall be exercised, if at all, only with respect to
the entire Premises.
(iii)    Tenant's possession of the Premises during the Extension Term shall be
upon all of the terms and conditions contained in this Lease, except as follows:
(A)    The Base Rent payable during the Extension Term shall be the Prevailing
Market Rate (as defined below) of the Premises as of the commencement of the
Extension Term.
(B)    There shall be no further extension options.
(C)    Tenant shall accept the Premises during the Extension Term in its then
existing condition, without any obligation of Landlord to re-paint, re-carpet,
remodel, or otherwise alter the interior of the Premises, or to provide a tenant
improvement allowance.
(D)    During the Extension Term, Tenant shall pay as Additional Rent increases
in Operating Expenses and Taxes over a Base Year of 2027.
(b)    Prevailing Market Rate. As used in this Lease, the phrase "Prevailing
Market Rate" means the amount that a landlord under no compulsion to lease the
Premises, and a tenant under no compulsion to lease the Premises, would agree
upon at arm's length as Base Rent for the Premises for the Extension Term, as of
the commencement of the Extension Term. The Prevailing Market Rate shall be
based upon non-sublease, non-encumbered, non-equity lease transactions in the
Building and in Comparable Buildings (“Comparison Leases” ), and may include
annual or other periodic increases. Rental rates payable under Comparison Leases
shall be adjusted to account for variations between this Lease and the
Comparison Leases with respect to: (i) the length of the Extension Term compared
to the lease term of the Comparison Leases; (ii) rental structure, including
additional rent, and taking into consideration any "base year" or "expense
stops"; (iii) the size of the Premises compared to the size of the premises
under the Comparison Leases; (iv) utility, location, floor levels, views and
efficiencies of the floor(s) of the Premises compared to the premises under the
Comparison Leases; (v) the age and quality of construction of the Building; and
(vi) the value of existing leasehold improvements to Tenant; (vii) the financial
condition and credit history of Tenant compared to the tenants under the
Comparison Leases, and (viii) any then market concessions, free rent, tenant
improvement allowances, tenant improvement work in lieu of allowances, etc.,
being provided at the time of commencement of the Extension Term in connection
with such Comparison Leases. In determining the Prevailing Market Rate, no
consideration shall be given to whether Landlord or the landlords under
Comparison Leases are paying real estate brokerage commissions in connection
with Tenant's exercise of the Extension Option or

52



--------------------------------------------------------------------------------




in connection with the Comparison Leases. For purposes of this Article,
Comparable Buildings means Class A office buildings in the Pleasanton Area with
similar amenities.
If Tenant properly notifies Landlord of exercise of the Extension Option,
Landlord and Tenant shall thereafter negotiate in good faith in an attempt to
agree upon the Prevailing Market Rate for the Extension Term. If Landlord and
Tenant are able to agree upon the Prevailing Market Rate within thirty (30) days
following Landlord's receipt of Tenant's Option Notice (the “Outside Agreement
Date”), then such agreement shall constitute a determination of Prevailing
Market Rate for purposes of this Paragraph 59. If Landlord and Tenant are unable
to agree upon the Prevailing Market Rate by the Outside Agreement Date, the
Prevailing Market Rate shall be determined in accordance with the arbitration
procedure set forth in subparagraph (c) below.
(c)    Arbitration Procedure. The parties shall appoint arbitrators and the
arbitrators shall determine the Prevailing Market Rate in accordance with the
following procedure:
(i)    Within thirty (30) days following the Outside Agreement Date, Landlord
and Tenant shall each appoint an arbitrator who shall be a licensed California
real estate broker having significant experience in leasing suburban office
space in the Pleasanton area for at least the immediately preceding ten (10)
years prior to such appointment. The two (2) arbitrators so appointed shall
jointly attempt to agree upon the Prevailing Market Rate. If the arbitrators are
unable to agree on the Prevailing Market Rate within thirty (30) days after
appointment of the last appointed of the two (2) arbitrators, then within ten
(10) days after expiration of such thirty (30) period, the arbitrators shall
meet and concurrently deliver to each other their respective written
determinations of the Prevailing Market Rate for the Extension Term supported by
the reasons therefor, and promptly deliver copies of their determinations to
Landlord and Tenant. If the higher of such determinations is not more than one
hundred five percent (105%) of the lower, then the Prevailing Market Rate shall
be the average of the two determinations. Otherwise, the Prevailing Market Rate
shall be determined by a third arbitrator, as set forth below.
(ii)    The two arbitrators shall appoint a third arbitrator, having the
qualifications stated above; provided, however, that such final arbitrator shall
not have worked for Landlord or Tenant during the immediately preceding five (5)
years, and shall notify the parties of the identity of such third arbitrator. If
the two arbitrators are unable to agree upon a third arbitrator within fifteen
(15) days after the determinations in the preceding subparagraph have been
disclosed, either party may, upon not less than five (5) days' written notice to
the other party, apply to the American Arbitration Association for the
appointment of a third arbitrator meeting the qualifications stated above, and
in the event of the failure, refusal or inability of such entity to act, then
either party may apply to the presiding judge for Alameda County, for the
appointment of such arbitrator, and the other party shall not raise any question
as to the court's full power and jurisdiction to entertain the application and
make the appointment.
(iii)    Within thirty (30) days after submission of the matter to the third
arbitrator, the third arbitrator shall select the determination by either
Landlord's arbitrator or Tenant's arbitrator as the Prevailing Market Rate and
shall notify Landlord and Tenant thereof. The third arbitrator, if he or she so
elects, may conduct a hearing, at which Landlord and Tenant and their respective
arbitrators may make supplemental oral and/or written presentations, with an
opportunity for rebuttal by the other party and its representatives and for
questioning by the third arbitrator. No ex parte communications shall be
permitted between the third arbitrator and Landlord or Tenant until after the
third arbitrator has made his or her determination. The third arbitrator shall
be limited solely to the issue of whether the determination by Landlord's
arbitrator or Tenant's arbitrator is closest to the actual Prevailing Market
Rate and shall have no right to propose a middle ground or to modify either of
the two determinations or the provisions of this Lease. The decision of the
third arbitrator shall be final and binding upon Landlord and Tenant, and may be
enforced in accordance with the provisions of California law.
(iv)    If either Landlord or Tenant fails to appoint an arbitrator within the
time period specified hereinabove, the arbitrator appointed by one of them shall
reach a decision, notify Landlord and Tenant thereof, and such arbitrator's
decision shall be binding upon Landlord and Tenant. In the event of the failure,
refusal or inability of an arbitrator to act, a successor shall be appointed in
the same manner as the original arbitrator.

53



--------------------------------------------------------------------------------




(v)    Each party shall pay the costs and fees of the arbitrator appointed by
such party. The costs and fees of the third arbitrator, if applicable, shall be
paid one-half by Landlord and one-half by Tenant.
(d)    General Provisions. The following general provisions shall apply to the
Extension Option.
(i)    If Tenant properly exercises the Extension Option, once the Base Rent
payable during the Extension Term is determined, the parties shall promptly
execute an amendment to this Lease extending the Term and stating the amount of
the Base Rent.
(ii)    If the amount of the Prevailing Market Rate is not known as of the
commencement of the Extension Term, Tenant shall pay as Base Rent the average of
the rates determined by the two (2) arbitrators until the amount of the
Prevailing Market Rate is determined. When such determination is made, Landlord
shall credit any overpayment against Tenant's next installment of Base Rent, or
Tenant shall pay any deficiency to Landlord within ten (10) business days after
demand.
(iii)    Subject to the provisions of this Paragraph 59, after exercise of the
Extension Option, the Expiration Date shall be the last day of the Extension
Term, and all references in this Lease to the Term shall be deemed to refer to
the Term as extended, unless the context clearly provides to the contrary.
(iv)    Notwithstanding anything to the contrary contained herein, Tenant's
Extension Option shall, at Landlord's election, be null and void if (i) Tenant
is in Default under this Lease at the time of exercise of the Extension Option
or at the time of commencement of the Extension Term, or (ii) Landlord has given
Tenant two (2) or more notices respecting a monetary Default during the twelve
(12) month period immediately preceding Tenant's exercise of the Extension
Option, whether or not the Default is subsequently cured, or (iii) late charges
have become payable pursuant to Paragraph 6 of this Lease three (3) or more
times during the twenty-four (24) month period immediately preceding Tenant's
exercise of the Extension Option, or (iv) Chronic Overuse has occurred at any
time prior to exercise of the Extension Option.
(v)    If Tenant shall fail to properly exercise the Extension Option, the
Extension Option shall terminate and be of no further force and effect. If this
Lease shall terminate for any reason, then immediately upon such termination,
the Extension Option shall simultaneously terminate and become null and void.
(vi)    The Extension Option is personal to, and may be exercised only by, the
original Tenant named under this Lease, and shall remain in effect only so long
as the original Tenant named herein and/or an Affiliate or a Permitted
Corporation, collectively, continue(s) to occupy the entire Premises. No
assignee or subtenant shall have any right to exercise the Extension Option, and
the original Tenant named herein shall have no right to exercise the Extension
Option on behalf of any assignee or subtenant. If the original Tenant named
herein shall assign this Lease or sublet all or any portion of the Premises
other than to an Affiliate or a Permitted Corporation, respectively, then
effective upon such assignment or subletting, Tenant's right to exercise the
Extension Option shall simultaneously terminate and be of no further force or
effect. Notwithstanding anything to the contrary contained in the foregoing, any
Affiliate to whom Tenant has assigned this Lease in accordance with the terms
hereof shall be considered the “original Tenant” under this Paragraph 59(d)(vi).
60.
RIGHT OF FIRST OFFER

(a)    First Offer Space. Subject to the terms and conditions set forth in this
Paragraph 60, Tenant shall have an ongoing right of first offer ("Right of First
Offer") to lease space consisting of more than ten thousand (10,000) contiguous
square feet located in that certain building (the “6210 Building”) in the
Project with an address of 6210 Stoneridge Mall Road (a "First Offer Space"), if
and when any such First Offer Space becomes available for lease to third
parties. For purposes of this Paragraph 60, the First Offer Space shall be
"available for lease to third parties" if (i) Landlord is free to lease such
space to the general public, unencumbered by any renewal rights, expansion
rights, rights of first offer or other similar rights of other tenants in the
6210 Building pursuant to the leases of such other tenants existing on the date
of the Lease Date and (ii) Landlord intends to market the First Offer Space to
the general public (i.e., the First Offer Space will not be occupied by Landlord
or Landlord's property manager, or by

54



--------------------------------------------------------------------------------




the existing tenant or subtenant of the First Offer Space, provided the
extension of the existing tenant or subtenant is pursuant to an express written
provision in such tenant's lease in effect as of the Lease Date and without
regard to whether such renewal is characterized by the parties thereto as a
"renewal" or as a "new lease") (all of the foregoing are herein referred to as
"Superior Rights"). Landlord shall have no obligation to offer the First Offer
Space to Tenant, and Tenant shall have no right to lease the First Offer Space
pursuant to this Paragraph 59(a), until all of the Superior Rights have expired
or are otherwise waived or terminated. Nothing contained in this Paragraph 60(a)
shall be deemed to impose any obligation on Landlord to refrain from negotiating
with the existing tenant or subtenant of the First Offer Space in order to make
the First Offer Space available to Tenant. In addition, Landlord shall have no
obligation to offer the First Offer Space to Tenant if the First Offer Space
does not become available for lease to third parties during the first
seventy-eight (78) months after the Commencement Date.
(b)    Terms. Promptly after Landlord determines that a First Offer Space is or
shall become available for lease to third parties, Landlord shall give Tenant
written notice (the "First Offer Notice") that the First Offer Space will or has
become available for lease to third parties (as such availability is reasonably
determined in good faith by Landlord) pursuant to the terms of Tenant's Right of
First Offer. (The First Offer Notice may be conditioned on the failure of a
holder of Superior Rights to lease the First Offer Space.) The First Offer
Notice shall set forth the material terms upon which Landlord is willing to
lease the First Offer Space to Tenant, including, but not limited to: (i) the
Base Rent, which shall equal Landlord's good faith estimate of the Prevailing
Market Rate of the First Offer Space for the proposed term; (ii) the tenant
improvements Landlord proposes to install and/or any tenant improvement
allowance that Landlord proposes to pay to a tenant in connection with a lease
of the First Offer Space; (iii) the anticipated date upon which possession of
such First Offer Space will be available; (iv) any other material economic terms
that Landlord is proposing; and (v) such other matters as Landlord in its
commercially reasonable judgment may wish to include as proposed terms.
(c)    Procedure for Acceptance. Tenant may, not later than five (5) business
days after Landlord gives the First Offer Notice to Tenant (the "Election
Date"), at its option, deliver written notice to Landlord ("Tenant's Election
Notice") electing to lease the First Offer Space upon the terms set forth in the
First Offer Notice. If Tenant does not deliver Tenant's Election Notice on or
before the Election Date, Tenant shall have no further rights to such First
Offer Space under this Paragraph 60. Time is of the essence of this provision,
and Tenant acknowledges and agrees that Landlord will have no obligation to
lease the First Offer Space to Tenant if Tenant does not deliver Tenant's
Election Notice within the time specified. Any qualified or conditional
acceptance by Tenant of Landlord's First Offer Notice shall be deemed a
counteroffer to, and a rejection of, Landlord's First Offer Notice. If Tenant's
Election Notice is not a written, unconditional acceptance of Landlord's First
Offer Notice, or is not delivered to Landlord by the Election Date, then
Landlord shall thereafter be entitled to lease all or any portion of the First
Offer Space identified in the First Offer Notice to any person or entity on any
terms which may be satisfactory to Landlord, in its sole discretion; provided,
however, if the business terms contained in a proposed subsequent lease are ten
percent (10%) or more favorable (on a Net Economic Basis) to such person or
entity than the terms contained in the First Offer Notice delivered by Landlord
to Tenant, then, prior to leasing the First Offer Space to the person or entity
on such terms, Landlord shall deliver another First Offer Notice to Tenant
containing such modified terms as provided in this Paragraph 60, and the process
specified in Paragraph 60(b) and this Paragraph 60(c) shall begin again. For
purposes of this Paragraph 60(c), “Net Economic Basis” shall mean a reduction in
the effective rent (calculated on the basis of amortizing, on a straight-line
basis, over the terms of such lease the total rent less any concessions or
inducements).
(d)    Amendment to Lease. If Tenant leases First Offer Space pursuant to this
Paragraph 60, Landlord shall prepare and Tenant shall promptly execute an
amendment to this Lease to add the applicable First Offer Space to the Premises
upon the terms specified in the First Offer Notice, and otherwise on the terms
and conditions set forth herein, and modify the applicable provisions of this
Lease, including items in the Basic Lease Information such as the Base Rent, the
Premises square footage, and Tenant's Proportionate Share.
(e)    General Provisions. The following general provisions apply to the Right
of First Offer:
(i)    Notwithstanding anything to the contrary contained herein, Tenant's
exercise of the Right of First Offer shall, at Landlord's election, be null and
void if (A) Tenant is in Default under this Lease, or (B) Landlord has

55



--------------------------------------------------------------------------------




given Tenant two (2) or more notices respecting a Default during the twelve (12)
month period immediately preceding Tenant's exercise of the Right of First
Offer, whether or not such Default is subsequently cured, or (C) late charges
have become payable pursuant to Paragraph 6 above three (3) or more times during
the twenty-four (24) month period immediately preceding Tenant's exercise of the
Right of First Offer, or (D) the 6210 Building and the Building are not owned in
fee title by the same or an affiliated entity.
(ii)    If this Lease shall terminate for any reason, then immediately upon such
termination, the Right of First Offer shall simultaneously terminate and become
null and void.
(iii)    Tenant's right to lease the First Offer Space pursuant to this
Paragraph 59 is personal to, and may be exercised only by the original named
Tenant under this Lease, and shall remain in effect only so long as the original
Tenant named herein and/or an Affiliate or a Permitted Corporation,
collectively, continue(s) to occupy the entire Premises. No assignee or
subtenant shall have any right to exercise the Right of First Offer, and the
original Tenant named herein shall have no right to exercise the Right of First
Offer on behalf of any assignee or subtenant. If the original Tenant named
herein shall assign this Lease or sublet all or any portion of the Premises
other than to an Affiliate or a Permitted Corporation, respectively, then
effective upon such assignment or subletting, Tenant's right to exercise the
Right of First Offer shall simultaneously terminate and be of no further force
or effect. Notwithstanding anything to the contrary contained in the foregoing,
any Affiliate to whom Tenant has assigned this Lease in accordance with the
terms hereof shall be considered the “original Tenant” under this Paragraph
60(e)(iii).
61.
OPTION TO TERMINATE

(a)    Grant of Termination Option. Subject to the terms and conditions
contained herein, Tenant shall have a one-time option (the “Termination Option”)
to terminate this Lease with respect to the entire Premises at the end of the
one hundred second (102nd) full calendar month following the Commencement Date
(the “Early Termination Date”). The Termination Option must be exercised by
Tenant giving Landlord unconditional and irrevocable written notice thereof (an
“Early Termination Notice”) thereof no later than nine (9) months prior to the
Early Termination Date, time being of the essence. If Tenant elects to so
terminate this Lease, Tenant shall pay to Landlord a termination fee (the
“Termination Fee”) equal to the sum of: (i) the Base Rent that would otherwise
be payable for the Premises during the six (6) month period following the Early
Termination Date; plus (ii) the unamortized portion as of the Early Termination
Date (computed as set forth below) of (A) the Construction Allowance (as defined
in and provided to Tenant in accordance with Exhibit B); plus (B) the brokerage
commissions paid by Landlord in connection with this Lease; plus (C) the
attorneys' fees and costs paid by Landlord in connection with this Lease; plus
(D) the Excused Rent. For purposes of calculating the Termination Fee, the
amounts to be amortized shall be amortized over one hundred thirty-eight (138)
months on a straight-line basis, with interest at a rate of eight percent (8%)
per annum. The effectiveness of Tenant's exercise of the Termination Option is
conditioned upon Tenant's payment of the Termination Fee to Landlord
simultaneously with delivery of the Termination Notice to Landlord. If Tenant
fails to pay the Termination Fee to Landlord at the time of delivery of the
Termination Notice to Landlord, Tenant's exercise of the Termination Option
shall be null and void, and this Lease shall continue in full force and effect.
Promptly following the mutual execution and delivery of this Lease, Landlord and
Tenant shall cooperate reasonably and in good faith to calculate and agree upon
the Termination Fee, and shall memorialize the same in a brief amendment to this
Lease. Such cooperation shall include Landlord’s delivery to Tenant of
Landlord’s accounting of the unamortized portions of items (A), (B) and (C)
above. In the event that Landlord and Tenant fail to agree upon the Termination
Fee prior to the Early Termination Notice Deadline, Tenant nevertheless shall
have the right to terminate this Lease by providing the Early Termination Notice
to Landlord in a timely fashion, and by paying the Termination Fee within five
(5) business days of Landlord and Tenant agreeing upon the amount of the
Termination Fee, and the parties agree to cooperate reasonably and in good faith
to calculate and agree upon the Termination Fee as soon as reasonably
practicable following Landlord’s receipt of the Termination Notice.
(b)    General Provisions. The following general provisions apply to the
Termination Option:
(vii)    Notwithstanding anything to the contrary contained herein, Tenant's
exercise of the Termination Option shall, at Landlord's election, be null and
void if Tenant is in Default under this Lease, on the date of

56



--------------------------------------------------------------------------------




Landlord's receipt of the Termination Notice or at any time thereafter prior to
the Early Termination Date. Tenant's exercise of the Termination Option shall
not operate to cure any such Default of this Lease by Tenant, nor to extinguish
or impair any rights or remedies of Landlord arising by virtue of a default by
Tenant.
(viii)    If Tenant exercises the Termination Option and pays the Termination
Fee as provided above, Tenant shall surrender the Premises in the condition
required pursuant to Paragraph 11 above on or before the Early Termination Date.
If Tenant fails to so vacate and surrender possession of the Premises on the
Early Termination Date, the provisions of Paragraph 35 above shall apply to
Tenant's continued occupancy of the Premises.
(ix)    If Tenant shall fail to timely exercise the Termination Option, the
Termination Option shall expire and be of no further force and effect.
(x)    The Termination Option is personal to, and may be exercised only by, the
original Tenant named under this Lease, and shall remain in effect only so long
as the original Tenant named herein and/or an Affiliate or a Permitted
Corporation, collectively, continue(s) to occupy the entire Premises. No
assignee or subtenant shall have any right to exercise the Termination Option,
and the original Tenant named herein shall have no right to exercise the
Termination Option on behalf of any assignee or subtenant. If the original
Tenant named herein shall assign this Lease or sublet all or any portion of the
Premises other than to an Affiliate or a Permitted Corporation, respectively,
then effective upon such assignment or subletting, Tenant's right to exercise
the Termination Option shall simultaneously terminate and by of no further force
or effect. Notwithstanding anything to the contrary contained in the foregoing,
any Affiliate to whom Tenant has assigned this Lease, in accordance with the
terms hereof shall be considered the “original Tenant” under this Paragraph
61(b)(v).
(xi)    In the event Tenant exercises any Right of First Offer (i) such that the
First Offer Space consists of one (1) floor or more of the 6210 Building, or
(ii) after the sixtieth (60) month of the Term, then the Termination Option
shall automatically terminate, and Tenant shall have no further rights under
this Paragraph 61. In the event Tenant exercises any Right of First Offer and
the Termination Option is not terminated, then the Termination Fee (as defined
above) shall be increased respecting the First Offer Space by an amount equal to
the sum of: (i) the Base Rent that would otherwise be payable for the First
Offer Space during the six (6) month period following the Early Termination
Date; plus (ii) the unamortized portion as of the Early Termination Date
(computed as set forth below) of (A) any alteration or improvement allowance
provided in connection with the First Offer Space; plus (B) any brokerage
commissions paid by Landlord in connection with such First Offer Space; plus
(C) the attorneys' fees and costs paid by Landlord in connection with
documenting the lease of the First Offer Space; plus (D) the any free or excused
rent granted in connection with the First Offer Space. For purposes of
calculating the foregoing amortization, the amounts to be amortized shall be
amortized over the original Term respecting the First Offer Space on a
straight-line basis, with interest at a rate of eight percent (8%) per annum.
62.
COUNTERPARTS

This Lease may be executed in one or more counterparts, and each of which, so
executed, shall be deemed to be an original, and all such counterparts together
shall constitute one and the same instrument. This Lease may be executed in
electronic including so-called “pdf” format and each party has the right to rely
upon an electronic or pdf counterpart of this Lease signed by the other party to
the same extent as if such party had received an original counterpart.
63.
MISCELLANEOUS

The words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “but not limited to” and lists following such words shall not be
interpreted to be exhaustive or limited to items of the same type as those
enumerated. The word “days” means calendar days, except if the last day for
performance occurs on a Saturday, Sunday or legal holiday, then the next
succeeding business day shall be the last day for performance. The phrase
“business days” means Monday through Friday, excluding holidays. Should Landlord
be advised by counsel that any part of the payments by Tenant to Landlord under
this Lease may be characterized as unrelated business income under the United
States Internal Revenue Code and its regulations, Tenant agrees that this Lease
may be

57



--------------------------------------------------------------------------------




modified as may be required to avoid such characterization as unrelated business
income, and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor; provided, however, that any such modification
shall not increase any expense payable by Tenant hereunder or in any other way
materially and adversely change the rights and obligations of Tenant hereunder
and further provided that within ten (10) business days following receipt of
Tenant’s written billing, Landlord shall reimburse Tenant for the reasonable
accounting and legal fees incurred by Tenant in complying with the foregoing.
[Remainder of page left blank intentionally.]

58



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the Lease Date specified in the Basic Lease Information.
Landlord:
6200 STONERIDGE MALL ROAD INVESTORS, LLC,
a Delaware limited liability company
By: TPF Equity REIT Operating Partnership LP,
a Delaware limited partnership,
its sole member
By: TPF Equity REIT Operating Partnership GP LLC,
a Delaware limited liability company,
its general partner
By: /s/ Timothy J. Cahill 
Name: Timothy J. Cahill
Title: Executive Director – Asset Management
Date: February 9, 2016
By: /s/ Thomas EngerName: Thomas Enger
Title: Executive Director
Date: February 9, 2016
Tenant:
BLACKHAWK NETWORK, INC.,
an Arizona corporation
By: /s/ Jerry Ulrich    
Name: Jerry Ulrich
Title: Chief Financial Officer
Date: February 8, 2016


By: /s/ Suzanne Kinner 
Name: Suzanne Kinner
Title: General Vice President
Date: February 8, 2016




59



--------------------------------------------------------------------------------




EXHIBIT A-1
DIAGRAM OF THE PREMISES
[ex108graph1.jpg]






--------------------------------------------------------------------------------




[ex108exhibita1page2.jpg]






--------------------------------------------------------------------------------




[ex108exhibita1page3.jpg]






--------------------------------------------------------------------------------




[ex108exhibita1page4.jpg]






--------------------------------------------------------------------------------




[ex108exhibita1page5.jpg]








--------------------------------------------------------------------------------




EXHIBIT A-2
SITE PLAN
[ex108exhibita2.jpg]




--------------------------------------------------------------------------------




EXHIBIT B
TENANT IMPROVEMENTS WORK LETTER
This exhibit (the “Work Letter,” is and shall constitute Exhibit B to the Lease
Agreement, dated as of the Lease Date, by and between Landlord and Tenant for
the Premises. The terms and conditions of this Exhibit B are hereby incorporated
into and are made a part of the Lease. Capitalized terms used, but not otherwise
defined, in this Exhibit B have the meanings ascribed to such terms in the
Lease. The purpose of this Work Letter is to set forth the respective
responsibilities of Landlord and Tenant with respect to the design and
construction of all alterations, additions and improvements that Tenant may deem
necessary or appropriate to prepare the Premises for occupancy by Tenant under
the Lease. Such alterations, additions and improvements to the Premises are
referred to in this Work Letter as the "Tenant Improvements," and the work of
constructing the Tenant Improvements is referred to as the "Tenant Improvement
Work."
Landlord and Tenant agree as follows:
1.GENERAL.
1.1.    Tenant is solely responsible for designing the Tenant Improvements and
performing the Tenant Improvement Work (subject to Landlord's rights of review
and approval set forth in this Work Letter).
1.2.    Landlord's sole interest in reviewing and approving the “Construction
Drawings” (as hereinafter defined) is to protect the Building and Landlord's
interests, and no such review or approval by Landlord shall be deemed to create
any liability of any kind on the part of Landlord, or to constitute a
representation on the part of Landlord or any person consulted by Landlord in
connection with such review and approval that the Space Plans or Final Working
Drawings are correct or accurate, or are in compliance with any applicable Laws.
1.3.    Landlord shall contribute (subject to the terms and conditions set forth
in this Work Letter) the amount specified in Section 4.1 below as the
"Construction Allowance," toward the costs of performing the Tenant Improvement
Work.
1.4.    Tenant shall be responsible for all costs of designing the Tenant
Improvements and performing the Tenant Improvement Work to the extent such costs
exceed the Construction Allowance.
1.5.    Any default by Tenant under this Work Letter shall constitute a default
under the Lease. If a Default occurs under the Lease or a default occurs under
this Work Letter at any time on or before the “Date of Substantial Completion”
(as hereinafter defined), then in addition to all other rights and remedies
granted to Landlord under the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Construction Allowance and/or Landlord may
cause Tenant's Contractor (as hereinafter defined) to cease construction of the
Tenant Improvements, and all other obligations of Landlord under this Work
Letter shall be suspended until such time as the default is cured.
1.6.    The "Date of Substantial Completion" shall mean the date on which the
Tenant Improvements are substantially complete, except for finishing details,
decorative items, minor omissions, mechanical adjustments, and similar items of
the type customarily found in an architectural punchlist, and Tenant may legally
occupy the entire Premises.
2.DESIGN AND APPROVAL OF THE TENANT IMPROVEMENTS.
2.1.    Selection of Tenant's Architect; Construction Drawings.
(a)    Tenant shall retain an architect/space planner ("Tenant's Architect") to
prepare the Construction Drawings. Tenant's Architect shall be subject to the
written approval of Landlord, which approval will not be unreasonably withheld,
conditioned or delayed. Tenant shall retain engineering consultants reasonably

1



--------------------------------------------------------------------------------




designated by Landlord (the "Engineers") to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, life-safety and sprinkler work, if any, in the Premises in connection with
the Tenant Improvements. Landlord shall use commercially reasonable efforts to
insure that the rates of the Engineers so designated by Landlord are competitive
with those of similarly designated engineers of Comparable Buildings. The plans
and drawings to be prepared by Tenant's Architect and the Engineers hereunder
shall be known, collectively, as the "Construction Drawings."
(b)    All Construction Drawings shall be subject to Landlord's approval, which
approval shall not be unreasonably withheld, conditioned (except as set forth
herein) or delayed. If available, Landlord shall supply Tenant with a set of
“as-built” drawings of the Building which Tenant may use in connection with the
preparation of the Construction Drawings, but Tenant agrees that Landlord shall
have no liability for the completeness or accuracy thereof, and Tenant's
Architect shall be responsible for performing all necessary field measurements
and confirming the completeness and accuracy of such as-built drawings, as well
as the physical limitations of Building systems.
2.2.    Space Plans. Prior to drafting any Construction Drawings, Tenant shall
furnish Landlord with Tenant's final space plans for the Premises ("Space
Plans"). The Space Plans shall show locations of all proposed improvements,
including partitions, cabinetry, equipment and fixtures, shall identify
materials and finishes by location, and shall specify the location of any
proposed structural floor penetrations or reinforcements, the location and
extent of floor loading in excess of Building capacity, if any, any special HVAC
requirements, the location and description of any special plumbing requirements,
and any special electrical requirements. In addition, the Space Plans shall show
telephone and telecommunications facilities, and computer and electronic data
facilities. Landlord shall approve or disapprove the Space Plans by written
notice given to Tenant within ten (10) business days after receipt of the Space
Plans. Landlord shall not unreasonably withhold or condition its approval of the
Space Plans, provided that, without limiting the generality of the foregoing,
Landlord shall be entitled to withhold its approval of the Space Plans if, in
Landlord's good faith judgment, the proposed improvements depicted on the Space
Plans: (a) do not comply with applicable Laws; (b) are not consistent with the
quality and character of the Project; (c) are likely to adversely affect
Building Systems, the structure of the Building or the safety of the Building
and/or its occupants; (d) might impair Landlord's ability to furnish services to
Tenant or other tenants in the Project; (e) could or would increase the cost of
operating the Building or the Project; (f) contain or use Hazardous Materials;
(g) would adversely affect the appearance of the Building or the Project or the
marketability of the Premises to subsequent tenants; (h) might adversely affect
another tenant's premises or such other tenant's use and enjoyment of such
premises; (i) are prohibited by any private restrictions or any mortgage, trust
deed or other instrument encumbering the Building and/or the Project; or (j) are
not, at a minimum, in accordance with Landlord's building standards, the
Construction Rules and Regulations, or the Building's Sustainability Practices
or Green Building Standards. Landlord may withhold its approval of the Space
Plans if any one or more of the foregoing situations exist; provided, however,
that the foregoing reasons shall not be the only reasons for which Landlord may
withhold its approval, whether such other reasons are similar or dissimilar to
the foregoing provided such other reasons are commercially reasonable. If
Tenant's proposed interior partitioning or other aspects of the Tenant
Improvement Work will, in Landlord's good faith judgment, require changes or
alterations in the fire protection sprinkler system, HVAC system or other
Building Systems outside of the Premises, and Landlord approves such changes or
alterations, such changes or alterations outside the Premises shall be made by
Landlord, at Tenant's expense, subject to the application of the Construction
Allowance. If Landlord disapproves the Space Plans, Landlord shall return the
Space Plans to Tenant with a statement of Landlord's reasons for disapproval,
and specifying any required corrections and/or revisions. Landlord shall approve
or disapprove of any revisions to the Space Plans by written notice given to
Tenant within five (5) business days after receipt of such revisions. This
procedure shall be repeated until Landlord approves the Space Plans.
2.3.    Final Working Drawings. Following Landlord's approval of the Space
Plans, Tenant shall cause Tenant's Architect and the Engineers to prepare and
submit for Landlord's approval complete and detailed construction plans and
specifications, including a fully coordinated set of architectural, structural,
mechanical, electrical, plumbing, HVAC, life safety and sprinkler working
drawings for the Tenant Improvement Work, in a form which is sufficiently
complete to permit subcontractors to bid on the work (collectively, the "Final
Working Drawings"). Tenant shall furnish Landlord with four (4) copies signed by
Tenant of such Final Working Drawings.

2



--------------------------------------------------------------------------------




Landlord shall approve or disapprove of the Final Working Drawings by giving
written notice to Tenant within ten (10) business days after receipt thereof.
Landlord shall not unreasonably withhold, condition or delay its approval of the
Final Working Drawings, provided that, without limiting the generality of the
foregoing, Landlord shall be entitled to withhold its consent to the Final
Working Drawings for any of the reasons specified in Section 2.2 above, or if in
Landlord's good faith judgment, the Final Working Drawings are inconsistent
with, or do not conform to, the Space Plans. If Landlord disapproves the Final
Working Drawings, Landlord shall return the Final Working Drawings to Tenant
with a statement of Landlord's reasons for disapproval and specifying any
required corrections or revisions. Landlord shall approve or disapprove of any
such revisions to the Final Working Drawings within five (5) business days after
receipt of such revisions. This procedure shall be repeated until Landlord
approves the Final Working Drawings (as so approved, the "Approved Working
Drawings").
3.CONSTRUCTION OF TENANT IMPROVEMENTS.
3.1.    Contracts with Tenant's Contractor and Subcontractors.
(a)    Tenant shall retain a licensed general contractor as the contractor for
the construction of the Tenant Improvements ("Tenant's Contractor"). Tenant's
Contractor must be experienced in the performance of work comparable to the work
of the Tenant Improvements in buildings comparable to the Building, and shall be
subject to Landlord's prior approval, which approval shall not be unreasonably
withheld, conditioned or delayed. All subcontractors, laborers, materialmen and
suppliers used by Tenant (such subcontractors, laborers, materialmen and
suppliers, together with Tenant's Contractor, are collectively referred to
herein as "Tenant's Construction Agents") must be approved in writing by
Landlord, which approval shall not be unreasonably withheld; provided, however,
that Landlord reserves the right to require that any work to be performed on the
life-safety, electrical, plumbing, heating, ventilation, air-conditioning,
fire-protection, telecommunications or other Systems serving the Premises
(whether such Systems are located within or outside the Premises) be performed
by subcontractors reasonably specified by Landlord and provided the rates of
such subcontractors are competitive with similarly designed subcontractors
performing work on Comparable Buildings.
(b)    Tenant shall furnish Landlord with true and correct copies of all
construction contracts between Tenant and Tenant's Contractor relating to the
Tenant Improvement Work, provided that Landlord's review of such contracts shall
not relieve Tenant from its obligations under this Work Letter nor shall such
review be deemed to constitute Landlord's representation that such contracts
comply with the requirements of this Work Letter. All such contracts shall
expressly provide that (i) the work to be performed thereunder shall be subject
to the terms and conditions of this Work Letter, including, without limitation,
that such work shall comply with the Construction Rules and Regulations, the
Building's Sustainability Practices and Green Building Standards and (ii) the
Tenant Improvement Work (or in the case of a subcontractor, the portion thereof
performed by such subcontractor), including all equipment installed as part of
the Tenant Improvement Work, shall be warranted in writing to Tenant and
Landlord to be free from any defects in workmanship and materials for a period
of not less than one (1) year from the Date of Substantial Completion. Tenant
agrees to give to Landlord any assignment or other assurances which may be
reasonably necessary to permit Landlord to directly enforce such warranties
(such warranties shall include, without additional charge, the repair of any
portion of the Building or Common Areas which may be damaged as a result of the
removal or replacement of the defective Tenant Improvements). Tenant shall cause
Tenant's Construction Agents to engage only labor that is harmonious and
compatible with other labor working in the Building. In the event of any labor
disturbance caused by persons employed by Tenant or Tenant's Contractor, Tenant
shall immediately take all actions reasonably necessary to eliminate such
disturbance. If at any time any of Tenant's Construction Agents hinders or
delays any other work of improvement in the Building, or performs any work which
may or does impair the quality, integrity or performance of any portion of the
Building, including any portions of the Systems, Tenant shall cause such
subcontractor, laborer, materialman or supplier to leave the Building and remove
all tools, equipment and materials immediately upon written notice delivered to
Tenant, and, without limiting Tenant's indemnity obligations set forth in
Paragraph 16(a) of the Lease, Tenant shall reimburse Landlord for all costs,
expenses, losses or damages incurred or suffered by Landlord resulting from the
acts or omissions of such Tenant's Agents in or about the Building.

3



--------------------------------------------------------------------------------




3.2.    Permits. Tenant shall obtain all building permits and other permits,
authorizations and approvals which may be required in connection with, or to
satisfy all Laws applicable to, the construction of the Tenant Improvements in
accordance with the Approved Working Drawings (collectively, the "Permits").
Tenant agrees that neither Landlord nor Landlord's consultants shall be
responsible for obtaining any Permits or the certificate of occupancy for the
Premises, and that obtaining the same shall be Tenant's responsibility;
provided, however, that Landlord will cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such Permit or certificate of occupancy. Any
amendments or revisions to the Approved Working Drawings that may be necessary
to obtain any such Permits, or which may be required by city officials or
inspectors to comply with code rulings or interpretations, shall be prepared by
Tenant's Architect, at Tenant's expense (provided that to the extent funds are
available, such expense may be reimbursed from the Construction Allowance), and
submitted to Landlord for Landlord's review and approval as a “Change Order” (as
defined in and) under Section 5 below. If Landlord disapproves of such
amendments or revisions, Landlord shall return the same to Tenant with a
statement of Landlord's reasons for disapproval, or specifying any required
corrections. This procedure shall be repeated until Landlord approves the
amendments or revisions and all Permits have been obtained for the Approved
Working Drawings, as so amended. Tenant acknowledges and agrees that Tenant, at
Tenant's expense (subject to application of the Construction Allowance, to the
extent available), is responsible for performing all accessibility and other
work required to be performed in connection with the Tenant Improvement Work,
including, but not limited to, any "path of travel" or other work outside the
Premises; provided, however, that Landlord may elect upon written notice to
Tenant, to perform any such work in the Common Areas or elsewhere outside the
Premises, at Tenant's expense (subject to application of the Construction
Allowance, to the extent available).
3.3.    Commencement of Work. At least ten (10) days prior to the commencement
of construction of the Tenant Improvements, or the delivery of any construction
materials for the Tenant Improvement Work to the Building, whichever is earlier,
Tenant shall submit to Landlord a notice specifying the date Tenant will
commence construction of the Tenant Improvements, the estimated Date of
Substantial Completion, and the construction schedule provided by Tenant's
Contractor. In addition, prior to the commencement of construction of the Tenant
Improvements, or the delivery of any construction materials for the Tenant
Improvement Work to the Building, whichever is earlier, Tenant shall submit to
Landlord the following: (a) all Permits required to commence construction of the
Tenant Improvements; (b) a copy of the executed construction contract with
Tenant's Contractor, in the form previously approved by Landlord, together with
a detailed breakdown, by trade, of the final costs to be incurred, or which have
theretofore been incurred, in connection with the design and construction of the
Tenant Improvements, which costs of construction form a basis for the amount of
the construction contract; and (c) true and correct copies of all policies of
insurance, or original certificates thereof executed by an authorized agent of
the insurer or insurers, together with any endorsements referred to in Section
3.5 below, confirming to Landlord's reasonable satisfaction compliance with the
insurance requirements of this Work Letter.
3.4.    Performance of Work. All work performed by Tenant's Contractor shall:
(a) strictly conform to the Approved Working Drawings; (b) comply with all
applicable Laws (including building codes), all applicable standards of the
American Insurance Association and the National Electrical Code, and all
building material manufacturer's specifications; (c) comply with all rules and
regulations from time to time reasonably adopted by Landlord to govern
construction in or about the Building, including the Construction Rules and
Regulations; (d) shall be performed in a good and professional manner,
consistent with industry standards applicable to Class A office space in Alameda
County, the Building's Sustainability Practices and Green Building Standards;
and (e) be performed at such times and in such manner so as not to interfere
with the performance of any other work within the Building or with Landlord's
maintenance or operation of the Building. At all times during construction of
the Tenant Improvements, Landlord and Landlord's employees and agents shall have
the right to enter the Premises to inspect the Tenant Improvement Work, and to
require the correction of any faulty work or any material deviation from the
Approved Working Drawings. Tenant shall not close-up any Tenant Improvement Work
affecting the life safety, telecommunications, heating, ventilation and air
conditioning, plumbing, electrical or other Systems in the Premises until the
same have been inspected and approved by Landlord's Agents. No inspection or
approval by Landlord of any such work shall constitute an endorsement thereof or
any representation as to the adequacy thereof for any purpose or the conformance
thereof with any applicable Laws, and Tenant shall be fully responsible and
liable therefor. In addition to the Construction Administration Costs under
Section 4.3 below, Tenant shall

4



--------------------------------------------------------------------------------




reimburse Landlord for the cost of any repairs, corrections or restoration which
must be made, in Landlord's good faith judgment, to the Premises or any other
portion of the Building, if caused by Tenant's Contractor or any other of
Tenant's Agents.
3.5.    Insurance. At all times during the construction of the Tenant
Improvements (and in the case of Products and Completed Operations Coverage, for
5 years following Date of Substantial Completion), in addition to the insurance
required to be maintained by Tenant under the Lease, Tenant shall require all of
Tenant's Agents to maintain (a) Commercial General Liability Insurance with
limits of not less than $2,000,000 for bodily injury and property damage,
including personal injury and death, and Contractor's Protective Liability, and
Products and Completed Operations Coverage in an amount not less than $1,000,000
per incident; (b) Automobile Liability insurance with a policy limit of not less
than $1,000,000 each accident for bodily injury and property damage, providing
coverage at least as broad as the Insurance Services Office (ISO) Business Auto
Coverage form covering Automobile Liability, code 1 "any auto", and insuring
against all loss in connection with the ownership, maintenance and operation of
automotive equipment that is owned, hired or non-owned; (c) Workers’
Compensation with statutory limits and Employers’ Liability Insurance with
limits of not less than $500,000 per accident, $500,000 aggregate disease
coverage and $100,000 disease coverage per employee. In addition, Tenant or
Tenant's Contractor shall carry "Builder's Risk" insurance in an amount
reasonably approved by Landlord covering the construction of the Tenant
Improvements, including such extended coverage endorsements as may be reasonably
required by Landlord. Tenant's liability insurance shall be written on an
"occurrence" basis and shall name Landlord, the Holder of any Superior Mortgage
and Landlord's designated agents as additional insureds (by endorsement or
equivalent form as reasonably acceptable to Landlord). The "Builder's Risk"
insurance shall name Landlord and such other parties as Landlord may reasonably
specify as the loss payee(s) with respect to all proceeds received therefrom.
All of the insurance required to be carried by Tenant hereunder shall provide
that it is primary insurance, and not excess over or contributory with any other
valid, existing, and applicable insurance in force for or on behalf of Landlord,
shall provide that Landlord shall receive thirty (30) days' written notice prior
to any cancellation or change of coverage, and shall be placed with companies
which are rated A-:XIII or better by AM Best and licensed to business in the
State of California. All deductibles and self-insured retentions under Tenant's
policies are subject to Landlord's reasonable approval, and all insurance
maintained by Tenant's Construction Agents shall preclude subrogation claims
thereunder by the insurer against Landlord Insureds. Tenant's compliance with
the provisions of this Section shall in no way limit Tenant's liability under
any of the other provisions of the Lease.
3.6.    Liens. Tenant shall keep the Premises and the Building free from any
liens arising out of work performed, materials furnished or obligations incurred
by Tenant. Should Tenant fail to remove any such lien within ten (10) business
days after notice to do so from Landlord, Landlord may, in addition to any other
remedies, record a bond pursuant to California Civil Code Section 8424 and all
costs and obligations incurred by Landlord in so doing shall immediately become
due and payable by Tenant to Landlord as Additional Rent under the Lease.
Landlord shall have the right to post and keep posted on the Premises any
notices that may be required or permitted by Laws, or which Landlord may deem to
be proper, for the protection of Landlord and the Building from such liens.
Promptly following completion of construction, Tenant shall provide Landlord a
copy of a final unconditional lien release from Tenant's Contractor and each of
Tenant's Agents who performed work or supplied materials for the Tenant
Improvements. Upon completion of construction, Tenant shall promptly record a
Notice of Completion in accordance with California Civil Code Section 8182 and
provide a copy thereof to Landlord.
4.RESPONSIBILITY FOR DESIGN AND CONSTRUCTION COSTS.
4.1.    Construction Allowance. Landlord will contribute to the costs of
performing the Tenant Improvement Work, as depicted on the Approved Working
Drawings, and as otherwise provided herein, to the extent of the lesser of (a)
Six Million Seven Hundred Thousand Five Hundred Ninety Dollars ($6,700,590.00)
(calculated at the rate of $45.00 per square foot of rentable square footage of
the Premises) or (b) the actual cost for such work (the "Construction
Allowance"). Tenant shall pay all costs in excess of the Construction Allowance
for the design and construction of the Tenant Improvements. Except as otherwise
specified in this Work Letter, the Construction Allowance may be applied only to
the payment or reimbursement of: (i) the cost of architectural fees and costs;
(ii) the cost of obtaining Permits and other similar approvals and the costs and
expenses incurred by Landlord in connection with coordinating and observing the
Tenant Improvement Work, including, without limitation, the

5



--------------------------------------------------------------------------------




“Construction Administration Costs” (as hereinafter defined); and (iii)
documented costs of labor and materials incorporated into the Tenant
Improvements (excluding all costs of furnishings, fixtures, equipment, signage
and other personal property, including switches, servers, routers and similar
data and telecommunications cabling and equipment). Notwithstanding the
foregoing, up to Two Million Ten Thousand One Hundred Seventy-seven Dollars
($2,010,177.00) (which is 30% of the Construction Allowance) may be utilized by
Tenant for the purchase and installation of furniture, fixtures and equipment
(“FF&E”) in the Building, and to reimburse Tenant for any amounts that may have
been paid by Tenant to the prior occupant of the Premises in consideration for
such prior tenant’s agreement to terminate its lease of the Premises early.
4.2.    Disbursement of Construction Allowance. Provided that (a) this Lease is
then in full force and effect, and (b) Tenant is not then in default, beyond all
applicable cure periods, of any of its obligations under the Lease, including,
without limitation, Tenant's obligations under this Work Letter to perform
Tenant Improvement Work in accordance with the Approved Working Drawings and all
applicable Laws, Landlord shall pay the Construction Allowance to Tenant, less
any amounts deducted therefrom pursuant to Section 4.3 below, within thirty (30)
days after satisfactory completion of the Tenant Improvement Work and submission
by Tenant of (i) two (2) full sets of blue line "as-built" drawings, together
with a CAD disk showing the Tenant Improvements (updated by Tenant's Architect
as necessary to reflect all changes made to the Approved Working Drawings during
the course of construction), (ii) specification cut sheets for all non-Building
standard equipment and lighting, (iii) a written statement from Tenant's
Architect that the work described on any such invoices has been completed in
accordance with the Approved Working Drawings, (iv) properly executed mechanics'
lien releases in compliance with California Civil Code Section 8138 from all of
Tenant's Construction Agents, (v) copies of all Permits, licenses, certificates
and other governmental authorizations and approvals necessary in connection
with, and indicating final approval of, the Tenant Improvement Work, and which
may be necessary for the operation of Tenant's business within the Premises,
(vi) a copy of the final air balancing report, (vii) warranties and manuals for
all installed equipment, and (viii) a statement of total design and construction
fees and costs. Tenant shall submit the documents described in clauses (i)
through (viii) above to Landlord within sixty (60) days following the Date of
Substantial Completion. With regard to disbursements for any purchase of FF&E or
as reimbursement for early termination consideration as provided in Section 4(a)
above, Landlord shall disburse such amount within thirty (30) days after
Landlord’s receipt from Tenant of documentary evidence reasonably satisfactory
to Landlord of Tenant’s payment of such amounts. In no event shall Landlord have
any obligation to disburse any amounts hereunder in excess of the Construction
Allowance. Additionally, Tenant shall be deemed to have waived any right to
receive any portion of the Construction Allowance which has not been properly
requested by December 31, 2017, and Landlord shall have no further obligation to
disburse any such unrequested portion of the Construction Allowance after
December 31, 2017.
4.3.    Construction Administration Costs. Tenant shall pay to Landlord (a) a
fee in the amount of (i) four percent (4%) of the first $100,000.00 of “hard”
cost to construct the Tenant Improvement Work, plus (ii) two percent (2%) of the
“hard” cost to construct the Tenant Improvement Work exceeding $100,000.00, to
compensate Landlord for coordinating and observing the Tenant Improvement Work,
plus (b) all of Landlord's actual out-of-pocket third-party costs incurred in
connection with the Tenant Improvement Work, including, without limitation, all
management, engineering, outside consulting and construction fees incurred by or
on behalf of Landlord for the review and approval of the Space Plans and
Construction Drawings (collectively, the "Construction Administration Costs").
Landlord shall be entitled to charge the amount of the Construction
Administration Costs against the Construction Allowance required to be
contributed by Landlord hereunder, or if funds are not available from the
Construction Allowance for such purposes, Tenant will pay such amounts within
twenty (20) days following delivery of Landlord's written invoice.
5.CHANGE ORDERS. Landlord will not unreasonably withhold its approval of (a) any
request by Tenant, or by Tenant's Contractor with Tenant's approval, to amend or
change the Approved Working Drawings provided such change or amendment does not
diminish the quality of construction of the Tenant Improvements, or (b) any
change or amendment to the Approved Working Drawings that may be necessary to
obtain any Permits, or which may be required by city officials or inspectors to
comply with code rulings or interpretations (any of the foregoing, a "Change
Order"). Without limiting the generality of the foregoing, however, Tenant
acknowledges that it shall not be unreasonable for Landlord to withhold consent
to any Change Order if any of the circumstances

6



--------------------------------------------------------------------------------




listed in clauses 2.2(a) through 2.2(l) of this Work Letter apply. No material
changes or modifications to the Approved Working Drawings shall be made unless
by written Change Order signed by Landlord and Tenant. Tenant shall pay all
costs attributable to Change Orders, including costs reasonably incurred by
Landlord in reviewing proposed Change Orders (provided that to the extent funds
are available, such costs may be paid or reimbursed from the Construction
Allowance).
6.OWNERSHIP OF TENANT IMPROVEMENTS. The Tenant Improvements shall be deemed,
effective upon installation, to be a part of the Premises and shall be deemed to
be the property of Landlord (subject to Tenant's right to use the same during
the Term of the Lease), and shall be surrendered at the expiration or earlier
termination of the Term, unless Landlord shall have conditioned its approval of
the Space Plans, Final Working Drawings or any Change Order on Tenant's
agreement to remove any items thereof, in which event, prior to the expiration
or termination of the Term, the specified items shall be removed at Tenant's
expense, any damage caused by such removal shall be repaired, and the Premises
shall be restored to its condition existing prior to the installation of the
items in question, normal wear and tear and damage by casualty and the elements
excepted. The removal, repair and restoration described above shall, at
Landlord's sole election, be performed either by Tenant or by Landlord; and if
such work shall be performed by Landlord, Tenant shall pay to Landlord, within
ten (10) business days following Landlord's demand, the reasonable cost and
expense of such work.
7.REPRESENTATIVES.
7.1.    Tenant's Representative. Tenant has designated its Director of
Facilities, Craig Crist, 6220 Stoneridge Mall Road, Pleasanton, California
94588, (T) 925.226.9898, (M) 925.519.4931, Craig.Crist@bhnetwork.com, as its
sole representative with respect to the matters set forth in this Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Work Letter.
7.2.    Landlord's Representative. Landlord has designated Sonia Sharma, (T)
925.734.8400, sonia.sharma@hines.com as its sole representative with respect to
the matters set forth in this Work Letter, who, until further notice to Tenant,
shall have full authority and responsibility to act on behalf of the Landlord as
required in this Work Letter.
All notices under this Work Letter shall be given in accordance with Paragraph
33 of the Lease.
Tenant shall pay to Landlord, as Additional Rent, all amounts due under the
terms of this Exhibit B within ten (10) business days following delivery of
Landlord's invoice therefor, which invoices shall be rendered monthly or at such
other intervals as Landlord shall determine. The provisions of Paragraphs 6 and
45 of the Lease shall apply with respect to amounts not paid when due.
Any failure by Tenant to perform its obligations under this Exhibit B on a
timely basis shall constitute a Default under the Lease. If a Default occurs
under the Lease or a Default occurs under this Work Letter at any time on or
before the Date of Substantial Completion, then in addition to all other rights
and remedies granted to Landlord under the Lease, all obligations of Landlord
under this Work Letter shall be suspended until such time as the Default is
cured.





7



--------------------------------------------------------------------------------




EXHIBIT C
RULES AND REGULATIONS
This exhibit, entitled “Rules and Regulations,” is and shall constitute
Exhibit C to the Lease, dated as of the Lease Date, by and between Landlord and
Tenant for the Premises. The terms and conditions of this Exhibit C are hereby
incorporated into and are made a part of the Lease. Capitalized terms used, but
not otherwise defined, in this Exhibit C have the meanings ascribed to such
terms in the Lease.
1.Tenant shall not use any method of heating or air conditioning other than that
supplied by Landlord without the consent of Landlord.
2.    All window coverings installed by Tenant and visible from the outside of
the Building require the prior written approval of Landlord. Window coverings
installed as of the Lease Date are hereby deemed approved.
3.    Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance or any flammable or combustible materials on or around
the Premises, except to the extent that Tenant is permitted to use the same
under the terms of Paragraph 32 of the Lease.
4.    Tenant shall not alter any lock or install any new locks or bolts on any
door at the Premises without the prior written consent of Landlord.
5.    Tenant shall park motor vehicles in Parking Areas designated by Landlord
except for loading and unloading. During those periods of loading and unloading,
Tenant shall not unreasonably interfere with traffic flow around the Building or
the Project and loading and unloading areas of other tenants. Tenant shall not
park motor vehicles in designated Parking Areas after the conclusion of normal
daily business activity.
6.    Tenant shall not disturb, solicit or canvas any tenant or other occupant
of the Project and shall cooperate to prevent same.
7.    No person shall go on the roof without Landlord’s permission.
8.    All goods, including material used to store goods, delivered to the
Premises shall be immediately moved into the Premises and shall not be left in
parking or exterior receiving areas overnight.
9.    Tenant shall not store or permit the storage or placement of goods or
merchandise in or around the Common Areas surrounding the Premises. No displays
or sales of merchandise shall be allowed in the parking lots or other Common
Areas.
10.    Tenant shall not permit any animals, including, but not limited to, any
household pets (but excluding service animals, which are permitted), to be
brought or kept in or about the Building, the Project or any of the Common
Areas.
11.    Tenant shall cooperate with Landlord’s efforts to implement the
Building’s Sustainability Practices and the applicable Green Building Standards,
if any, including, but not limited to, complying with Landlord’s then-current
energy saving efforts and participating in any recycling programs and occupant
satisfaction and transportation surveys.
12.    Tenant shall report maintenance problems involving water and moist
conditions in the Premises to the Property Manager promptly, and shall conduct
its business in a manner reasonably planned to prevent unusual moisture
conditions or mold growth

1



--------------------------------------------------------------------------------




13.    Tenant shall not block or inhibit the flow of return or make up air into
the HVAC system and shall maintain the Premises at a consistent temperature and
humidity level in accordance with written instructions provided to Tenant by the
Property Manager in advance.
14.    Tenant shall maintain water in all drain traps in the Premises at all
times.
15.    No smoking (including use of e‑cigarettes and smokeless cigarettes) is
permitted in the Building or within 25 feet of any entrance to the Building,
public walkways or the Building’s outdoor air intakes.
Landlord agrees that unless specifically set forth herein to the contrary, any
judgments, consents or approvals to be provided by Landlord pursuant to these
Rules and Regulations shall not be made, withheld or delayed unreasonably





2



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF ESTOPPEL CERTIFICATE
____________________, a _______________ (“Tenant”) hereby certifies to
____________________ and its successors and assigns that Tenant leases from
____________________, a _______________ (“Landlord”) approximately _____ square
feet of space (the “Premises”) in __________ pursuant to that certain Lease
Agreement dated __________, 20___ by and between Landlord and Tenant, as amended
by _________________________ (collectively, the “Lease”), a true and correct
copy of which is attached hereto as Exhibit A. Tenant hereby certifies to
____________________, that as of the date hereof:
1.The Lease is in full force and effect and has not been modified, supplemented
or amended, except as set forth in the introductory paragraph hereof.
2.    Tenant is in actual occupancy of the Premises under the Lease and Tenant
has accepted the same. Landlord has performed all obligations under the Lease to
be performed by Landlord, including, without limitation, completion of all
tenant work required under the Lease and the making of any required payments or
contributions therefor, except as follows:
________________________________________________. Tenant is not entitled to any
further payment or credit for tenant work, except as follows:
__________________________________.
3.    The initial term of the Lease commenced __________, 20___ and shall expire
__________, 20___. Tenant has the following rights to renew or extend the term
of the Lease or to expand the Premises: ___________________________________.
4.    Tenant has not paid any rentals or other payments more than one (1) month
in advance, except as follows: ___________________________________.
5.    Base Rent payable under the Lease is _______________ Dollars
($__________). Base Rent and Additional Rent have been paid through __________,
20___. There currently exists no claims, defenses, rights of set-off or
abatement to or against the obligations of Tenant to pay Base Rent or Additional
Rent or relating to any other term, covenant or condition under the Lease,
except as follows: _______________________________________.
6.    There are no concessions, bonuses, free Rent, rebates or other matters
affecting the Rent, except as follows: ___________________________________.
7.    No security or other deposit has been paid with respect to the Lease,
except as follows: ___________________________________.
8.    Landlord is not currently in default under the Lease and there are no
events or conditions existing which, with or without notice or the lapse of
time, or both, could constitute a default of Landlord under the Lease or entitle
Tenant to offsets or defenses against the prompt payment of Rent, except as
follows: ___________________________________. Tenant has received no
notification form Landlord indicating that Tenant is in default under any of the
terms and conditions of the Lease or indicating there are now any facts or
conditions which, with notice or lapse of time or both, will become such a
default, except as follows: ________________________________.
9.    Tenant has not assigned, transferred, mortgaged or otherwise encumbered
its interest under the Lease, nor subleased any of the Premises nor permitted
any person or entity to use the Premises, except as follows:
___________________________________.
10.    Tenant has no rights of first refusal or options to purchase the property
of which the Premises is a part.

1



--------------------------------------------------------------------------------




11.    The Lease represents the entire agreement between the parties with
respect to Tenant’s right to use and occupy the Premises.
Tenant acknowledges that the parties to whom this certificate is addressed will
be relying upon the accuracy of this certificate in connection with their
acquisition and/or financing of the Premises. Terms defined in the Lease have
the same meaning here.
IN WITNESS WHEREOF, Tenant has caused this certificate to be executed this _____
day of __________, 20___.
Tenant:
                                                                                                       ,
a
                                                                                                                    

By:
                                                                                                                   
Name:
                                                                                                           
Title:
                                                                                                              




2



--------------------------------------------------------------------------------




EXHIBIT E
TENANT'S INSURANCE REQUIREMENTS FOR VENDORS AND CONTRACTORS
Vendors: A “Vendor,” which, as used herein, shall mean a supplier of
professional or technical services such as legal, accounting, information
technology, financial or health related products or services will, at such
Vendor’s expense, maintain insurance policies that cover Vendor’s activities
under this Agreement and the activities of Vendor’s employees, agents and
representatives, including, but not limited to, workers compensation insurance
and commercial general liability, bodily injury liability or property damage
liability with minimum limits of insurance of $1,000,000 per claim and
$2,000,000 annual aggregate. Vendor’s insurance shall be primary to any
insurance maintained by Blackhawk and its affiliates and landlord. Upon the
request of Blackhawk, Vendor shall provide Blackhawk with a certificate of
insurance evidencing such coverage. In addition, Vendor will provide Blackhawk
with thirty (30) days advance written notice of any cancellation or reduction in
such insurance coverage or limits.


Contractors: A “Contractor,” which, as used herein, shall mean a supplier of
construction services for the actual physical improvement or alteration of the
Premises, shall, without limiting such Contractor’s indemnification of
Blackhawk, obtain, pay for, and maintain in full force and effect, insurance
with limits, coverages, terms, and conditions at least as broad as shown below:


(a)    Workers’ compensation and employers’ liability insurance with limits to
conform with the greater of the amount required by California law or one million
dollars ($1,000,000), with a limit of one million dollars ($1,000,000) per
person subject to an aggregate limit of one million dollars ($1,000,000) per
annum;
(b)    Commercial general liability insurance with limits not less than two
million dollars ($2,000,000) combined single limit per occurrence for bodily
injury, death, and property damage, including personal injury, contractual
liability, independent contractors, broad-form property damage, and products and
completed operations coverage.  The general aggregate limit shall apply
separately to this Agreement or the general aggregate shall be twice the
required per occurrence limits; and
(c)    Professional Liability Insurance with limits not less than one million
dollars ($1,000,000) annual aggregate for all claims each policy year.
If Contractor fails to keep in effect at all times the insurance coverages
required above, Blackhawk may, in addition to and cumulative with any other
remedies available, withhold payments to Contractor in an amount sufficient to
procure the insurance required herein.
Upon written request by Blackhawk, Contractor will provide to Blackhawk policy
extracts and policy form numbers to clarify an insurance certificate or as
otherwise needed in the course of Blackhawk’s business activities.  Contractor
shall provide for thirty (30) days’ prior written notice to Blackhawk in the
event of cancellation, lapse, material change or expiration of each such
policy.  Upon the request of Blackhawk, Contractor will furnish Blackhawk with a
certificate of insurance evidencing the insurance required hereunder.

1

